Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 1 of 154 PageID #: 17263
                                                                                1




     1   UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
     2   --------------------------------X
         UNITED STATES OF AMERICA                     18 CR 204(NGG)
     3
         versus                                       U. S. COURTHOUSE
     4                                                225 Cadman Plaza East
         CLARE BRONFMAN,                              Brooklyn, New York
     5
                       DEFENDANT.                     September 30th, 2020
     6   --------------------------------X            11:00 a. m.

     7               TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
                       BEFORE THE HONORABLE NICHOLAS GARAUFIS
     8                      UNITED STATES DISTRICT JUDGE

     9                                 APPEARANCES

    10   Representing the Government:

    11   SETH DUCHARME
         UNITED STATES ATTORNEY
    12   EASTERN DISTRICT OF NEW YORK
         271 CADMAN PLAZA EAST
    13   BROOKLYN, NEW YORK 11201
         BY: TANYA HIJJAR, ESQ.
    14        MARK LESKO, ESQ.

    15   Representing the Defendant:

    16   RONALD SULLIVAN, JR., ESQ.
         712 H Street, Suite 1354
    17   Washington, DC 20002

    18   TUCKER LEVIN, PLLC
         230 Park Avenue, Suite 440
    19   New York, New York 10169
         BY: DUNCAN LEVIN, ESQ.
    20
         ALSO PRESENT:     SPECIAL AGENT MICHAEL WENIGER, FBI
    21                     ANGELICA DANIZ, USPO

    22   Reported by:
         LISA SCHMID, CCR, RMR
    23   OFFICIAL COURT REPORTER
         225 Cadman Plaza East, Room N377
    24   Brooklyn, New York 11201
         Proceedings recorded by mechanical stenography. Transcript
    25   produced by Computer-Aided Transcription.
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 2 of 154 PageID #: 17264
                                                                                2




     1               THE COURT:    Please be seated.

     2               COURTROOM DEPUTY:     Criminal Cause for Sentencing,

     3   United States versus Bronfman.

     4               Counsel, just state your appearances.

     5               MS. HAJJAR:    Good morning, Your Honor.

     6               Tanya Hajjar and Mark Lesko for the Government, and

     7   we're joined by Special Agent Mike Weniger of the Federal

     8   Bureau of Investigation.

     9               THE COURT:    Yes.   Good morning.

    10               MR. SULLIVAN:     Good morning, Your Honor.

    11               Ronald Sullivan and Duncan Levin here on behalf of

    12   Ms. Clare Bronfman, who is present.

    13               THE COURT:    Good morning.

    14               MR. SULLIVAN:     Good morning.

    15               THE COURT:    Good morning, Ms. Bronfman.

    16               MR. LEVIN:    Good morning, Your Honor.

    17               THE COURT:    Please be seated.

    18               Before we begin with the proceedings, let me say

    19   that we have made every effort, as you can tell, to establish

    20   some protocols and maintain protocols for social distancing,

    21   wearing masks, and attempting to use this particular courtroom

    22   in a way that will minimize any risk to the participants, to

    23   the court staff, to the members of the public, members of the

    24   press.    And we have established two overflow courtrooms across

    25   the hall and we are maintaining social distancing in those

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 3 of 154 PageID #: 17265
                                                                                3




     1   locations as well and we're also using the cafeteria seating

     2   area and maintaining social distancing there and the use of

     3   masks.    So we are doing everything that we can, in view of the

     4   defendant's wish to conduct this sentencing in person, in the

     5   courthouse.

     6               And I'd like to thank our staff, in particular, our

     7   district executive and our clerk of court, and the entire

     8   staff for arranging this in a way that would be protective of

     9   everyone's good health and well-being.

    10               So, let's proceed with the sentencing.

    11               The first step to be taken is for the Court to

    12   identify the sentencing materials, and I'll go over the

    13   sentencing materials.

    14               Oh, and at some point, we will take -- we will take

    15   a break at some point along the way at around lunchtime, I

    16   think, for about half an hour and at other times when the

    17   parties believe that we should take a break.          In other words,

    18   if you need a break, let me know, because this sentencing is

    19   going to take a good deal of time to complete; and I'm more

    20   than willing to take a break as required.

    21               So, counsel, do let me know.

    22               The sentencing materials the Court has reviewed for

    23   Ms. Bronfman's sentencing include a Pre-sentence Investigation

    24   Report, dated December 13th, 2019; an addendum to the

    25   Pre-sentence Report, dated March 24th, 2020; defendant's

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 4 of 154 PageID #: 17266
                                                                                4




     1   sentencing memorandum and character letters ascribing to the

     2   defendant's good character, which were submitted on

     3   August 28th of 2020; the Government's sentencing memorandum,

     4   dated September 14th, 2020; defendant's replied memorandum,

     5   dated September 22nd, 2020; and a letter from the defense with

     6   attachments of September 28th, 2020.

     7               Let me just double-check something.

     8               There was a -- the defense filed objections to the

     9   Pre-sentence Report.      I'm looking for the probation officer.

    10               MS. DANIZ:    I'm right here, Your Honor.

    11               THE COURT:    Oh, good morning.     Could you just state

    12   your appearance?

    13               MS. DANIZ:    Sure.   Angelica Daniz from United States

    14   Probation.

    15               THE COURT:    And when was the -- that was before your

    16   amendment to the Pre-sentence Report, because it responded to

    17   the -- it responded to the defense objections?

    18               MS. DANIZ:    Correct, Your Honor.

    19               MS. HAJJAR:    Your Honor, it was dated February 10th,

    20   2020, prior to the addendum.

    21               MS. DANIZ:    Thank you.

    22               THE COURT:    All right.    So, the Court also took that

    23   into account.

    24               So, is there anything else that is part of the

    25   actual sentencing cache of materials?

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 5 of 154 PageID #: 17267
                                                                                5




     1               MR. LEVIN:    No, Your Honor.

     2               MS. HAJJAR:    Not from the Government, Your Honor.

     3               THE COURT:    All right.    At this point the Court will

     4   go over the calculation of the offense level and guidelines

     5   range.    Before I do, are there other objections to the

     6   Pre-sentence Investigation Report as it was amended by the

     7   Probation Department?

     8               I'll hear from the defense about that.

     9               MR. SULLIVAN:     Thank you, Your Honor.

    10               Everything we have outlined in writing already.

    11               THE COURT:    All right.    Thank you.

    12               MR. SULLIVAN:     Very well.

    13               THE COURT:    And the Court has considered all of the

    14   objections which have not otherwise been granted, and it

    15   affirms the report as amended.

    16               And you have your objection.

    17               MR. SULLIVAN:     Very well, Your Honor.

    18               THE COURT:    Thank you.    Thank you, sir.

    19               Okay.    I'm going to go over the calculation of the

    20   Guidelines.

    21               The Probation Department recommends that I calculate

    22   the total offense level for Ms. Bronfman as a 17.

    23               Ms. Bronfman challenges two aspects of the Probation

    24   Department's suggested calculation.         First, she argues that a

    25   three-level increase pursuant to Sentencing Guidelines Section

                             LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 6 of 154 PageID #: 17268
                                                                                6




     1   2L1.1(b)(2)(A) is not warranted because the offense of

     2   conviction on Count 1 did not, quote, involve the smuggling,

     3   transporting, or harboring of six or more unlawful aliens, end

     4   quote.    Second, she argues that a two-level increase pursuant

     5   to Sentencing Guideline Section 3B1.1(c) is not warranted

     6   because her role in the offense of conviction on Count 1 was

     7   not as, quote, an organizer, leader, manager, or supervisor in

     8   criminal activity, end quote.        Ms. Bronfman suggests that the

     9   total correct offense level is a 16.

    10               The Government agrees with Ms. Bronfman that the

    11   two-level enhancement for holding a leadership role is not

    12   warranted, but agrees with the Probation Department that a

    13   three-level enhancement for participation in the smuggling of

    14   six similar aliens is appropriate.        And so the only issue is

    15   on that second element, which would increase the calculation.

    16               Is there anything that has not been stated in your

    17   submissions that the Court should take into account now?

    18   Anything further on that?

    19               MR. LEVIN:    No, Your Honor.     The only objection that

    20   is outstanding is that one three-level enhancement.

    21               THE COURT:    Okay.   All right.    Thank you.

    22               The Government agrees with Ms. Bronfman that the

    23   two-level enhancement for holding a leadership role is not

    24   warranted, but agrees with the Probation Department that a

    25   three-level enhancement for participation in the smuggling of

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 7 of 154 PageID #: 17269
                                                                                7




     1   six or more aliens is appropriate.

     2               And I agree with Ms. Bronfman that the total offense

     3   level is a 16, but for the following reasons:          Under Count 1,

     4   Ms. Bronfman pleaded guilty to conspiracy to conceal and

     5   harbor illegal aliens for financial gain.          Sentencing

     6   Guidelines 2L1.1(a)(3) provides that the base offense level

     7   for this offense of conviction is 12.

     8               At issue is whether I should apply either or both of

     9   the two possible enhancements to the base offense level, a

    10   three-level enhancement under Sentencing Guideline

    11   2L1.1(b)(2)(A) or a two-level enhancement under Sentencing

    12   Guideline 3B1.1(c).

    13               I decline to apply the three-level enhancement for

    14   smuggling or harboring six or more aliens.

    15               Ms. Bronfman pleaded guilty to the offense of

    16   conviction in Count 1 based on charged conduct concerning Jane

    17   Doe 12.    As the Probation Department described in the PSR,

    18   evidence presented at the trial of Ms. Bronfman's

    19   co-defendant, Keith Raniere, suggested that Ms. Bronfman also

    20   participated in conspiracies to conceal and harbor five

    21   additional noncitizens.

    22               While the law is clear that the Court may consider

    23   this evidence in determining a defendant's sentence, see

    24   United States v. Cacace, C-A-C-A-C-E, 796 F 3d, 176, Second

    25   Circuit, 2015.

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 8 of 154 PageID #: 17270
                                                                                8




     1               I decline to consider it for the narrow issue of

     2   determining whether to apply this particular offense level

     3   enhancement under the Guidelines.        Because the charged conduct

     4   to which Ms. Bronfman pleaded encompassed only one victim,

     5   Jane Doe 12, I will not apply the enhancement as set forth in

     6   Sentencing Guideline 2L1.1(b)(2)(A).         I also declined to apply

     7   the two-level enhancement under 3B1.1(c) on the theory that

     8   Ms. Bronfman acted in a leadership, manager, or a supervisory

     9   role.

    10               Section 3B1.1(c) of the Guidelines indicate that

    11   this enhancement applies when the defendant was, quote, the

    12   organizer, leader, manager, or supervisor of one or more other

    13   participants, end quote, in the offense of conviction.

    14               The commentary to the guidelines specifies:

    15   "Noncitizens who are smuggled, transported, or harbored by the

    16   defendant are, quote, not considered participants, end quote,

    17   for purposes of this enhancement, unless they play an active

    18   role in the smuggling, transporting, or harboring of

    19   additional noncitizens."

    20               I agree with the Government's characterization of

    21   Jane Doe 12 as a victim of the offense of conviction rather

    22   than a co-participant in the offense.         Accordingly, I find

    23   that Ms. Bronfman did not have a supervisory role in the

    24   commission of this offense, insofar that she did not manage or

    25   direct the conduct of other participants in the conspiracy to

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 9 of 154 PageID #: 17271
                                                                                9




     1   conceal and harbor Jane Doe 12.        I, therefore, find that the

     2   adjusted offense level on Count 1 is 12.

     3               Moving on to Count 2, under Count 2, Ms. Bronfman

     4   pleaded guilty to fraudulent use of identification.           Ms.

     5   Bronfman, the Government, and the Probation Department are all

     6   in agreement regarding the calculation of the offense level on

     7   Count 2; and I agree with your reading of the guidelines.

     8               Subject to Sentencing Guidelines 2B1.1(a)(2), the

     9   base offense level for this offense is six.          An eight-level

    10   enhancement applies because the loss amount exceeds $95,000.

    11   An additional two-level enhancement applies because a

    12   substantial part of the fraudulent scheme was committed from

    13   outside the United States.       I, therefore, find that the

    14   adjusted offense level for Count 2 is 16.

    15               We have two counts of conviction, one with an

    16   adjusted offense level of 12 and the other with an adjusted

    17   offense level of 16.      According to Section 3D1.4 of the

    18   guidelines, which addresses multiple counts of conviction, I

    19   must take the highest offense level and increase it by two

    20   levels based on the unit calculations under this provision.

    21               The highest adjusted offense level is 16, and a

    22   two-level increase yields a subtotal of 18.          Because Ms.

    23   Bronfman pleaded guilty, she is entitled to a two-level

    24   reduction for acceptance of responsibility.          A two-level

    25   reduction from 18 leaves us with a total offense level of 16.

                            LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 10 of 154 PageID10
                                                                             #:
                                  17272



  1                Having determined the total offense level, I will

  2    now calculate the Guidelines range.

  3                Ms. Bronfman's Criminal History Category is 1, and

  4    her total offense level is 16.       Using the Guidelines table, I

  5    calculate the applicable guidelines range as 21 to 27 months

  6    in the custody of the Attorney General.

  7                Is there any comment?

  8                MS. HAJJAR:    Not from the Government.

  9                Thank you, Your Honor.

 10                MR. LEVIN:    Not from the defense.

 11                Thank you, Your Honor.

 12                THE COURT:    All right.    So just to review the

 13    calculations, in Count 1, the base offense level is a 12; and

 14    adjusted offense level is, therefore, 12.         On Count 2, the

 15    base offense level is a six, with eight levels added for the

 16    specific offense characteristic and two levels added for --

 17    because a substantial part of the fraudulent scheme was

 18    committed from outside the United States, for a total adjusted

 19    offense level of 16.      And once we use the multiple-count

 20    adjustment, the combined adjusted offense level is an 18, less

 21    two levels for acceptance of responsibility.

 22                The Pre-sentence Investigation Report should be

 23    revised to reflect those changes.

 24                MS. DANIZ:    Yes, Your Honor.

 25                THE COURT:    Thank you very much.

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 11 of 154 PageID11
                                                                             #:
                                  17273



  1                Okay.    The next step in sentencing is to hear from

  2    victims who wish to speak and, while there may be victims here

  3    who are not going to speak in person, there are three victims

  4    who have recorded their victim statements and we will now

  5    hear -- we will hear from them first by video transmission.

  6                Now, with regard, though, to those victims who wish

  7    to speak in person -- we have one of those individuals who's

  8    not yet arrived.      We're going to go on and hear from everyone

  9    else.

 10                And you'll let me know when the other victim

 11    arrives, please.

 12                MS. HAJJAR:    Yes, Your Honor.

 13                THE COURT:    So as to those who wish to speak in

 14    person, I'm limiting you to ten minutes per person.

 15    Mr. Reccoppa, my courtroom deputy, has a timer which he will

 16    use.    At the end of nine minutes, if the victim is still

 17    speaking, you will hear a sound and at the end of ten minutes,

 18    you will hear two sounds, I think, at which point please just

 19    finish your sentence, and your statement will be completed.

 20    And we have a court reporter who will take everything down.

 21                The first video is of Sarah Edmondson.

 22                MS. EDMONDSON:    Hi there.     My name is Sarah

 23    Edmondson, and I have known Clare Bronfman for the entire 12

 24    years that I was involved in NXVIM.         I'm here today because I

 25    want to reiterate something that's very important.

                           LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 12 of 154 PageID12
                                                                             #:
                                  17274



  1                When I came forward with what had happened to me,

  2    Clare did not call me, as you may expect a friend or a

  3    compatriot in a so-called humanitarian organization might.

  4    Instead, she flew to Vancouver and used her connections and

  5    her resources and her Bronfman name to work with the VPD, the

  6    Vancouver Police Department, to try to get me arrested on

  7    completely trumped-up charges.

  8                This was probably one of the most scary moments of

  9    my entire life.     Thank God it was proven very quickly that

 10    this was complete made up.       And the $12,000 it cost me to hire

 11    a criminal defense lawyer to protect myself is one thing, but

 12    the stress and the trauma that that did to me and my entire

 13    family is irreparable.

 14                Never mind on top of that, the lies that she told

 15    the community, people who came to our wedding, that I was a

 16    thief, that I was a criminal, people who still to this day do

 17    not talk to me because they believe those lies.

 18                The thing that concerns me the most is that at this

 19    point, as far as I know, Clare Bronfman does not renounce

 20    Keith Raniere and the fact that she thinks that he is a good

 21    man and is still willing to vouch for him.

 22                I'm always going to be looking over my shoulder, if

 23    that's the case, because as soon as she gets out prison, she

 24    will use her money to continue to attack people, to continue

 25    to use her money as a weapon.

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 13 of 154 PageID13
                                                                             #:
                                  17275



  1                Keith and Clare, neither of these people are

  2    humanitarians.     If Clare was truly a humanitarian as she

  3    claimed to be, she would be looking to see how all of these

  4    women, all of the victims, how their stories were true,

  5    instead of trying to attack them and destroy them.

  6                Please keep in mind that if Clare Bronfman had her

  7    way that I would be in prison right now, that I would be in

  8    prison and that my children would not have a mother with them

  9    to raise them.     That's what would happen if Clare Bronfman had

 10    her way.    Please keep this in mind.

 11                Thank you very much for your time.

 12                THE COURT:    All right.    The next video presentation

 13    will be Ivy Nevares.

 14                MS. NEVARES:    Your Honor, my name is Ivy Nevares.

 15    Thank you for providing this space for me to share this

 16    statement I've prepared for Clare Bronfman's sentencing

 17    hearing.

 18                Clare came to ESP at the height of her privilege,

 19    but sorely lacking as a woman in her early 20s, uneducated,

 20    socially inept, insecure, and practically friendless.           When I

 21    met her, she was timid, but she was kind.         No one would ever

 22    guess she was an heiress to the ^Seagrams fortune, not by the

 23    way she looked or interacted with others.

 24                Like many of us, Keith Raniere exploited her

 25    vulnerabilities, yet because of her wealth, he took her for a

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 14 of 154 PageID14
                                                                             #:
                                  17276



  1    much longer ride, giving her another position, illegitimate

  2    status, and inclusion in a select group she so desperately

  3    craved but hardly deserved.       She never earned the power she

  4    was given, not by title, skill, or performance, and in return,

  5    she used her power to abuse others, especially those of us in

  6    Raniere's, quote, inner circle.

  7                I would like to address her directly for a few

  8    moments.

  9                Clare, after all the evidence, after countless

 10    victims whom you considered amongst your friends, how can you

 11    remain loyal to your Vanguard?       No matter how hard you try,

 12    you cannot be principled if the person you follow is a

 13    sociopath and a convicted criminal.

 14                Your Honor, when Raniere raised Clare to power in

 15    2009, she began using her position to exploit me through

 16    indentured servitude.      As soon as Clare supplanted Nancy

 17    Salzman as NXIVM's de factor decision-maker on the executive

 18    board, Clare lowered my pay, removed what insignificant

 19    privileges the company afforded me, and raised my rent, all

 20    punishments for my supposed ethical breach against Raniere.

 21    In truth, she punished me for disobeying him.          Salzman would

 22    later tell me Clare did these things of her own volition.

 23                Twice she caused me to go into financial debt,

 24    together with Raniere, Salzman, and Kathy Russell.          She

 25    subjected me to forced labor as soon as she was given the

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 15 of 154 PageID15
                                                                             #:
                                  17277



  1    chance.   She also participated in the myriad of lies told to

  2    me to keep me from defecting.

  3                My starting salary with ESP was $36,000 a year.

  4    This was back in 2002.      By the time I stopped working for the

  5    company in early 2017, I never earned more than $48,000 a

  6    year.   I was NXIVM's hardest-working employee, always filling

  7    two or more roles at once and sometimes working up to 20 hours

  8    a day, yet I was provided no benefits, no health insurance, no

  9    401K, no workers' comp, nothing.        The only so-called benefit

 10    was a 5-dollar credit per hour worked that could only apply

 11    towards EPS's curriculum.      Instead of recognizing Raniere's

 12    and others' abuses against me and righting them, Clare enacted

 13    her own with exceptional cruelty.

 14                She had me teach two intensive trainings at her Fiji

 15    resort, where students paid $20,000 each, yet she didn't pay

 16    me a cent for the work that I performed.         I had to pay over

 17    $5,000 out-of-pocket to even be able to teach the second

 18    training because she refused to take care of my travel and

 19    immigration expenses.      This happened after she threatened to

 20    have another person teach the curriculum that had taken me

 21    years to write and develop.       It's important to note she

 22    leveraged that entire situation before I was fully recovered

 23    from an emergency shoulder surgery that I, of course, paid for

 24    out-of-pocket.

 25                This is how she treated NXIVM's most loyal workers:

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 16 of 154 PageID16
                                                                             #:
                                  17278



  1    Demanding, underpaying, or not paying at all.          But when it

  2    came time to put down hundreds and hundreds of thousands of

  3    dollars for lawsuits and PR firms, Clare would do so without a

  4    second thought.

  5                One of the most cruel and reckless things she ever

  6    did was hire me to care for a woman who I later learned had

  7    suffered a psychotic break during JNESS training that Clare

  8    was attending at the time.       She also tasked the now-former

  9    Dr. Brandon Porter to care for her.        She, Raniere, and Salzman

 10    were frightened that if that woman was taken to the hospital,

 11    it would implicate the company in wrongdoing, and that was not

 12    the first case.

 13                I took 12-hour night shifts for a week, caring for

 14    this women.    I still remember running across a field after she

 15    suddenly took off in the middle of the night.          I thrashed

 16    through two feet of snow, screaming into the phone as I asked

 17    Salzman what to do, horrified of the possibility that she

 18    might kill herself and others by running into traffic.

 19                Clare risked Porter losing his medical license by

 20    not taking her to a hospital.       She risked this woman's life by

 21    not allowing her to be cared for by trained professionals.

 22    She risked my life by putting me in an impossible situation,

 23    knowing I needed the money.

 24                While payment for these services is a most trivial

 25    point by comparison, it demonstrates her callousness and

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 17 of 154 PageID17
                                                                             #:
                                  17279



  1    punitive nature.     She paid me the going rate for babysitting a

  2    child, $12 an hour.     I protested then, citing my measly

  3    17-an-hour wage as a minimum standard, but she refused to pay

  4    the difference because of my so-called ethical breach.

  5                Your Honor, Clare could have led the company toward

  6    just rule.    She had the power and she had the chance.         She

  7    could have done so much good.       Instead, she and her sister,

  8    Sara became Raniere's primary enablers.         I'm not alone in my

  9    belief that without their money, he could have never harmed as

 10    many people as he did.      Clare claims that she did not bankroll

 11    Raniere or his organizations, that she did not know what was

 12    going on behind the scenes, and that she bears no

 13    responsibility in what he did.

 14                Again, I would like to address her.

 15                Clare, you paid millions of dollars to him.         Even if

 16    you never asked what he did with it, you're still responsible

 17    for exponentially amplifying his abuses.         You were and are the

 18    propellent to his unyielding fire.        Not knowing doesn't

 19    relieve us of responsibility. Remember that?         So why do you

 20    refuse to see your part in all of these damages?

 21                In addition to exploiting many of us and

 22    facilitating Raniere's trafficking of women, she has crippled

 23    helpless others through vindictive litigiousness.          She even

 24    sacrificed her relationship with her beloved father.           I ask

 25    Clare:   Would he be proud of you, knowing that you are going

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 18 of 154 PageID18
                                                                             #:
                                  17280



  1    to prison for following the very monster he was trying to

  2    protect you from?

  3                I would like the Court to know I see no indication

  4    that Clare has any remorse about what she's done, not her

  5    guilty plea, not her funding Raniere's defense and cohorts,

  6    not the letter to the Court, nor her recent filings claiming

  7    she has been unjustly targeted because of her wealth.           If I

  8    may, again, address her.

  9                Clare, you are being held accountable for your

 10    crimes.   Sylvie wasn't your only victim.        I'm one of them, as

 11    are a number of women whom I spoke with and heard their direct

 12    account of how you exploited them until the government forced

 13    you to stop.

 14                The fact that you want to persuade the Court and the

 15    public to think otherwise demonstrates you have no remorse

 16    whatsoever over what you've done, over what you're still

 17    doing, and over what you will continue to do if you keep

 18    supporting and funding Raniere.

 19                In our last face-to-face before I left Albany in

 20    2018, I asked Clare point-blank, "Clare, you've spent your

 21    entire life and resources defending Raniere.         Are you willing

 22    to spend the rest of your life defending him?"          Not a moment

 23    had passed before she turned and said, "Absolutely."

 24                When I read her last court filing, where her lawyers

 25    adamantly urged the Court to prohibit other victims from

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 19 of 154 PageID19
                                                                             #:
                                  17281



  1    speaking at this hearing, I took it as a statement of a woman

  2    who refuses at all costs to see and hear the extent of the

  3    damage she has done.

  4                Your Honor, all of Raniere's organizations preyed

  5    upon well-intentioned people, begging them with promises of

  6    success and mobility.      He hasn't stopped.     He will not stop.

  7    Clare's money will simply amplify the harm Raniere and she can

  8    do together.    For this reason, I not only consider her a

  9    menace to me and her other perceived enemies, but to society

 10    at large.

 11                I would like to address Clare one final time.

 12                Raniere often said the most sacred and valuable

 13    thing you have in the world is time, because that is the only

 14    thing that can never be replaced.        Clare, I hope during the

 15    years you sit in prison, you reflect on this.          Your minutes,

 16    hours, and days are only a fraction of what you, Raniere, and

 17    his women stole from me.

 18                THE COURT:    Okay.   Jane Doe 14. Jane Doe 14?

 19                JANE DOE 14:    I am very grateful to have the

 20    opportunity to be heard.      I hope you understand that I would

 21    like to be referred to as Jane Doe, because even though she is

 22    being sentenced, I am still afraid of retaliation by Clare

 23    Bronfman and Keith Raniere.

 24                I was recruited into DOS and groomed for Keith

 25    Raniere; and both my experience and what I know now from all

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 20 of 154 PageID20
                                                                             #:
                                  17282



  1    the information that has become public, I believe Clare

  2    Bronfman played a role in that.

  3                Throughout the ten years that I actively

  4    participated in NXIVM, Clare's influence was a turn-in for me

  5    to believe that I was in an honorable and good place.           She

  6    convinced me that the organization was an important

  7    humanitarian management, and I was convinced to believe in and

  8    fully commit to what I now know to have been a lie.

  9                Clare invited me personally to Wakaya Island in

 10    Fiji, telling me that it was Keith's desire to have me

 11    participate in a training there, and that it was a big honor

 12    for me to receive such an invitation.        She said that it was

 13    unusual for Keith to specifically ask for someone to be there,

 14    which I now know also to be a lie.

 15                But this strategy played out over and over again.

 16    She invited me a second time to Wakaya Island, but this time

 17    supposedly as a member of an exclusive private lifetime VIP

 18    Club of friends who shared common visions and values, but that

 19    was way beyond my financial ability because I had already

 20    spent most of my resources in what was supposed to be my

 21    personal growth.

 22                Clare also persuaded me to economically sponsor

 23    different projects of Keith, to give video testimony or to

 24    take trainings to attend V-Week, which I did for nine years in

 25    a row.   The last V-Week before Keith was arrested, I paid for

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 21 of 154 PageID21
                                                                             #:
                                  17283



  1    fully in advance, and when it was clear that things were

  2    falling apart and I would not be attending, Clare firmly

  3    refused to give me a refund.       She pretended to be my friend

  4    for a long time, when all along, I was just being manipulated

  5    and groomed for Keith.

  6                Clare says she has nothing to do with any of that,

  7    but I don't believe her.      Why else would she have put so much

  8    time and effort into persuading me to do things for Keith and

  9    to be in places for Keith?       I thought Clare was my friend, and

 10    even though the toughest part by far was my DOS/Keith

 11    experience, it is devastating to find out that all those years

 12    of my life and all my money was spent serving a bogus and

 13    criminal organization.

 14                Thank you for giving me this time to speak.

 15                THE COURT:    All right.    Jane Doe, in person.     Jane

 16    Doe 12?

 17                JANE DOE 12:    I came to work in EXO/ESO because I

 18    believed in the mission.

 19                THE COURT:    And just speak slowly, please.

 20                JANE DOE 12:    Yes.   I came to work in EXO/ESO

 21    because I believed in the mission.        I thought I was hired for

 22    my special skills, but, sadly, I found out that I was one of

 23    many who will be misled.

 24                I was hired to work as a management consultant for

 25    EXO/ESO, LLC, in October, 2015.        I got my TN visa and my

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 22 of 154 PageID22
                                                                             #:
                                  17284



  1    contract signed by Ms. Clare Bronfman, which stated that I

  2    would be compensated as an independent contractor at the rate

  3    of $3,600 a month.     During my time in EXO/ESO, I never

  4    received my salary because my visa was seen as a privilege,

  5    and I needed to earn that privilege by some unknown internal

  6    metric that was not stated in our work agreement.          My

  7    expectation to receive my payment was portrayed as "entitled."

  8    I never understood how my visa needed to be earned if I

  9    already had it when I was hired to perform the job that I was

 10    doing.   So I was encouraged to find different jobs with the

 11    people in this commune so I could pay for my basic expenses

 12    like housing, transportation, and food, et cetera.

 13                It was a different dynamic than the one I was used

 14    to, where you provide the service and you get paid for it.

 15    The argument was that NXIVM bills companies in a different

 16    way, an ethical way.      I believed it, and I continue to agree

 17    under that scheme.     It was burdensome to achieve goals because

 18    every proposal, idea, or initially was tied to a personal

 19    growth plan.    So reaching the work objectives could delay and

 20    never became the priority, which is one reason -- which is one

 21    reason why the company needed didn't move forward nor succeed.

 22                It was the personal issues that got in the way.          So

 23    it became more important to fix the personal issues than to

 24    move the company forward as a business.         The destruction of

 25    personal issues didn't allow us to focus a hundred percent on

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 23 of 154 PageID23
                                                                             #:
                                  17285



  1    the developing the company.       And because there were no

  2    salesmen in EXO/ESO, there was no money to get paid.           So I was

  3    told that why should I feel entitled to receive my payment if

  4    the company wasn't succeeding.       This was a fast look that they

  5    kept making.

  6                No matter how much we were pushed, it was never

  7    enough.   Instead, we wound up overworked, burned out, with low

  8    self-esteem and no income.

  9                Ms. Bronfman also mentioned that Keith wanted to

 10    work with me in the right to enrollment for EXO/ESO.           He was

 11    the creator of all the companies, the smartest man in the

 12    world, and many more amazing titles and, of course, naturally,

 13    I wanted to learn from the best, but that never happened.

 14    When you get hired as an immigrant to work in a company with

 15    which your visa is contingent on and it is your only way to

 16    make money by law, how was I supposed to survive safely

 17    without making any money?

 18                I have many, many questions that I will ask, but the

 19    one that I can't get out of my head is:         Why did you lie to

 20    me?   If you were not planning to pay my salary or if I was not

 21    the person who you wanted to hire, why did you lie?           I

 22    believed you.    I believed in the company, and its mission.          I

 23    had no idea what was going on behind the curtains.          Knowing

 24    that you didn't have any intention to uphold my contract broke

 25    my heart.    Mostly, it was a low blow.

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 24 of 154 PageID24
                                                                             #:
                                  17286



  1                In ESP, we have our mission statement by saying we

  2    will help to make the world a better place to live.           I still

  3    cannot understand this incongruency.

  4                I can spell. I know my accent is difficult.

  5                I want to mention that in December, 2017, Ms.

  6    Bronfman released a statement, a public statement,

  7    characterizing DOS as a sorority, stating that it has truly

  8    benefited the lives of its members and those so frail.           I find

  9    no fault in a group of women or men for that matter, freely

 10    taking of all loyalty and friendship, with no other to feel

 11    safe, while pushing back against their fears that have stifled

 12    their personal and professional growth.

 13                Clare, I must say from personal experience that I

 14    was part of that group; and not in anyway was my life

 15    benefited from it, nor did I feel free.

 16                The naked posts, the horrible tasks, and pressure to

 17    count calories were all overwhelming.        I didn't feel like a

 18    friendship; and instead of pushing against my fears, it was

 19    exactly the opposite.      When I was told by my master that I

 20    needed to tell Keith Raniere about my sexual encounters with

 21    my boyfriend, now my husband, the last thing that I felt was

 22    safety or personal growth.       I grew not because but in spite of

 23    that man's emotional and financial abuse.

 24                Lastly, I take responsibility for not seeing the red

 25    flags sooner.    It cost me in many areas including money,

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 25 of 154 PageID25
                                                                             #:
                                  17287



  1    emotionally, my self-esteem, and time.        However, that doesn't

  2    excuse them from the abuse and manipulation and injustice.

  3                I hope this case empowers people to learn to say no

  4    when they don't feel like something is correct.          I hope I can

  5    learn from these that if it doesn't feel right, saying no

  6    doesn't make me less and I don't have to betray my values to

  7    accommodate others if I don't feel it's right and I hope

  8    people can see it sooner, so they can stop abuse.

  9                Thank you for your time.

 10                THE COURT:    Thank you.

 11                (Continued on the next page.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                         LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 26 of 154 PageID26
                                                                             #:
                                  17288



  1    (Continuing.)

  2                THE COURT:    Toni Natalie.

  3                MS. NATALIE:    Good morning, your Honor.

  4                If not for a chosen few, the money, the power

  5    inherent in the Bronfman name, this criminal enterprise would

  6    never have existed.      Clare Bronfman was a pivotal part of

  7    trying to destroy my life.       If not for her, I would not be

  8    standing in this courtroom today.

  9                I'd like to introduce myself to Clare as we never

 10    formally met.    Clare, my name is Toni Natalie, otherwise known

 11    within Nxivm as a suppressive, someone that needed to be

 12    destroyed, as testified to in this very courthouse.

 13                I was not part of Nxivm.      I'm not involved in any

 14    capacity with you and any of your businesses, yet I and my

 15    family felt the weight of your power for almost two decades.

 16                As I stand here I say I never met Clare.        And the

 17    last time I spoke to Keith Raniere, her Vanguard, is when I

 18    fled Albany in 1999 with Nancy Salzman by his side the last

 19    words set to me were:      The next time I see you, you'll be dead

 20    or in jail.

 21                He was half right, only he was the one in jail.

 22                The relentless litigation did not end until multiple

 23    arrests.    And would have not never been possible without the

 24    funding Clare has admittedly provided.

 25                In the fall of 2014 I lost both my paren.         My Mom

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 27 of 154 PageID27
                                                                             #:
                                  17289



  1    died on October 17.     She was the strongest person I've ever

  2    known, losing two children in her lifetime, dying from

  3    pancreatic cancer, fearing are we going to jail on false

  4    charges or being sued for millions, both brought and funded by

  5    Clare Bronfman.

  6                Before she passed she looked at me and said:          Toni,

  7    you're not crazy, don't make them think you are.          I'll always

  8    be with you.

  9                My Dad died 21 days after losing my Mom.        Our

 10    conversation was about Keith, the cult, the power, the

 11    Bronfman money, the relentless pursuit of me.          And how with

 12    their unlimited funds would we ever stop them.

 13                Even the end of their lives they were still being

 14    controlled by this cult, supported by Clare Bronfman.

 15                On February 27, 2015, I was indicted on four false

 16    felony counts of computer trespassing.        And I was alone.     The

 17    insurance money from their death was the only way I could

 18    afford to hire a former federal prosecutor, William Dreyer,

 19    for a second time.     Bill could not be bought off, bribed off,

 20    or scared off but that didn't stop them.         They had a lot of

 21    money to prove their ethics.

 22                I'm trying to keep myself together as I write this,

 23    as it seems like for the hundredth time, but you never see it

 24    coming.   Every time you think it's over, there it is, that

 25    crack in the plate.     You're triggered.     They are back again

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 28 of 154 PageID28
                                                                             #:
                                  17290



  1    with a different name or different spin, but with the same

  2    goal, destruction in the name of humanity.         Same play book,

  3    different players, as seen in the latest move, make justice

  4    blind.   Like a Freudian slip, make justice blind, something

  5    you've attempted to do with your relentless litigation against

  6    anyone who spoke out against your organization or your

  7    Vanguard.

  8                My litigation started in 1999 with an

  9    eight-and-a-half year battle in bankruptcy court.          The judge

 10    granting my discharge in 2003 wrote:        This matter smacks of

 11    jilted fellow's attempt at revenge retaliation from his former

 12    girlfriend with many attempts of tripping her up along with

 13    the way.

 14                Influenced and financed by Clare, the litigation

 15    continued until 2008.      Appeals going all the way up to the

 16    U.S. Court of Appeals for the Second District.

 17                In 2003 I spoke to Forbes and your father, Edgar

 18    Bronfman, Sr., desperate to expose the dangers of this cult.

 19    Get your girls out, I told him.

 20                Clare knowingly used terror by litigation to try to

 21    silence Nxivm's perceived enemy.        My name was also in the box

 22    found in Nancy Salzman basement.

 23                In 2005 a knock on the door by the FBI.        A dossier

 24    created by Nxivm made its way into the FBI's office.           With the

 25    help of my parents, we hired a local Albany attorney.           In 2006

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 29 of 154 PageID29
                                                                             #:
                                  17291



  1    an invoice from 2005, a retainer for 10,000-plus to conduct a

  2    discreet confidential investigation on me and my family, Juval

  3    Aviv, former officer in the Mossad, Israeli's equivalent to

  4    the CIA, the same organization hired to go after cult expert

  5    Rick Ross.

  6                In 2007 a 20-page dossier was sent to a reporter by

  7    Nxivm.    260 counts of my criminal violation.       He had never

  8    seen anything like that before, and suggested I sue for

  9    defamation.    I thanked him.     And once again prayed you would

 10    go away, knowing I could never win against Nxivm's high-paid

 11    hired guns that were trying to, quote, control the legal

 12    system and now the media.

 13                In 2007 a letter from an Albany attorney saying take

 14    a big breath they want to move forward with the charges.           A

 15    trial will cost $150,000-plus.       And you should take a plea

 16    deal, possibly a short stint in a federal prison, or at best

 17    home confinement and a fine but I'd be able to work.

 18                Hadn't I put my parents through enough?        They lost

 19    their home in Saratoga and so much more.         With my Mom's

 20    support, we declined.      And as a suggestion we hired Bill

 21    Dreyer.    In my meeting with Bill he said to me, you don't look

 22    like Genghis Kahn.     Not even the math adds up, and this has

 23    political written all over it, who did you piss off.

 24                Bill understood the underlining influence within the

 25    organization.    It had been made public that Nxivm hired Roger

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 30 of 154 PageID30
                                                                             #:
                                  17292



  1    Stone to assist them.      I followed his guidance, held my

  2    breath, and waited for my time to be up at least this time.

  3                In 2007 it was stated on camera that Nxivm had

  4    scorched earth policue pursuing their enemies.          I wasn't just

  5    scorched; I was incinerated.

  6                In 2010 someone claiming to an FBI agent showed up

  7    at my work.    A group of nine women left Nxivm and they were

  8    desperate to scare and silence everyone.

  9                Notwithstanding was the legal pursuit of my mother,

 10    going as far as buying a creditors position in her bankruptcy.

 11                And my brother, a brother who I lost on March 12,

 12    2009, to an apparent suicide, according to the autopsy.           My

 13    brother was in communications with Keith, as explained to me

 14    in heart-wrenching detail.       John was desperate to stop the

 15    ongoing litigation that was destroying our family, pulling us

 16    apart.   I don't believe my brother woke up that day and

 17    decided to take his own life.       I believe people who died, deal

 18    with this type of relentless pursuit do things to ease the

 19    pain, you drink, you take drugs, you over medicate, you stop

 20    caring for yourself as you should.        Nxivm teaches in one of

 21    their modules that suicide is honorable if you're not bringing

 22    value to your family.

 23                Clare claims she never participated with illegal

 24    activities.    This is not true.     What is true was she never

 25    charged with any of her illegal activities until now.           And

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 31 of 154 PageID31
                                                                             #:
                                  17293



  1    why, the question better answered by the district that let

  2    this cult run rampant for decades.

  3                In 2012 I was invited to Mexico by a reporter, a

  4    free trip, to discuss his story.        I declined.

  5                In October of 2013 my home was raided, searched for

  6    anything Nxivm or Keith Raniere related.         The police I had

  7    been giving information to about illegal activities, including

  8    under age girls and the girls from Mexico, were now at my home

  9    for a warrant for me.      This was followed by civil suit for

 10    millions.

 11                September 2015, a civil case, the civil case was

 12    thrown out.    Judge Kahn's ruling stated:       Ms. Bronfman, a

 13    member of Nxivm's executive board, acknowledged during an

 14    unrelated bankruptcy more than two years before the lawsuit

 15    was filed, that she suspected intrusions of her computer

 16    system.   The judge noted with some troubling facts, but

 17    ultimately declined to impose Rule 11 sanctions.          That,

 18    however, was purely an issue of law.        And did not alter the

 19    fact that Clare had lied in order to continue her litigation;

 20    nor did it stop her from pursuing bogus criminal charges.

 21                In 2015, a patent, I was unaware I owned, until a

 22    lawsuit filed by Mr. Raniere and funded as stated by

 23    Ms. Bronfman against AT&T and Microsoft for patent

 24    infringement in excess of $20 million.        The Court ruled I was

 25    the only one that could bring the claim, yet in the midst of

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 32 of 154 PageID32
                                                                             #:
                                  17294



  1    the criminal litigation I barely had taken a breath before I

  2    was served by AT&T, Microsoft and Keith Raniere in the state

  3    of Washington, with little time to respond and clearly not the

  4    resources needed to defend the actions.

  5                In February of 2016, broken and exhausted I reached

  6    an ACOD.    They say an ACOD returns you to your prior life.          If

  7    that be true, I'd like my life back.        I miss my child, my

  8    parents, my home, my reputation, my work, my life, and what it

  9    should have been.

 10                The most difficult thing in my life was losing my

 11    Mom.    The second, were the seven weeks of this trial.         It was

 12    like watching a parallel universe run through my mind, as

 13    timelines collided with so many witnesses.

 14                In 2004 I was diagnosed with PTSD and fibromyalgia,

 15    then filed by CPTSD, Complex Post Traumatic Stress.

 16                I live alone with my dog since 2010.        The pressure

 17    destroyed my marriage.      My life is difficult to explain to

 18    anyone, and I feel safer for people to keep a distance.           I

 19    jump each time the door rings.       I live where I can all around

 20    me.    I don't allow my dog to go outside unless I watch her; my

 21    last dog was poisoned.      I look over my shoulder always.

 22                My son lives with his dad in a different state.

 23    Each time I felt it was safe to bring my child back into my

 24    world, it would implode again.       My world was never safe place

 25    to raise a child.     He's a grown man now.      I missed most of his

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 33 of 154 PageID33
                                                                             #:
                                  17295



  1    childhood fighting legal battle after legal battle.           Working

  2    to stay alive, funded by you.

  3                I believe it's just a matter of time before it

  4    starts all over again; if it hasn't already.         And I don't know

  5    how much more fight I have left in me.

  6                I'm sorry, your Honor, this is so long and

  7    disjointed.

  8                Clare's response to the Court suggested to me that

  9    she has absolutely no remorse.       I feel it's only appropriate

 10    that she now stand before this Court to be sentenced to

 11    prison.   And there is no amount of time that will give me back

 12    my family or the many years of my life I fought these monsters

 13    off to stay alive.     I hope everyone day she's behind bars,

 14    Clare reflects on the evil and damage she inflicted on so many

 15    others.   And brings back to the world something other than the

 16    destructive force she has brought so far.

 17                In closing, I ask for one more thing, as a favor to

 18    a family, truth for Kristen Snyder, someone knows something.

 19                I'm grateful for the Court for their time and

 20    consideration.     Thank you.

 21                THE COURT:    Thank you.    Sally Brink.

 22                MS. BRINK:    Thank you for the opportunity and the

 23    time to speak.     I didn't plan on reading today, but this is a

 24    quite intense venue to say the least.

 25                In February 2016 I decided to leave ESP after 13

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 34 of 154 PageID34
                                                                             #:
                                  17296



  1    years of involvement, ranging from very little, to my life was

  2    completely incapsulated in ESP.       It was a feeling that

  3    something was deeply wrong, but I couldn't figure out what it

  4    was, I couldn't pinpoint it.       I just knew I needed to leave

  5    and I was scared.     So scared I didn't tell anyone, not even my

  6    partner, my husband who I had been with since 1995.

  7                While I was transitioning out of the companies, I

  8    was in many, many roles.      I was diagnosed in January of 2017

  9    with Stage Two breast cancer.       That night I was in the shower,

 10    so my son couldn't hear my sobbing.        Why am I so sick?     How

 11    did this happen?     I'm only 45 years old with no history of

 12    breast cancer in my family.

 13                I started looking at my thoughts about myself and it

 14    was like I was in a movie screen and everything was negative

 15    and self-deprecating.      I started to think do I really think

 16    these things about myself?       Do I really believe this?      And I

 17    realized I didn't.

 18                It was all feedback from ESP.       All the things that

 19    they said to me about my self-esteem, I didn't earn anything,

 20    and I had no right to anything, I felt entitled, I was a

 21    princess.

 22                A lot of this came from Clare.       We were very close

 23    at certain points.     I lived on her farm as a property manager

 24    with my husband.     And I worked in many roles and she was my

 25    supervisor in many of the roles.        And I thought we were

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 35 of 154 PageID35
                                                                             #:
                                  17297



  1    friends.

  2                In that moment I knew when I was in the shower that

  3    I needed to rid myself of all the negatives associations with

  4    ESP or that I would die.      Between the stress of the

  5    indoctrination, my body being in a constant state of fight or

  6    flight or freeze.     My body broke down like many before me who

  7    died of cancer in ESP.

  8                Within weeks the cancer took over my body and I was

  9    told I was going to die. I had gone from Stage Two to Stage

 10    Three or Four within five weeks.        They didn't know if it was

 11    Three or Four, they said it didn't matter.         They were going to

 12    create me the same way.

 13                Ninety days later I was cancer free.        That's when

 14    DOS was exposed.

 15                A few days after DOS was exposed I was sitting in

 16    the FBI Albany telling them what I knew, asking for help.            I

 17    didn't even know what I was asking help from.          It was like

 18    this monster that had no face, no name.

 19                I had a panic attack in July 2018 after Clare was

 20    arrested.    I again was told I was going to die.        But here I

 21    am.

 22                I'm here today as part of my healing journey and

 23    because I thought that I needed to look at Clare.          I needed to

 24    be here because I think it's only fair to you that I say these

 25    things to you.     And I would like to address Clare now.

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 36 of 154 PageID36
                                                                             #:
                                  17298



  1                I was reading some of my old e-mails between us.

  2    And one of e-mails I wrote -- excuse me -- that I loved you.

  3    And I was grateful for you.       And yesterday when I read about

  4    your illness, I felt very sad for you, and scared.          Wondering

  5    what it would be like managing your fear in this moment, what

  6    you're going through.      I know this, in part, because of how

  7    sick I've been over the years.       But I'm wondering if you can

  8    imagine what it was like for me to be told that I was going

  9    die.   The pain about thinking about leaving my son motherless,

 10    and not having the resources to chose the best doctors.

 11                I was completely broke.      When I joined ESP and I

 12    moved to Albany, I had a fantastic resume, I had six figure

 13    line of credit, I had a lot of money in the bank, I had health

 14    insurance.    And I left with none of that.

 15                And here I am involved in this community that I

 16    really believed in and now some of the higher ranks were

 17    telling people not to help me.       This community, a lot of the

 18    higher ranks they turned their back on me.         I was shunned for

 19    being sick.

 20                The deep emotional pain that you and many others

 21    were not my friend and did not love or care about me still

 22    resonates with me today.

 23                When I resigned from coaching in September 2016 we

 24    had our last walk.     You didn't speak to me again until you

 25    called me in April 2017 to tell me I was going beat cancer.

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 37 of 154 PageID37
                                                                             #:
                                  17299



  1    And I was beating cancer.      I was on the hardest chemotherapy

  2    that they can give to breast cancer patients.

  3                I now know that your friendship and your love was

  4    completely dependent on my involvement in ESP.          Have you ever

  5    thought about your impact in my life?        How you directly

  6    participated in the destruction of all aspects of my life.            I

  7    can tell you that you're not going to heal with KR in your

  8    life.   You have to take back your power.        This is, of course,

  9    if you're not his evil understudy but a victim.          And I do

 10    believe you're a good person.

 11                I'm sad that your choices and mine have brought us

 12    to this space.     If you had put down your pride and were open

 13    to feedback from others besides KR, and I hadn't abnegated my

 14    personal power to you and ESP, perhaps none of this would ever

 15    have happened.

 16                My pain is, where were you ever my friend?         I am

 17    holding that space.     As long as you support KR there is no

 18    forgiveness for you.      The damage and the destruction that you

 19    caused in my life can only be healed if you can disavow him

 20    and see him for what he is.

 21                After reading your letters I believe that this is

 22    all because of KR.     There is no Clare.     It is crystal clear

 23    that you have no sense of self without him.         You do all his

 24    bidding, and that's what makes you dangerous.

 25                If you go to jail, my hope is that you can finally

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 38 of 154 PageID38
                                                                             #:
                                  17300



  1    experience yourself without any expectations from the outside

  2    world.    When you leave jail you can finally do the good you

  3    wanted to do in the world.       You've caused so much destruction

  4    in so many lives but you'll have the opportunity to heal the

  5    damage that you caused.      The choice is yours.      It is light

  6    over darkness, and I hope one day you see the light.

  7                Thank you so much for your time.

  8                THE COURT:    Thank you.    Susan Dones.

  9                MS. DONES:    Thank you, Judge, for letting me speak.

 10                Ms. Bronfman, I read your letters to the Judge where

 11    you explained how you were ashamed of your wealth, you wanted

 12    to be accepted by others.      How Nxivm gave you a sense of

 13    belonging and you overcame your patterns of self-loathing,

 14    insecurities and fears.      A place where you felt most

 15    passionate about and fulfilled by and deeply cared about.            Did

 16    you ever consider that they just wanted your money?           And what

 17    would happen if you just stopped giving your money.           Would you

 18    be that important to them?       Especially to Keith Raniere.      You

 19    might want to try that and find out where you lie with his

 20    love and affection.

 21                You talked about the last two years have been

 22    immensely painful and how many people's lives have been up

 23    heaved.    A community where many thrived, felt purposeful and

 24    really enjoyed their lives, and then everything fell apart.

 25    How this is caused tremendous pain for them in their families.

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 39 of 154 PageID39
                                                                             #:
                                  17301



  1                You stated in the last two years you spent time

  2    reflecting how all of this happened.        Where you participated

  3    and why.    How you tried to understand your bad choices and

  4    overcome the struggles driving you to chose them.

  5                Then you mentioned you read the victim's statements.

  6    How you became aware of many of your, but you never mentioned

  7    any of those blindspots; so it's interesting, they remain

  8    blind to us.    Reading these letters you said that some of them

  9    you still care deeply about; but what about the other victims.

 10    You say it has been immensely painful, helpful for you to

 11    understand your actions and that you perceived how people

 12    experience you and felt effected by you and how -- but you

 13    never explained how.

 14                In my opinion, these are just empty words and they

 15    mean nothing to me as your victim and I wonder about the other

 16    victims.    So why should any of us care how our letters

 17    impacted your awareness.      In my opinion you're just being

 18    selfish.    If you really cared, you would find ways to heal the

 19    wounds that you have caused with every one of your victims and

 20    you wouldn't leave it up to the courts to decide how to heal

 21    those wounds.

 22                Ms. Bronfman, it's your soul, it's your karma.         And

 23    if you want, to use a Nxivm term, you would heal your ethical

 24    breach with each one of us.       If you leave them unhealed,

 25    you'll eventually have to heal them with your maker.

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 40 of 154 PageID40
                                                                             #:
                                  17302



  1                As a result, you say you believe you stand here as a

  2    better person, a person with a deeper understanding of

  3    humanity, the difference between people and the gravity of how

  4    it effects you.     I say, well, bravo to you, Ms. Bronfman.

  5    Good for you.    You stand here as a better person with a deeper

  6    understanding of yourself; again, this is all about you.

  7    Again, what a selfish thing to say.

  8                In my opinion, you're a predator.       Let that sink in.

  9    These past two years haven't been a life skill class.           You

 10    broke the law.     And breaking the law has legal ramifications.

 11                If its true that you did a deep dive into your

 12    behavior the last couple of years, you should feel shame,

 13    self-loathing, insecure, and fearful of your actions that

 14    you've done and the behaviors that the end of the sentencing

 15    hearing -- that the hearing of today.        And not just try to

 16    sell yourself to the judge of what a better person you are and

 17    what might happen in the sentencing.

 18                Have you ever considered the pain that you have

 19    caused us when you went after us legally for your master,

 20    Keith Raniere?     How you up-ended our lives and how our lives

 21    fell apart when you went after us.        The pain that you've

 22    caused us and our families.       Or did you leave that out of

 23    yourself reflection these last couple of years?

 24                You should understand there are lives that you've

 25    destroyed using your wealth by allowing Keith Raniere and

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 41 of 154 PageID41
                                                                             #:
                                  17303



  1    Nancy Salzman and yourself, by doing nothing but -- by doing

  2    nothing but by allowing us to tell the truth of what has

  3    unraveled in Nxivm.     If you would have allowed that truth to

  4    come to the surface, DOS might have never happened.

  5                You willingly opened your checkbook and spent

  6    millions of dollars to destroy me and others all without

  7    giving a thought of what we were saying was true.          To this day

  8    I don't think you considered that, what we were saying might

  9    have been true.     I don't think you sought any information

 10    outside of what Keith Raniere and Nancy Salzman told you what

 11    was true.    There was plenty of information out there.         I don't

 12    even know if in the last two years you've even gone outside to

 13    look outside to see if what we were saying was true.

 14                So I read all the kind words that people have

 15    written about you, but those are people who never stood up to

 16    the criminal enterprise that was running behind the training.

 17    Well, that wasn't me.      I was one of the people who stood up

 18    and told the truth about the criminal enterprise.          How did I

 19    know the truth?     Nancy Salzman spilled the beans to me one

 20    night.   She told me all the illegal activities that Nxivm was

 21    up to.   I was horrified.     She said:    What are you going to

 22    about it?    I said:   It's my word against yours.       And shortly

 23    after that I left.

 24                So it was you, Clare Bronfman, that claim after me

 25    with orders of the man, Keith Raniere, to this day that you

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 42 of 154 PageID42
                                                                             #:
                                  17304



  1    refuse to denounce and you refuse to denounce what you called

  2    the organization of Nxivm that doesn't even exist, the owns

  3    that organization.     And so what you call the humanity of Nxivm

  4    is just lipstick on a pig.       There is no humanity of Nxivm, not

  5    when you look outside in the destruction that's happened.

  6                So I remember after myself and eight other people

  7    left you, and the other leaders made it impossible for us to

  8    have a relationship with our friends in Nxivm.          If you

  9    remember, Ms. Bronfman, it was called shunning.

 10                So when I resigned I asked for my commissions owned

 11    in the value of the business that I built in the Pacific

 12    Northwest that Nxivm continued to profit off of for decades

 13    until Nxivm was shut down by the DOJ.        I was called an

 14    extortionist for this.

 15                I received a letter while still in Albany, New York.

 16    I had to hire an attorney in Albany.        I had to call my sister

 17    that let her know I might need some bail money.          I asked her

 18    not to tell me mother because she was sick, I didn't want her

 19    to worry about me.     After meeting with the attorney, and in

 20    Albany I found out that asking for money that I believed was

 21    owed to me is not extortion and no charges were ever filed

 22    with me.    But to this day there are many people left in the

 23    inner circle of Nxivm that believe I was an extortionist.

 24                But this is not what you told the Nxivm people or

 25    the judge in my case.      So when you filed charges against me,

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 43 of 154 PageID43
                                                                             #:
                                  17305



  1    when you sued me, you told the judge I was an extortionist.

  2    After I closed my center I was warned by people that you would

  3    punish me by speaking out, by suing me.         If it wasn't bad

  4    enough that I had to file bankruptcy due to the center, you

  5    guys sued me.    You entered into my bankruptcy as adversaries

  6    and claimed over 230 claims against me, knowing that I

  7    couldn't afford an attorney, which was the worst.

  8                Ms. Bronfman, you paid for seven attorneys to come

  9    after me at the cost of over $500,000 to sue me, when I asked

 10    for less than half of that.       Nxivm knew full well that I was

 11    going to open a center in Vancouver BC, that I had been

 12    working on for almost a decade to build, and they would profit

 13    off of those efforts of my labor for years to come.

 14                You also testified at my trial, telling one lie

 15    after another because you had no evidence against me, only

 16    that I showed a portion of a video that I owned.

 17                So I'm going to -- I'm running out of time -- I'm

 18    going to get to the end of this.

 19                To this day I suffer from PTSD, anxiety.        I'll never

 20    recover the loss of my investment into Nxivm, or the two years

 21    that I couldn't work because I had to learn how to defend

 22    myself, and the loss of the building that we bought to built

 23    the center.

 24                Through the 11 years of my therapy I've learned

 25    anger is my poison, so I'm not angry at you, Ms. Bronfman.            I

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 44 of 154 PageID44
                                                                             #:
                                  17306



  1    pray for you every day.      I pray that you will take the claws

  2    of Keith Raniere out of you and you will learn who Clare

  3    Bronfman really is, because he's killing you.          And I hope you

  4    find out who you really are.       But I hope the judge will

  5    sentence you to prison time so you can find out that you never

  6    ever want to go back to prison; and if you stay with him, you

  7    will end up committing more crimes.        Thank you.

  8                THE COURT:    We're up to Kristin Keeffe.      Do you want

  9    to wait until we hear from someone else so you can get

 10    settled?

 11                MS. KEEFE:    Yes, your Honor.

 12                THE COURT:    Okay, please be seated.

 13                Barbara Bouchey.

 14                MS. BOUCHEY:    Thank you.    Is it okay if I move this?

 15                THE COURT:    You can move it, just don't remove the

 16    little cover.

 17                MS. BOUCHEY:    That's better.    Thank you.

 18                Hi, Clare.

 19                Unlike Clare, I was not born into a life of

 20    privilege, power, wealth and prominence.         Nor having the

 21    liberty to not finish high school or not go to college,

 22    because I inherited a fortune.       Rather I grew up in low-income

 23    housing project.     We were poor.    My Mom died when I was eight.

 24    My father was a severe alcoholic.        And I have two special

 25    needs brothers that he then put into institutions and forbid

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 45 of 154 PageID45
                                                                             #:
                                  17307



  1    me to see.    But being a very determined young woman, I

  2    disobeyed him and two years later, at age of 11, we called a

  3    truce and negotiated with my father that I want to still see

  4    my two brothers he abandoned.       And my father agreed as long as

  5    I never mentioned their names in this life again, which I

  6    vowed to do.

  7                College was never mentioned in our household, nor

  8    even a dream.    It wasn't spoke in the house.       My only

  9    aspiration was to be a secretary, and a really good secretary.

 10                It wasn't until somewhere in my early 20s that I

 11    stopped one day and thought, I can be more than this, I can be

 12    more than a secretary.      And that's when I started to waiting

 13    tables 40 hours a week and I put myself through college.

 14                At the age of 24 I began my career in the financial

 15    planning industry.     And through hard work I built a reputation

 16    of being honest, responsible, ethical and integrous.           And by

 17    the age of 40 I had become a self-made millionaire, generated

 18    1 million a year in annual renewable fees, had a net worth of

 19    $5 million, was a leader respected by my peers and a pillar of

 20    my community.    And yet, still only owned one pair of black

 21    shoes and blue shoes and wore Ann Taylor suits.          Because

 22    instead of spending my money on things that were frivolous, I

 23    gave it instead to help others and I prudently saved my money.

 24                Here is a snapshot of my life, Clare, that you may

 25    not be aware of.     Within the 12 months before entering Nxivm,

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 46 of 154 PageID46
                                                                             #:
                                  17308



  1    I was featured as a keynote speaker for the Women's Leadership

  2    Forum.   I co-chaired an event with Marylou Whitney Vanderbilt.

  3    I was quoted in the newspapers constantly about the market.

  4    My annual --

  5                THE COURT:    Excuse me, please slow down a little.        I

  6    want to absorb your words.

  7                MS. BOUCHEY:    I'm just nervous.

  8                THE COURT:    Take a deep breath and slow down.

  9                MS. BOUCHEY:    My annual client parties, my Christmas

 10    party, and believe it or not the opening day of the Saratoga

 11    race track party was the biggest event at my office.

 12                All this from a girl that I call came up from white

 13    trailer trash, the wrong side of the track.         And there I was,

 14    40 years old, having achieved what they would call the

 15    American Dream and I beat all the odds.

 16                Here is a snapshot of my life now, after leaving

 17    Nxivm.

 18                I have been smeared by Keith Raniere who very

 19    carefully two years before I quit and after the behind scenes

 20    smear campaign because I broke off my intimate relationship

 21    with him, and then lied to you and everybody else that I had

 22    some big ethical breach.      And then when I left, he then

 23    falsely told you and other people that $1.7 million of my life

 24    savings that he actually owed me and Nancy, and vowed to pay

 25    my every year, and every year they made an excuse.          And then

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 47 of 154 PageID47
                                                                             #:
                                  17309



  1    guilted me and shamed me, and said you're just so selfish, you

  2    must have an attachment to money, how much money do you need

  3    to make, you're still making a million a year.

  4                They wouldn't pay me back.      Because I needed to

  5    sacrifice for you and the community.        And I didn't have

  6    millions; but what I had I gave.

  7                And then I had to suffer being trying to be arrested

  8    for extortion.

  9                You say that you never lied or that you've never

 10    wrongly accused anybody, when this is the letter that proved

 11    the first lie that you told.       You went through my hometown

 12    district attorney and told them that you fired me as your

 13    adviser for ethical violations.       And that I then tried to

 14    extort $2 million from you in revenge and retaliation, saying

 15    that you're on the executive board and you got my letter that

 16    only went to Keith and Nancy asking them to pay me back my

 17    $1.7 million that they rightfully owed me.

 18                And here is the proof.      This is an Nxivm

 19    communication dated May 10, two weeks after I left, where you

 20    were appointed to the board and strategically did so that you

 21    can go then go to Saratoga DA and tell them that you were on

 22    the board and you got this letter.        But you never got that

 23    letter.

 24                And this letter launched a thousand court filings.

 25    From this letter you then sued me three times in two different

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 48 of 154 PageID48
                                                                             #:
                                  17310



  1    states.    You launched year-long investigation on my financial

  2    planning board accused me of twenty-nine salacious lies,

  3    including that I was a commodities broker for an account you

  4    never had, and lent money to Keith.        And I never traded

  5    accommodate in my entire lifetime.

  6                And so my life after this is I have been headline

  7    news.    I've been dragged into 14 lawsuits that lasted eight

  8    years, in front of eight judges, in four states.          My illegal

  9    fees have been $700,000.

 10                Because I'm a local town girl, prominent business

 11    woman in Albany where the local headquarters was, I endured

 12    hundreds of headline news stories that all portrayed me as the

 13    evil banker from the dark side.       That I must be corrupt

 14    because I was a financial planner, and I must have been

 15    Nxivm's financial director, which I was never allowed in the

 16    accounting office.

 17                And I have been ridiculed and shunned.        And after

 18    six years of this non-stop headline news I lost two-thirds of

 19    my clients, millions in revenues, and my reputation was

 20    totally destroyed.

 21                The one thing you need as a financial adviser is

 22    trust.    My integrity and my character was assassinated for

 23    years in hundreds of headline news stories.         And I was

 24    innocent.    And I was the one that was being accused of having

 25    done wrongs to you and to Nxivm.        And all I did was decide to

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 49 of 154 PageID49
                                                                             #:
                                  17311



  1    breakup with Keith Raniere, get punished, then leave and try

  2    to tell people, and just tell the truth.         And this is what I

  3    have endured.

  4                It is has been 4,197 days that my character has been

  5    assassinated every single day.       I can't get new clients.      If

  6    you Google me, the top three stories that come up is local

  7    financial planner arrested for felony for a criminal complaint

  8    that you signed.     You had me arrested wrongfully.       You had my

  9    passport removed for an entire year.        I was handcuffed on

 10    Christmas Eve and arraigned.       It was the scariest, worst day

 11    of my life.

 12                And the Times Union ran a Sunday front page news

 13    that I was a criminal.

 14                When your lawsuits against me that were 50,000 a

 15    month.   I filed Chapter 11, not at a rate of paying anybody, I

 16    filed 100 percent repayment plan on Chapter 11.          And that was

 17    Sunday front page news, news local financial planner files

 18    bankruptcy.

 19                And then when you sued me because you're Seagram's

 20    heiress, for ethical, alleged, ethical violations, that was

 21    Friday night headline news.

 22                How does a financial planner of my caliber survive,

 23    ever, with those kind of headline news?         I can't tell you how

 24    humiliating and ashamed and degraded I felt with those just

 25    three headline news.      And yet I was innocent.      And you want to

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 50 of 154 PageID50
                                                                             #:
                                  17312



  1    know how I'm innocent?

  2                My financial planning board that you brought a

  3    complaint to, had eight financial planners who were also

  4    attorneys.    And they scoured my records for an entire year,

  5    and they know what they are looking for.         And by preponderance

  6    of the evidence that I provided and proved, they closed that

  7    case against me.     I was innocent, but it didn't stop.

  8                I don't have time to read everything, so I'm just

  9    going to skip to the last page.

 10                How do you encompass 20 years of abuse and 11 years

 11    that you have funded lawsuits against me that is still going

 12    on to this day?

 13                You reached out a mere three weeks ago.        I, like

 14    Susan, read your character reference because I want to know

 15    more about the person that you are, so that I can craft my

 16    statement.

 17                I have a letter -- I'm so nervous -- I have a letter

 18    here that you submitted a letter of your attorney.          And in

 19    this letter, a mere three weeks ago, you allowed your attorney

 20    to falsely accuse me, defame me, and slander me.          And the

 21    entire world is devouring your court filings.

 22                You've been under house arrest for two years, and

 23    yet, you have not stopped.       You have not stopped damaging me.

 24    When I read this I was immediately terrified.          Will you never

 25    stop?   Is it not bad enough that my damage is submitted in

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 51 of 154 PageID51
                                                                             #:
                                  17313



  1    this courtroom was $14 million, 14 million.

  2                How is it possible that I'm the one that you sued

  3    more than anyone else, for longer, was more publicly

  4    humiliated and headline news than anybody else.          And suffered

  5    $14 million, which may be more than anybody else.          And yet I'm

  6    not viewed at a victim.      I'm called a bitch, a whore, a

  7    prostitute, an evil banker, a corrupt financial planner.           And

  8    yet, I'm innocent.

  9                I can't even begin to tell you what I want.         What I

 10    want, Clare, is my reputation.       I want my reputation.      For

 11    decades it was unblemished and impeccable and held in a high

 12    regard in my industry.      A leader, a pioneer, a pillar of my

 13    community.    And I'm still that person that earned that at age

 14    40 to stand next to Marylou Whitney Vanderbilt and co-chair an

 15    event.   Yes, me, from Bristol Heights, the income housing

 16    projects.    I earned and deserve everything that I did.

 17                I didn't inherit my wealth or my achievement.         I

 18    just want my reputation back.       I want my good name back.      And

 19    I want you to please stop, stop accusing me, slandering me,

 20    defaming me, even to this day.

 21                And I would encourage you, your Honor -- I want to

 22    stay something.     Kristin, who just came in, had a profound

 23    effect on my life.

 24                Five years after I quit she called me at

 25    1:00 o'clock in the morning.       And I thought, oh, my God, she's

                        RIVKA TEICH, RMR, FCRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 52 of 154 PageID52
                                                                             #:
                                  17314



  1    playing a double agent.      Because she was cleared and Nxivm's

  2    legal liaison.     And I thought, holy crap.      She said to me, I

  3    left.   In that I said to her, Aren't you afraid to call me?

  4    Everybody is terrified to be me and talk to me.          And she said,

  5    no because I know the truth.       And I never once saw you do one

  6    thing in all of those years that I questioned.

  7                Clare, do you realize that they lied to you?

  8                (Continued on next page.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 53 of 154 PageID53
                                                                             #:
                                  17315



  1    (Continuing.)

  2                MS. BOUCHEY:    Kristen -- and they told me, barred

  3    from the day you walked through the door, Keith pitted us

  4    against you.    He knowingly directed us to lie to you, conspire

  5    to conceal things.     You thought you were in the inner circle.

  6    You were six layers out, because that's what we wanted you to

  7    think.

  8                 It-- Your Honor, I believe that there are some of

  9    us, like Kristen did for me that fateful night -- and it was

 10    painful to hear, you know, he labeled me mentally retarded

 11    because I have two special needs brothers and not to pay

 12    attention to me, because I, too, was mentally retarded.           You

 13    know, there are things that Clare has no idea that Keith said

 14    and did to her behind her back, and there are some of us, not

 15    many, me, Kristen, Karen, there's a number of us that could

 16    share with you what we know was kept from you that you don't

 17    know about, that he used you; he conned you; he manipulated

 18    you; he made you feel special just like he did to me, just

 19    like he did to Kristin.      It's the same playbook you sued, just

 20    words, just played on you.       You just haven't had that defining

 21    moment that I did yet.      That's all.

 22                But I know you're a good person.       As your financial

 23    advisor for a brief time, I saw the goodness in your heart.             I

 24    know you wanted to be a humanitarian.        I know, and I helped

 25    teach you how to spend your money and be responsible and how

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 54 of 154 PageID54
                                                                             #:
                                  17316



  1    not to feel guilty and ashamed of it and to be proud that you

  2    had the opportunity to be a true humanitarian.          And I know

  3    that resides deep within you.       And you could truly be that and

  4    go on to do more of that.

  5                THE COURT:    Ms. Bouchey?

  6                MS. BOUCHEY:    Yes.

  7                THE COURT:    Time's up.

  8                MS. BOUCHEY:    Thank you.

  9                So I will be praying for you, Clare.        I know, I know

 10    you can do this.     You can.

 11                THE COURT:    Thank you.

 12                Ms. Keeffe, you have ten minutes, ma'am.

 13                MS. KEEFFE:     Your Honor, there's a couple instances

 14    where I'm going to use initials for people that were other

 15    victims in the case.      I just want to point that out so it

 16    doesn't give us some confusion.

 17                THE COURT:    So you're just going to use initials?

 18                MS. KEEFFE:    Just one or two times.

 19                THE COURT:    That's fine.

 20                MS. KEEFFE:     Your Honor, this is a difficult thing

 21    for me to read.

 22                Clare Bronfman has caused me unimaginable pain.          I

 23    have a 13-year-old son with Keith Raniere named Gaelyn.

 24    Throughout Gaelyn's life, Keith had never paid us child

 25    support.    When Gaelyn was born, Keith convinced me to lie and

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 55 of 154 PageID55
                                                                             #:
                                  17317



  1    not tell anyone that I was Gaelyn's mother and Keith his

  2    father.   He told me to tell everyone that I had adopted

  3    Gaelyn.   Keith had me convinced that Edgar Bronfman, Clare's

  4    father, would harm Gaelyn if he found out Keith was his

  5    father.   When Clare found out about Gaelyn, she concurred to

  6    this with Keith.     I never would have believed those lies.         I

  7    was so scared.     Clare Bronfman insisted repeatedly over many,

  8    many years that her father was a evil, wicked man capable of

  9    orchestrating a wide variety of crimes and violence, and he

 10    was after Keith and NXIVM.       I believe I had to live this lie

 11    to protect my son.

 12                Being a mother is the most important thing in my

 13    life, my most treasured experience.        Keith and Clare made me

 14    lie about them.     My own mother I lied and distorted.        All my

 15    relationships and all my experiences, it was extremely

 16    deflating for me and you can't imagine the grief and distress

 17    that I felt and the fear that I had for my son.

 18                Keith and Clare used to -- there's a story as the

 19    base to justify Keith not wanting paternity of my son and not

 20    paying his child support.      Clare told me her father was

 21    checking on her finances.

 22                I met Clare in 2003 shortly after I was hired by

 23    Nancy Salzman and Keith to assist with NXIVM's legal affairs.

 24    I worked with Clare closely for the next 11 years --

 25                THE COURT:    I'm sorry.    Are you a lawyer?

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 56 of 154 PageID56
                                                                             #:
                                  17318



  1                MS. KEEFFE:    No, paralegal.

  2                THE COURT:    I see.

  3                MS. KEEFFE:    So I worked with Clare the next 11

  4    years, the last five of which she was my direct boss.           Over

  5    time Clare used my fear of her father to manipulate me and

  6    took control of every aspect of my life.         She used it as an

  7    excuse to persuade Keith to forego his role with childcare and

  8    to justify Keith not paying his child support.          She also

  9    fronted other expenses of Keith's that were enormous so we

 10    didn't have to take a salary from NXIVM or claim he had any

 11    assets.   So the Court understands the true scope of what Clare

 12    did, in a very short period of time from 2003 through 2006, I

 13    witnessed her and her sister make cash distributions of

 14    approximately $100 million to NXIVM and NXIVM-related

 15    endeavors, despite the -- despite the fact that NXIVM as a

 16    business was only grossing about $4 million a year.           Clare has

 17    stated and continues to state these distributions were loans,

 18    despite that neither Clare nor Keith ever expected this money

 19    to be repaid, nor could it be repaid.        They both told me as

 20    much.

 21                Eventually I fled NXIVM in 2014 out of sheer terror

 22    arising from the fallen.      This is not an exhaustive list.

 23    NXIVM was rapidly and most obviously becoming a sex cult in

 24    2012 to 2013, and I didn't want my son to be raised in such an

 25    environment.    Keith was sleeping with almost every woman in

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 57 of 154 PageID57
                                                                             #:
                                  17319



  1    the higher ranks of the company and his behavior was growing

  2    increasingly and quite publicly out of control.

  3                Clare was publicly engaging in wide-spread deeds of

  4    fraught involving MS and Sylvie, some of which involved women

  5    who were providing childcare to my son, KK and BM, while Nancy

  6    and Keith were openly embezzling cash from the various

  7    companies and storing it at Nancy's house, some of which was

  8    seized by the Government after their arrest.         I know Nancy and

  9    Keith were not claiming these monies as income.          And I thought

 10    this in combination with Clare's phony loans and her abusive

 11    fraud could lead to serious criminal charges filed some day.

 12    I was quite sure Clare, Nancy and Keith might end up in prison

 13    and I told them as much.      I saw Clare mentally descending over

 14    several years into a type of dangerous megalomania.           I never

 15    met the humble aesthetic Clare that supporters speak of now.

 16    While I worked for Clare various times she wrote a million

 17    dollars worth, bought a 6500 square-foot mansion and flew

 18    around in her 11 million-dollar private jet, all a matter of

 19    public record.

 20                Clare's illegal conduct was never about money for

 21    her, it was about her having control of people, including

 22    myself.   This caused me extreme psychological duress.          Clare

 23    demoted me and refused to pay me a liveable wage.          I went from

 24    making a modest 56 to $55,000 a year to being paid $13,000 a

 25    year after I protested the continuing litigating of Barbara

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 58 of 154 PageID58
                                                                             #:
                                  17320



  1    Bouchey because I thought it was wrongful.         I could not

  2    support myself and my son alone on this.         I started to feel

  3    like her prisoner and I was her prisoner.         My car was

  4    repossessed, my townhouse of NXIVM-owned property and I had

  5    lived in it from three to five years.        I know when Clare sent

  6    me a bill for $5,000 saying I owed back rent, knowing full

  7    well I couldn't pay it.      She was trying to psychologically

  8    break me and she almost did.

  9                I realize the real reason Clare was funding a large

 10    portion of Keith's expenses was to keep Keith -- keep Keith

 11    safe, judgment-proof, to disempower me and make it impossible

 12    for me to obtain child support for my son.         I felt very

 13    powerless.

 14                I saw many people around me whose lives fell apart

 15    mentally and financially while under Clare's supervision, and

 16    she exhibited zero conscience about this.         I was sure NXIVM

 17    would end in some type of violence.        I was terrified of this.

 18    I knew something bad would happen and it did.          I became sick

 19    with worry about the state of Daniella.         I couldn't stop

 20    thinking about her.     I felt I had to report what happened to

 21    her to the police, which I did.       I finally recognized that

 22    Clare was attempting to prove her father was behind this

 23    wide-spread illegal conspiracy to destroy Keith and NXIVM and

 24    anyone close to Keith was borne outside of vindictiveness on

 25    Clare's part and might not be true.        She had spent millions of

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 59 of 154 PageID59
                                                                             #:
                                  17321



  1    dollars to prove her father's crime, including $1.1 million to

  2    Cavco.    She hacked her computer to have his emails read.

  3                When Edgar's health started to seriously fail in

  4    September of 2013, Clare showed up at his home with a film

  5    crew to interview him to get him to confess his crimes on

  6    camera before he died, and actually he didn't confess.           Then a

  7    month before Edgar died Clare told me, Oh, I made up with my

  8    father.    Just like that, like the past ten years of her

  9    threatening me hadn't happened and she was completely

 10    indifferent to all the lies I had to tell about my only son's

 11    life.    After all of that, I knew it was all happening, I had

 12    no choice but to flee NXIVM in Clifton Park, New York, and

 13    report everything I did to the authorities, which I did.

 14                We had to give up our homes, our beloved pets,

 15    everything.    I had so much fear about what Keith and Clare

 16    would do to my son and what revenge she might take on me.            I

 17    made several reports to the authorities and I easily --

 18    eagerly cooperated with the prosecution team here in the

 19    Eastern District of New York.       I don't have any ill feelings.

 20    You can't imagine the loneliness and fear itself to have to

 21    give up everything I own and every single friend that I had

 22    and completely disrupt my son's life to protect us and do the

 23    right thing for others so there would be no harm.          It's been a

 24    long, hard struggle but it was the only choice to make.

 25                Unfortunately for me and my son, Clare continues to

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 60 of 154 PageID60
                                                                             #:
                                  17322



  1    harm him to this day.      In March of this year in the wake of

  2    COVID-19, I spoke directly to my attorney through a private

  3    settlement for child support with Keith Raniere once and for

  4    all --

  5                THE COURT:    I'm sorry.    Can you take your mask off

  6    while you make the rest of your statement, if you don't mind?

  7                MS. KEEFFE:    I don't mind.

  8                THE COURT:    Okay.    Because I'm having trouble

  9    understanding you.

 10                MS. KEEFFE:    Okay.

 11                THE COURT:    Just remove your mask.

 12                MS. KEEFFE:    Did you understand what I said so far?

 13                THE COURT:    No, no just finish up.

 14                MS. KEEFFE:    Okay.

 15                In March of this year in the wake of the COVID-19

 16    pandemic, I went directly to my attorneys to enter into a

 17    private settlement agreement for child support with Keith

 18    Raniere once and for all.      I was worthy and deserving of child

 19    support from Keith and we were always worthy and deserving and

 20    we should have been paid.

 21                With COVID-19 I worry it's not soon enough, fast

 22    enough to rebuild the life for my son and me.          I worry about

 23    the fragility of my long-term health.        What will happen to my

 24    son if I died?

 25                Through Keith's attorneys and my attorney we came to

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 61 of 154 PageID61
                                                                             #:
                                  17323



  1    an agreement for a lump-sum payment by Keith to settle child

  2    support payments due in full.       I knew that Keith had inherited

  3    money from Pamela Cafritz when she died in 2016, and I learned

  4    the sum of the amount was $8 million.        Keith continues to

  5    represent child support will be paid from his interest in

  6    Pam's estate.    So just recently I learned through Matthew

  7    Dorsey, the attorney for Pam Cafritz's estate, the horrifying

  8    reality.    The sole reason the estate was not issued to Keith

  9    was because Pam Cafritz's personal tax returns had never been

 10    filed to substantiate the income from the basis of her estate,

 11    and the funds might never issue into Keith's name or it could

 12    be months or years before they do.        This was a huge wake-up

 13    call and the fragile thing for me to deal with because of

 14    Clare Bronfman, more secrets and lies.        I am crushed and this

 15    has caused me enormous emotional pain, which I'm trying to

 16    hide from my son.

 17                Clare conspired with Keith to deliberately not pay

 18    the settle Pam's estate, and it's still not settled.           Instead,

 19    Clare fraudulently used Pam's identity to funnel money to

 20    Keith and us and their baby together that Keith would

 21    otherwise claim as income to avoid taxes, which Clare pled

 22    guilty to.    The simultaneous consequence of Keith and Clare's

 23    tax avoidance of their crime is depriving my son of proper

 24    financial support from his otherwise extremely wealthy father.

 25    Moreover, Clare established the $500,000 KR Trust for Keith's

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 62 of 154 PageID62
                                                                             #:
                                  17324



  1    other son's benefit.

  2                I'm asking the Court to make Clare responsible for

  3    her crime and the damages to my son's life as a result.           We

  4    really need to be made whole.

  5                I would also like to have any of our personal

  6    things --

  7                (Pause in proceedings.)

  8                THE COURT:    I'm sorry.    Repeat what you just said.

  9                MS. KEEFFE:    Okay.

 10                THE COURT:    And just slow down and finish up,

 11    please.

 12                MS. KEEFFE:    I would also like to have any of our

 13    things that we were forced to leave behind in Clifton Park

 14    attorneys, if Clare still has them somewhere.          And especially

 15    -- I'm sorry -- and especially my son's baby pictures, which I

 16    don't have them.

 17                Thank you.

 18                THE COURT:    Thank you, ma'am.

 19                We'll resume at 1:45 to complete sentencing.         I will

 20    first hear from the defense as to the 3553(a) factors and then

 21    the Government as to the 3553(a) factors that the Court should

 22    consider in reaching a sentence that is sufficient but not

 23    greater than that necessary to fulfill the purposes of

 24    sentencing.    Then I'll hear from the defendant if she has

 25    anything to say, and then I'll issue my decision as to the

                      David R. Roy, RPR, CSR, CCR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 63 of 154 PageID63
                                                                             #:
                                  17325



  1    sentence.

  2                I would like to thank all the victims who spoke

  3    today.   I understand how difficult it has been for the victims

  4    to come forward and make their statements in public.           And I

  5    want to give my appreciation to all of you who came forward to

  6    provide your statements.

  7                You are not obligated to discuss anything that you

  8    said or anything that you know with anybody in this courthouse

  9    today or at any other time, and I just want you to be aware

 10    that you were here to discuss your comments for the Court, and

 11    that if you do not wish to talk to anyone else about your

 12    comments, you should understand that that is your right.

 13                And, of course, if you wish to discuss with others,

 14    that is also your right.

 15                All right?    Thank you.

 16                THE COURTROOM DEPUTY:      All rise.

 17                THE COURT:    We will resume at 1:45.

 18                (Recess taken.)

 19                (Continued on the next page.)

 20

 21

 22

 23

 24

 25
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 64 of 154 PageID64
                                                                             #:
                                  17326



  1                       A F T E R N O O N      S E S S I O N

  2                                       (Time noted:     2:05 p.m.)

  3                THE COURT:    At this time the Court will hear from

  4    counsel in connection with the factors under 18 United States

  5    Code Section 3553(a) that the Court could take into

  6    consideration in order to impose a sentence that is

  7    sufficient, but not greater than that necessary, to fulfill

  8    the purposes of sentencing.       We will begin with the defense,

  9    Mr. Sullivan.

 10                MS. HAJJAR:    Your Honor I apologize, I wanted to put

 11    on the record one thing before we proceeded.

 12                THE COURT:    Go ahead.

 13                MS. HAJJAR:    I wanted to note for the record that

 14    the Court also received 92 additional victim impact statements

 15    in writing, that the Court had also received -- in addition to

 16    the prerecorded video statements and from the victims that

 17    Your Honor heard from today.       Lastly, there was one additional

 18    statement from Sylvie, who was not able to come today.           It's

 19    very brief if the Court would like to hear it now or --

 20                THE COURT:    Let me hear it now, but the 92 were not

 21    solely regarding this defendant, were they?

 22                MS. HAJJAR:    Yes.   The 92 reflect impact statements

 23    in connection with this case in general.

 24                THE COURT:    In general, right.

 25                MS. HAJJAR:    Yes.   But I'm saying with regard to

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 65 of 154 PageID65
                                                                             #:
                                  17327



  1    many of those statements which were focused primarily on other

  2    defendant's particularly Mr. Raniere.

  3                MS. HAJJAR:    That's true, yes.

  4                THE COURT:    Have you provided those to the other

  5    side?

  6                MS. HAJJAR:    Yes, Your Honor.

  7                MR. SULLIVAN yes, Your Honor.

  8                THE COURT:    Thank you very much.

  9                Now, this statement is from whom?

 10                MS. HAJJAR:    From:    Sylvie, Your Honor, a witness at

 11    Mr. Raniere's trial.

 12                THE COURT:    You are going to read the statement?

 13                MS. HAJJAR:    Yes, Your Honor.

 14                THE COURT:    Okay, proceed.

 15                MS. HAJJAR:    "Whether Clare intended to hurt me, my

 16    family and many other people who were affected by her actions

 17    is irrelevant.     The impact of the psychological, emotional and

 18    physical abuse I and many other experienced at the hands of

 19    Nxivm has been devastating.        My family deals with this pain on

 20    a daily basis and, yet, we are so incredibly grateful for all

 21    of the love, support and healing we have received since

 22    leaving Nxivm behind.      We will never be able to fully convey

 23    our gratitude to the Government for their tireless

 24    investigation of this case in their pursuit of justice.           I

 25    personally hope that Clare Bronfman can find peace and

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 66 of 154 PageID66
                                                                             #:
                                  17328



  1    repentance by facing the dark truth of Nxivm."

  2                THE COURT:    Thank you very much.

  3                MS. HAJJAR:    Thank you, Your Honor.

  4                THE COURT:     We will now proceed with the 3553(a)

  5    discussion.

  6                Mr. Sullivan.

  7                MR. SULLIVAN:    Thank you very much, Your Honor.        And

  8    if I may briefly, I think that I do need to preserve an

  9    objection without argument, but I want to preserve it for the

 10    record that we made in our briefs that Jane Doe 12 is the

 11    victim in this case, given the charges that Ms. Bronfman

 12    pleaded to and to the extent statements that Your Honor heard

 13    introduced new conspiracies, crimes and the like, but that's

 14    outside the scope.     So we will reincorporate by reference what

 15    we wrote.

 16                THE COURT:    You have your objection.

 17                MR. SULLIVAN:    If it please the Court, may I be

 18    heard on the 3553(a)?

 19                THE COURT:    Please.

 20                MR. SULLIVAN:    Thank you, Your Honor.      We certainly

 21    appreciate the opportunity to be heard on this.          We, as we put

 22    in our papers, are asking the Court to issue a sentence below

 23    guidelines of three years probation.        We're asking the Court

 24    this based on several factors which I would like to discuss

 25    and we think it is appropriate.       But first and foremost with

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 67 of 154 PageID67
                                                                             #:
                                  17329



  1    regard to the victim in this case, Jane Doe Number 12, you

  2    will hear from Clare later, Your Honor, but through counsel

  3    she would like to express her deep, deep, sorrow for any and

  4    all pain caused to Jane Doe 12.       She considers, present tense,

  5    Jane Doe 12, a friend, a person who grew up through the Nxivm

  6    program with her, growing together in certain very important

  7    aspects of life and she is deeply, deeply sorry, and begs the

  8    Court's pardon, begs Jane Doe 12's pardon for everything that

  9    she did to cause her pain; no excuses, just a flat-out apology

 10    to someone whom she cares deeply about.

 11                Your Honor, as you know, Clare Bronfman who I have

 12    had the honor of representing is a 41-year-old woman who

 13    before this had absolutely no criminal history.          She spent her

 14    youth as a professional athlete and then was introduced

 15    through her family member, her sister and father to Nxivm,

 16    where she began to find a purpose in her life.          Clare Bronfman

 17    has wanted to and still wants to help people, and plain and

 18    simple, that has been her mission.        She has made mistakes and

 19    we're going to talk about that, but her mission in life has

 20    been to help people.

 21                She is privileged and has unearned wealth which she

 22    freely admits through inheritance and she thought and thinks

 23    she ought to use that in a way to help humanity.          That is what

 24    appealed to Clare when she was introduced to Nxivm.           She and

 25    some 17 or 18,000 additional people found success through

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 68 of 154 PageID68
                                                                             #:
                                  17330



  1    Nxivm in terms of being a better person an ethical person, a

  2    humanitarian.    That was her goal.      That's what she wanted to

  3    do with the gifts that she had and in very many respects, Your

  4    Honor, Clare was successful in helping people for a long time.

  5    We would ask Your Honor to consider that as Your Honor

  6    fashions a sentence.

  7                So, with no criminal history prior to this,

  8    Ms. Bronfman has been on house arrest as Your Honor knows for

  9    26 months.    No problems.    She has been perfect with respect to

 10    her pretrial reporting.      Indeed she may report today because

 11    the bracelet was engaging and she's been right here in open

 12    court.   She's been diligent including up to today in terms of

 13    abiding by everything that this court ordered.          She is a good

 14    risk, Your Honor, to abide by anything that this court decides

 15    to order, should Your Honor grant this probationary term that

 16    we are requesting.

 17                We mention the 26 months because we're asking Your

 18    Honor to make an equitable consideration in fashioning an

 19    opinion.    We know as a technical matter or a statutory matter

 20    it doesn't count against any time, but we're asking for an

 21    equitable consideration for that fact that she's been on house

 22    arrest now for over two years with her liberty already

 23    severely restricted, as appropriate and as ordered by this

 24    court, and she has had absolutely no problems with that.

 25                We also ask, Your Honor, to keep in mind and take

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 69 of 154 PageID69
                                                                             #:
                                  17331



  1    into consideration the fact that we are in the midst of a

  2    global health pandemic and to sentence someone to a prison

  3    term with the COVID-19 virus so rampant that even we here are

  4    with shields and face masks and so forth and that that should

  5    be a consideration Your Honor should take in deciding what is

  6    an appropriate and what is a fair and what is a just decision

  7    with respect to Clare.

  8                Now, Your Honor, if I may, I just want to speak very

  9    directly about a few of the things that are really two

 10    categories of areas where Clare simply had no involvement and

 11    I think that's important; both because of mentions in open

 12    court and because of what Your Honor has read.

 13                We are delighted and relieved that the September

 14    24th letter from the Government, that the Government at a

 15    minimum admitted that it, quote, had not argued that DOS

 16    victims disclose their membership in DOS, in quotes, to Clare.

 17    So it's not just me screaming it to the mountaintops that

 18    Clare knew nothing about DOS.       The Government has now said

 19    that they're not even arguing that people told Clare about

 20    DOS.   It was a secret society.

 21                As we said in our papers and we will say it again

 22    Clare Bronfman denounces and renounces in all of its forms any

 23    sex trafficking, any human trafficking, or any sort of sex

 24    cult, whatever the terms are.       Clare Bronfman absolutely

 25    denounces that, as we said, at several points in our papers.

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 70 of 154 PageID70
                                                                             #:
                                  17332



  1    It was a secret organization.       She was not told about it and

  2    because she wasn't told about it, there is no way she would

  3    know about the branding and so many pages, page after page

  4    after page in both the Government's submission and in the

  5    pre-sentence report were related to DOS and when DOS was a

  6    secret organization.      There may be some argument about DOS but

  7    everything having to do with DOS, including the branding, was

  8    secret.   We made the representation, the Government now makes

  9    the representation and I would even draw Your Honor's

 10    attention to Ms. Bouchey, who said that many were directed,

 11    and I'm quoting, to lie to Clare:        You thought you were in the

 12    inner circle, you were six layers out, end quote.

 13                People were directed to lie to Clare to keep certain

 14    things from Clare and all of the issues about DOS simply were

 15    kept from Clare.     And, indeed, when Clare learned about them

 16    like the rest of the world when there was a newspaper article,

 17    the Government's own witness, Ms. Saltzman at the hearing at

 18    which Your Honor presided, said they were further directed to

 19    lie to Clare about the scope of what was going on and they

 20    were further directed to lie to the investigators that Clare

 21    hired in her position as essentially a board member in order

 22    to investigate what in the world was going on and that's what

 23    Clare wanted to know.

 24                But the Government's own witnesses told Your Honor

 25    that they were lying, still then, and Clare did not know the

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 71 of 154 PageID71
                                                                             #:
                                  17333



  1    full scope and maybe as she sits here today maybe not even the

  2    full scope, until the trial.       So, I just wanted to make that

  3    point with respect to DOS.

  4                Next, with respect to the money that Clare spent

  5    over the years, I fear that Your Honor may be left with an

  6    impression that Clare just sort of willy-nilly gave money to

  7    Mr. Raniere to do as he places and, indeed, the submissions

  8    make very sweeping claims that Ms. Bronfman enabled

  9    Mr. Raniere in all sorts of ways with the funds.

 10                The truth of the matter, Your Honor, is that the

 11    money can be separated into three distinct areas.          It's

 12    provable.    It's calculable.     The Government knows this.      There

 13    are records and there are receipts and I will just mention as

 14    well, not one dime of Ms. Bronfman's money went to DOS,

 15    there's no wire transfer, no check, no cash, nothing, zero.

 16    But the three categories are demonstrable.

 17                The first category, about $67 million went to paying

 18    calls on commodity trades, not as the Government puts it, 67

 19    million to Keith Raniere to go and play in the commodities

 20    market.    These were calls on previous investments.        67 million

 21    went to that.    That had nothing to do with the operation of

 22    Nxivm.    Nxivm had, as I mentioned, 17 or 18,000 people.         It

 23    made millions of dollars, even tens of millions of dollars

 24    over the years so that was one category of money, a big chunk.

 25                THE COURT:    So whose trades were they?

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 72 of 154 PageID72
                                                                             #:
                                  17334



  1                MR. SULLIVAN:    Some were Keith Raniere's and others

  2    were friends.    They were involved in Nxivm, but friends of

  3    Clare who were investing in the commodities market.           My

  4    colleague can help put together a list, if Your Honor wants.

  5    I don't have it off the top of my head but trades of friends.

  6    And she covered them fully expecting, as the way calls work,

  7    fully expecting that he would recoup, but --

  8                THE COURT:    Well, Mr. Raniere didn't have a job, as

  9    far as I can tell.     He wasn't earning a big, big paycheck and

 10    he had $67 million worth of calls at one point on commodities

 11    trades?

 12                MR. SULLIVAN:    No, Your Honor.     Not as I understand

 13    it.

 14                THE COURT:    It's a diversion in a sense, but let's

 15    try to find a point on it.       Wouldn't that tell someone, a

 16    person of means, a multimillionaire, that something is wrong

 17    here; that someone invested all of this money and now they owe

 18    $67 million in commodities trading?        What does that tell you?

 19    That is a rhetorical question.       What does that tell you about

 20    the individual who you are doing business with or who you are

 21    associated with?     I think it is strange.

 22                MR. SULLIVAN:    It could be, very well.      The first

 23    point is that it wasn't all calls from Mr. Raniere.           There

 24    were other people involved.       The second point is that as far

 25    as Clare knew, that Mr. Raniere was supported by his longtime

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 73 of 154 PageID73
                                                                             #:
                                  17335



  1    life partner who was a woman of independent means.

  2                How those people involved invested in the market was

  3    not Clare's doing, but they were in the market.          There were

  4    calls.   If calls are met and if it works out, as Your Honor

  5    knows, she would have gotten her money back.         She didn't.     She

  6    lost a lot of money.      She was not happy about that at all.

  7                THE COURT:    What year was that.     I do not recall?

  8                MR. SULLIVAN:    '05.

  9                THE COURT:    She was upset, but she continued to have

 10    a relationship with Mr. Raniere until 2018 when they were

 11    arrested.    I wanted to understand what's at play here.         I am

 12    just following up on your issue.

 13                MR. SULLIVAN:    Indeed.    Perhaps he and others were

 14    not good commodity investors.        She also made more money than

 15    she lost in that period investing and other things personally.

 16                THE COURT:    I see.    Go ahead.

 17                MR. SULLIVAN:    Yes.    But to say that he and others

 18    may have been bad investors in the commodities market is not

 19    to say that she was aware of a RICO enterprise in Nxivm per

 20    se.   $30 million, Your Honor, went to the Ethical Science

 21    Foundation.    If Your Honor has had a chance to look at the My

 22    Tourette's documentary that we submitted, from Clare's vantage

 23    point, she was able to see how her investment in a scientific

 24    endeavor played out.      Viewing the video, which I have

 25    certainly done many times, the results were incredible.           These

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 74 of 154 PageID74
                                                                             #:
                                  17336



  1    were people with severe Tourette's Syndrome who -- Clare is

  2    not a doctor.    She didn't do the doctoring part of it.         She

  3    was an investor, but these are people with severe Tourette's

  4    Syndrome who, in the end, were speaking more fluently than I

  5    am speaking today.     It was simply, simply an incredible

  6    change.   And that's the bulk of the money; responding to calls

  7    and the money for the Ethical Science Foundation.

  8                Now, there were -- the remaining had to do with

  9    litigation and I certainly don't think it's appropriate now

 10    and I don't intend to go litigation by litigation and talk

 11    about that, but, yes, she did fund lawyers in her capacity as

 12    a board member of Nxivm where she thought that intellectual

 13    property and the like of Nxivm was stolen.

 14                The only thing I would say --

 15                THE COURT:    There is nothing in this record in

 16    particular about the advice that she was given by attorneys as

 17    to whether these cases were serious cases that -- where the

 18    rights of the plaintiffs were significantly affected which

 19    would cause a mature, wealthy individual to provide funding

 20    for an extended litigation.       I mean, all we've got is they

 21    brought this case and they brought that case and then we hear

 22    from victims of these lawsuits which may or may not be

 23    significant in the sentencing here, but there is nothing --

 24                I have never been provided with any kind of

 25    professional statement of counsel as to the kind of advice

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 75 of 154 PageID75
                                                                             #:
                                  17337



  1    that was given to Ms. Bronfman.       They don't have to.      I'm not

  2    saying they should, but if you are saying that these were bona

  3    fide lawsuits against people who had done wrong, civilly or

  4    otherwise, then this was an opportunity to clarify that; and

  5    you have not clarified that because these lawyers have not

  6    come forward to tell me, like the lawyer in Mexico, to tell me

  7    that this lawyer counseled Clare that there was something awry

  8    that caused her to bring -- to threaten litigation against

  9    people who she used to have relationships with.

 10                So why are we even talking about it other than she

 11    paid for a litigation?      I heard that.

 12                MR. SULLIVAN:    I will make three points in response

 13    to Your Honor's concerns.      First, with respect to every

 14    jurisdiction of which I'm aware, an attorney has an ethical

 15    obligation that prohibits him or her to bring suits or

 16    institute legal proceedings just to vex an innocent.           I'm not

 17    aware of any jurisdiction that allows that.         That's an

 18    inference that Your Honor can draw.

 19                THE COURT:    I do not draw that inference without

 20    evidence --

 21                MR. SULLIVAN:    The second --

 22                THE COURT:    -- because you are asking me to believe

 23    that there was a bona fide reason for, you know, writing a

 24    check which had an adverse effect on certain people for years

 25    and years and years and that it was a -- that it was done in

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 76 of 154 PageID76
                                                                             #:
                                  17338



  1    good faith, all right?      The question of good faith is

  2    something that I can take into account.         I can take good faith

  3    into account, but there is no way for me to infer that there

  4    was good faith here because no effort was made by your client

  5    to associate her actions with the claim of good faith.           That's

  6    all I'm saying.     But it doesn't matter.      It is what it is.     We

  7    have what we have.     Let's just move on.

  8                MR. SULLIVAN:    May I just clarify the record with my

  9    final two points?

 10                THE COURT:    Sure.

 11                MR. SULLIVAN:    The second point is we put in our

 12    initial submission that most of the litigation claimed to be

 13    vexatious was, in fact, successful in courts of competent

 14    jurisdiction; another basis for the Court to draw an

 15    inference.

 16                And, third and finally, to the extent that the Court

 17    is not moved by any of those two inferences, then it's

 18    certainly not Clare who didn't bring it forward.          It's me as

 19    her counsel and I'm ineffective in that respect and I will --

 20    I certainly will live with that, but my representation is that

 21    these cases were filed in good faith.        I'm happy to provide --

 22                THE COURT:     Well, Mr. Sullivan, you are just the

 23    third in a series of very capable lawyers who have been

 24    counseling Ms. Bronfman over the course of this litigation.

 25    You are not alone.

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 77 of 154 PageID77
                                                                             #:
                                  17339



  1                MR. SULLIVAN:    Very well, I guess I'm not that

  2    capable if we didn't prove up that point sufficiently.           But

  3    that's the final category, a large category, of where the

  4    monies went.    But that's -- almost 100 million went to two

  5    things clearly unassociated with Nxivm as an organization.

  6    And I just think that is an important aspect to at least

  7    highlight for Your Honor.

  8                THE COURT:    Counsel, Raniere was Nxivm and if your

  9    client was bailing out Mr. Raniere, she was in effect bailing

 10    out Nxivm, no?

 11                MR. SULLIVAN:    I don't agree with that as I

 12    understand the corporate structure of Nxivm, Mr. Raniere could

 13    have issues.    He certainly was the founder and the charismatic

 14    leader and, yes, if he failed, I suppose Nxivm would have

 15    failed.   My simple point was that 100 million didn't go to the

 16    corporate entity itself; that it was quite well self-sustained

 17    and, to my knowledge, none of the earnings from the corporate

 18    entity went to the commodities or anything like that.           You

 19    know, the 30 million for Ethical Science Foundation was a

 20    group within Nxivm, but it was self-funded for that and, of

 21    course, no one has ever claimed that that money didn't go to

 22    that research.     So that's --

 23                THE COURT:    Okay.   Go ahead.

 24                MR. SULLIVAN:    So, the final section here, Your

 25    Honor, we submitted as well a number of character letters

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 78 of 154 PageID78
                                                                             #:
                                  17340



  1    about Clare.    Because of the rules of court and federal

  2    statutes they obviously do not have the opportunity to make

  3    the claims in front of Your Honor in open court but we ask

  4    Your Honor to consider these as well.        These are people who

  5    have known Clare, some dated back to her pre-Nxivm days,

  6    people within Nxivm who certainly had a very different

  7    understanding and appreciation of the value or of the

  8    organization and some people who may not be fond of Nxivm

  9    anymore, but are still extraordinarily fond of Clare Bronfman

 10    and these letters weren't sort of created out of whole cloth

 11    because of the range.

 12                People who have even encountered Clare on somewhat

 13    of a random basis, her acupuncturist, for example, all see

 14    within her a desire to do good and be helpful.          Indeed some of

 15    the character witnesses that Your Honor heard from even

 16    mentioned that this seems to be at the core of Clare's

 17    personality; that she wants to do good, wants to be a

 18    humanitarian.    If Your Honor finds that that desire was

 19    misused or somehow corrupted through this vehicle of Nxivm,

 20    that just doesn't speak to what is deep within Clare's

 21    character and what she understood herself to be doing in an

 22    attempt to help people in an organization whom she cared

 23    deeply for and to help an organization that she and others,

 24    for some long periods of their lives, cared deeply for.

 25                Now, I certainly grant that Your Honor heard a

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 79 of 154 PageID79
                                                                             #:
                                  17341



  1    six-week trial and there is a lot that came out about Nxivm as

  2    one witness, Ms. Bouchey pointed out, was absolutely behind

  3    the curtain, was absolutely just hidden and specifically

  4    hidden to Clare Bronfman.      I think that was one of the most

  5    significant statements that came out to date, explicitly

  6    directed was the word that was used, directed, to lie to Clare

  7    Bronfman about things going on behind the curtain.

  8                So, to the extent Your Honor is thinking through how

  9    to fashion an appropriate sentence, what was motivating Clare

 10    to spend her resources versus what was not and one thing that

 11    clearly was not was recruiting people for sex slavery or

 12    bondage or DOS and all of that that has occupied just so much

 13    paper and has been the result of at least me having to spend

 14    so much time on an issue that, you know, six days before

 15    trial, the Government said we're not even -- we're not arguing

 16    that anymore.

 17                But it is so colored, Your Honor, the perception of

 18    Clare as an heiress funding a sex cult, when it's just not

 19    true.   Clare's actions after the arrest and so forth have

 20    become a matter of dispute here and I will just say very

 21    briefly that at the trial of Mr. Raniere, Your Honor heard

 22    that key persons were told to lie to Clare about what was

 23    going on and her statement about it being a sorority, not

 24    unlike a fraternity, was simply a function of what people whom

 25    she loved and trusted -- Nancy Saltzman, as Your Honor knows

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 80 of 154 PageID80
                                                                             #:
                                  17342



  1    was the witness, people whom she loved and trusted told her

  2    and she -- and she gave voice to that --

  3                THE COURT:    Lauren Saltzman or Nancy Saltzman?

  4                MR. SULLIVAN:    I'm sorry.    It was Lauren.     The

  5    daughter, Lauren Saltzman.       If I said the wrong name, forgive

  6    me.

  7                THE COURT:    I wanted to correct the record.

  8                MR. SULLIVAN:    Lauren Saltzman.     And that's the

  9    Government's witness who said that and so to in any way, in

 10    any way, impute a certain knowledge to Clare when she was

 11    relying on people who she loved and trusted, strikes me as

 12    unfair.   And, so, in that sense, you know, this is the basis

 13    of why we are asking for a probationary term.

 14                Clare -- the thing -- the entity that many have

 15    claimed through very vivid imagery used Clare in a way that

 16    aided in things that it was doing outside the scope of its

 17    charter is no more.      That was a very garbled way of saying,

 18    Your Honor, that Nxivm as an institution doesn't exist.             There

 19    isn't a reason then to think that Nxivm is going to in any way

 20    use Clare's wealth even unknowingly, even use it in a way that

 21    is problematic and troubled.

 22                With that behind us, Your Honor, the two matters for

 23    which Clare pleaded to were -- the first, of course, Your

 24    Honor had to do with Jane Doe Number 12 and it's the harboring

 25    an illegal alien.     Clare was wrong and she apologizes

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 81 of 154 PageID81
                                                                             #:
                                  17343



  1    profusely for doing that.

  2                She indeed violated the immigration laws in

  3    attempting to get Jane Doe 12 back into the -- or keep her, I

  4    should say, in the country.       We've laid out context in our

  5    papers.   I won't be repetitive.      But, yes, she was absolutely

  6    wrong for that and stands ready to be judged by Your Honor for

  7    that.

  8                The second use of a credit card in violation to the

  9    applicable statute.     Once again, Your Honor, that violated the

 10    law.    Clare Bronfman is remorseful.      Clare Bronfman is very

 11    sorry that she did that and, indeed, and indeed, as we put in

 12    our papers once she figured out that that was improper, she

 13    stopped it.    It's not like it was part of a diabolical plan to

 14    continue in perpetuity.      Once she found out that this is not

 15    the way to do it, it's improper, it's illegal, she stopped it.

 16                Now, the Government claims that this was in some way

 17    in order to shield Keith Raniere from showing income and that

 18    claim seems inconsistent with everything else about this

 19    matter.   Her purpose was to get income and care for MF.          That

 20    was her purpose.     Now, the Government has erected a theory

 21    that this is to shield Keith Raniere from tax liability and so

 22    forth, but again that doesn't seem to follow because Clare

 23    understood that Keith Raniere was inheriting all of Pam's

 24    wealth and that's why she, again mistakenly and wrongfully,

 25    used the credit card and continued paying those bills because

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 82 of 154 PageID82
                                                                             #:
                                  17344



  1    she thought, well, it was going to him in a way and the

  2    paperwork would get done at some point and it would all be

  3    his.   So she can't both think that Pam's wealth, and I heard a

  4    figure of $8 million, I have no idea, but Pam's wealth was

  5    going to Keith, but yet she's using a credit card to -- in

  6    this way so that his -- so that he can avoid taxes on

  7    something that she thought was going to him?         It's

  8    inconsistent, Your Honor.

  9                She was helping MF.     That's what she pled to and

 10    that's what she allocuted to and that was her desire.           It

 11    violates the law.     Clare is very sorry.      She should have done

 12    her due diligence up front.       She should never have used the

 13    credit card, continued to authorize the use of the credit card

 14    to a person who has passed away, and for that she is sorry.

 15    The point I am simply trying to express to Your Honor is that

 16    her doing so was not part of some grand scheme to shield money

 17    from Keith.    It was part of what is illegal and intentioned to

 18    keep funding a dear friend, MF.

 19                So, Your Honor, this case has been briefed even --

 20    perhaps even more than Your Honor even likes with 80 pages

 21    here, 60 pages there, another 50 pages in response and letters

 22    flying back and forth.      I'm going to adopt by reference all

 23    the arguments made in our submissions and all the responses to

 24    everything that Your Honor -- that Your Honor included.           I

 25    made a note, Your Honor, and I apologize that I was slow on

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 83 of 154 PageID83
                                                                             #:
                                  17345



  1    the draw, but there were two letters exchanged on September

  2    24th that I think were fairly part of the sentencing

  3    submission as well and the one letter is the one I referenced

  4    where -- from the Government on September 24th where in a

  5    footnote the Government said that it is not arguing that DOS

  6    victims disclosed their membership in DOS to Clare.           I think

  7    it's an important part given the pages and pages about DOS.

  8                THE COURT:    Thank you.

  9                MR. SULLIVAN:    So forgive me if I was slow on that

 10    but I wanted to add that.

 11                And in conclusion, Your Honor, if permitted a period

 12    of probation as we are asking for, Clare will continue to

 13    attempt to use whatever wealth she has left to do some good in

 14    this world.    If nothing else, she has learned tremendously

 15    from this experience about how to take ownership of what she

 16    has and make independent decisions with -- and using advisors

 17    to help inform her decisions, but to make decisions that just

 18    comply with not only law but rules and norms.          She is a

 19    deeply, highly scheduled person; an individual who wants to

 20    dot every I and cross every T and to just use a colloquial

 21    phrase, do the right thing, Your Honor.

 22                That's the Clare Bronfman that sits here before you

 23    right now, an individual who has always been committed to

 24    being in the service of humanity and now has even recommitted

 25    to being in the service of humanity.        Things obviously over

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 84 of 154 PageID84
                                                                             #:
                                  17346



  1    the last few years got distorted in a way that we can never

  2    turn back.    But what she can do and what she's committed to do

  3    and what she will do going forward is to take the same desire

  4    that got her to do the Ethical Science Foundation, the one

  5    that got her to think about how to help people suffering from,

  6    in this case, a neurologic disorder, but suffering is what --

  7    when Clare sees someone suffer, she steps in.

  8                As Your Honor knows, she's a business owner.         And

  9    when COVID hit, like every place else, it went from an income

 10    to zero; to zero, to closed down, shut down.         Clare did not

 11    fire, did not lay off a single employee, but rather used what

 12    resources she had to continue to pay those families so that

 13    they can eat and feed their children and educate them and so

 14    forth.    When Clare sees hurt and suffering, she attempts to

 15    step in.

 16                And that she has caused hurt and suffering is deeply

 17    upsetting to her, I mean down to the marrow of her bone and

 18    her core, Your Honor, deeply upsetting that she could be the

 19    cause of suffering when all she wanted to do was to help

 20    people.

 21                THE COURT:    Thank you.

 22                MR. SULLIVAN:    With a brief indulgence, Your Honor,

 23    in case I neglected something.

 24                (Pause in proceedings.)

 25                MR. SULLIVAN:    Thank you very much.

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 85 of 154 PageID85
                                                                             #:
                                  17347



  1                THE COURT:    I will hear from Ms. Bronfman after I

  2    have heard from the Government.

  3                MS. HAJJAR:    Thank you, Your Honor.      The Government

  4    respectfully requests that the Court impose a sentence of 60

  5    months.   Based on everything that's before the Court; the

  6    exhibits, the memoranda the victim impact statements, the

  7    testimony at Ms. Bronfman's co-defendant's trial, such a

  8    sentence is warranted and it's necessary to accomplish the

  9    goals of sentencing.      Every factor the Court must consider

 10    under Section 3553(a) weighs in favor of a significant

 11    custodial sentence, not a sentence of probation.

 12                Turning first to the history and characteristics of

 13    this defendant and the nature of the offenses, this is no

 14    ordinary alien smuggling case.       Clare Bronfman recruited

 15    individuals into Nxivm and promised to pay them a professional

 16    salary as required by immigration law.        And then once they

 17    were here in the United States, Clare Bronfman exploited her

 18    victims for free labor by dangling that salary in front of

 19    them without painting them.

 20                Starting with Jane Doe 12, whom the Court heard from

 21    today, Clare Bronfman promised to pay Jane Doe 12 $3,600 a

 22    month or over $43,000 a year as a management consultant in

 23    order to get her a work visa, but the defendant never planned

 24    on paying her that salary.       Instead, she paid Jane Doe 12 a

 25    little over $4,000 for over a year of work, which is less than

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 86 of 154 PageID86
                                                                             #:
                                  17348



  1    a third of the annual salary of a minimum wage worker.

  2                Defense counsel in his remarks referred to context

  3    in terms of the communications between the defendant and Jane

  4    Doe 12.   The only context that's reflected in the e-mails

  5    between Jane Doe 12 and the defendant was that Jane Doe 12 was

  6    in a desperate financial situation.        She sent e-mails to the

  7    defendant asking her to approve a check for money that she had

  8    earned and that check was less than $200.         She said it was an

  9    emergency, that her health was suffering, that she needed the

 10    money to see a doctor and Clare Bronfman refused to approve

 11    the payment.    That's the context of their communications.

 12                Now, the defendant has asked the Court to consider

 13    only part of her conduct, only as to Jane Doe 12, but as all

 14    of the e-mails in Exhibit A of the Government's sentencing

 15    submission show, this happened again and again; that Clare

 16    Bronfman had no respect for the law, that she repeatedly lied

 17    and created false letters of employment.

 18    (Continued on the following page.)

 19

 20

 21

 22

 23

 24

 25

                           SOPHIE NOLAN, RPR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 87 of 154 PageID87
                                                                             #:
                                  17349



  1    (Continuing.)

  2                MS. HAJJAR:    And then in doing so, she secured a

  3    workforce of people who were dependent on her and dependent on

  4    NXIVM for legal status and for money.

  5                And as just one other example, the defendant

  6    recruited a woman from South Africa by writing a letter

  7    purporting to award her a scholarship for her academic

  8    talents.    Instead, the woman earned a living by baby-sitting

  9    children, by taking care of Bronfman's dogs, by cleaning the

 10    defendant's house and by doing all kinds of other menial and

 11    unpaid work.    And as indicated in the woman's impact

 12    statement, she had to beg Bronfman to pay her tuition each

 13    semester.    And each time she did, the defendant asked her, "Do

 14    think you do enough to earn it?

 15                In the government's view, the guidelines don't begin

 16    to take into account the gravity of the defendant's conduct.

 17    This was not simply helping someone across the U.S. border.

 18    This was a sophisticated operation.        Claire Bronfman used

 19    lawyers and falsified letters of employment to secure visas

 20    for people who genuinely wanted to work in the United States

 21    and believed they were coming here to earn a living.           Instead,

 22    the defendant exploited them by making them pay back the cost

 23    of the visa through uncompensated work for her and for NXIVM.

 24                I don't know what to make of defense counsel's

 25    argument that as to the other count, the identity theft count,

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 88 of 154 PageID88
                                                                             #:
                                  17350



  1    that the defendant was unaware that this was in service of

  2    attempted tax evasion.      That is what is charged in the

  3    information and that is what the defendant pled to, commission

  4    of that crime in connection with attempted tax evasion.

  5                Now, I want to address two of the points, the main

  6    points that counsel made in his remarks to the Court.           And the

  7    first relates to DOS, which the defendant's sentencing

  8    submissions focus on.      And from the beginning, the

  9    government's arguments about DOS have been based on the

 10    evidence, the e-mails that the defendant does not dispute she

 11    received and she does not dispute she wrote.         After the

 12    existence of DOS became known to members of the NXIVM

 13    community, the defendant received letters from DOS victims

 14    requesting the return or the destruction of their collateral.

 15    These letters were not ambiguous.        They specifically

 16    identified the collateral.       They described it as naked

 17    photographs, videos of branding, videos of paddling, and

 18    confessions of devastating secrets.        The DOS victims made

 19    clear they were lied to in providing this collateral and they

 20    said they wanted it back and they wanted it destroyed.           Claire

 21    Bronfman didn't respond to these letters, she didn't undertake

 22    any genuine investigation of what had happened.          Instead, she

 23    and Raniere drafted threatening letters to DOS victims that

 24    were sent by attorneys in Mexico.        The defendant also tried to

 25    have criminal charges filed against Sarah Edmondson, one of

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 89 of 154 PageID89
                                                                             #:
                                  17351



  1    the most vocal of the DOS victims, which Your Honor heard from

  2    today.   And I just briefly want to address the defendant's

  3    explanation of this conduct in the reply memorandum.           This is

  4    on pages 14 and 15 of the reply filing.

  5                First, Claire Bronfman argues the fact that she

  6    received these requests for collateral shouldn't be held

  7    against her because they were also sent to other members of

  8    the NXIVM executive board and those people weren't charged.

  9    And that's simply not true.       Keith Raniere, Lauren Salzman,

 10    and Nancy Salzman also received those letters, all of whom

 11    were criminally charged.      But more significantly, that

 12    argument completely misses the point.        We are not talking

 13    about the culpability of other members of the NXIVM executive

 14    board, we are talking about what the defendant did after

 15    receiving those letters.

 16                On page 15 of the defendant's reply memorandum, she

 17    discusses her efforts to send threatening letters to DOS

 18    victims, and this was alluded by counsel today, a couple of

 19    minutes ago.    She says that she would never try to silence

 20    crime victims.     She was in possession of evidence that NXIVM's

 21    computers had been hacked into and that the NXIVM client

 22    roster was being contacted in Mexico, and that misusing

 23    NXIVM's client list to cause harm to the company was properly

 24    against the law in Mexico and the attorneys in Mexico took

 25    action based on that.      That argument is completely

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 90 of 154 PageID90
                                                                             #:
                                  17352



  1    contradicted by the facts.       These letters were drafted by the

  2    defendant and by Raniere, not by any lawyers.          The DOS victims

  3    who received these letters had no involvement with NXIVM

  4    Mexico.   They had nothing to do with misusing NXIVM's client

  5    list.

  6                And I'd like to point the Court to the actual

  7    letters, which are in Exhibit B of the government's sentencing

  8    memorandum.    And those letters make clear that they have

  9    nothing to do with misusing NXIVM's client list or that they

 10    were genuine cease-and-desist letters from Mexican attorneys.

 11    They read, "You are currently connected to several criminal

 12    investigations involving fraud, coercion, extorsion and a

 13    series of other crimes.      I strongly suggest that you cease and

 14    desist, undo, reverse, cancel and retract participation in all

 15    past, present and future conversations, conference calls,

 16    meetings, news media, social media, blogs or web sites."

 17                This wasn't about misusing NXIVM client lists, this

 18    was about, quote, "news media, social media, blogs and web

 19    sites."   Bronfman wanted to scare these victims and make sure

 20    they didn't go to the New York Times, like Sarah Edmondson

 21    did, to make sure they didn't speak up about their abuse.            And

 22    this was a pattern of behavior in which the defendant used the

 23    threat of criminal charges to silence those she perceived to

 24    be hostile to Keith Raniere.       And all of the e-mail

 25    communication with Stephen Herbits in Exhibit C illustrate

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 91 of 154 PageID91
                                                                             #:
                                  17353



  1    those efforts.

  2                Now, as the Court knows, sex crimes can be difficult

  3    to investigate and prosecute, in part because victims are

  4    often reluctant to speak about what happened to them.           And

  5    Bronfman used her position of power and her attorneys to try

  6    to intimidate these victims into silence, and this, too,

  7    warrants a significant upward departure.

  8                Next, the Court should consider the need to promote

  9    respect for the law and the need to afford adequate

 10    deterrence.    And what is especially concerning to the

 11    government in this regard is that even now Bronfman continues

 12    to unequivocally support Raniere.        The defense suggests that

 13    the defendant didn't know the details about DOS or every

 14    detail about all of Raniere's crimes, but she knows now.           And

 15    even though Raniere has been convicted by a jury of sex

 16    trafficking, forced labor and exploitation of a child, the

 17    defendant still does not acknowledge that his conduct was

 18    unlawful or wrong.     And that's significant because it suggests

 19    the defendant, who has supported Raniere without question or

 20    limitation for decades, will continue to do so.

 21                Now, in remarks today, counsel tried to

 22    re-characterize some of Ms. Bronfman's financial support of

 23    Raniere.    And I don't want to belabor this, but I do briefly

 24    want to respond to their argument about the $67 million that

 25    were provided to Raniere.      Your Honor, the defendant's own

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 92 of 154 PageID92
                                                                             #:
                                  17354



  1    objections to the PSR -- this is on page 25 -- acknowledge

  2    that she made the $67 million investment to, quote, "allow

  3    Raniere to invest in the commodities market."          That language

  4    could not be clearer.      This was the defendant's own objections

  5    filed by prior counsel.      But the truth doesn't change just

  6    because Ms. Bronfman has new counsel.        This was in this

  7    objection to the PSR.

  8                And what's more, in a lawsuit, in a trial in 2011,

  9    Claire Bronfman testified under oath that this was a loan to

 10    Keith Raniere.     I have copies of the transcript for the Court

 11    and for the defense.      But this is the portion of -- the

 12    relevant portion of the transcript:

 13                "Question:    So the $65 million that Mr. Raniere

 14    borrowed and lost in the commodities markets, he never had to

 15    sign any loan document form, correct?

 16                "Answer:   Correct."

 17                These arguments about the loan to Keith Raniere,

 18    about funding ESF, which the Court has heard about as a

 19    vehicle to provide visas for those who were coming into the

 20    United States to work for a different -- a NXIVM entity.           They

 21    attempt to minimize the defendant's behavior in ways that

 22    suggest that she has not fully accepted responsibility for

 23    this conduct.    And counsel's argument that Raniere was not

 24    NXIVM or not DOS simply misses the boat.         There is no check in

 25    which the defendant wrote Claire Bronfman to DOS that was not

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 93 of 154 PageID93
                                                                             #:
                                  17355



  1    a corporate entity, but she supported Raniere in full without

  2    limitation or restriction, and that is what the government

  3    respectfully asks the Court to consider in terms of

  4    deterrence.

  5                And lastly, Your Honor, there also is a strong need

  6    for general deterrence in this case.        The fact that the

  7    defendant used attorneys to commit these crimes makes them

  8    particularly difficult to investigate and to prosecute.           A

  9    significant sentence will deliver a much needed message that

 10    this conduct will have serious consequences.         The government

 11    respectfully submits that there are no mitigating factors that

 12    warrant the sentence of probation that is requested by the

 13    defendant.    The defendant's compliance with the terms of her

 14    pretrial release is not a basis for probation.          The COVID-19

 15    pandemic, the defendant has provided no basis to impose a

 16    sentence of probation on that ground.        The government urges

 17    the Court to impose a sentence of no less than 60 months,

 18    because that is what is necessary to accomplish the goal of

 19    sentencing.

 20                THE COURT:    Anything else from you, Mr. Sullivan?

 21                MR. SULLIVAN:    Nothing else, Your Honor.

 22                And we're ready for Ms. Bronfman when the Court is.

 23                THE COURT:    Yes.   At this time, Ms. Bronfman, if

 24    there is anything you would like to say before I sentence you,

 25    please stand up, if you feel up to it, and make your

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 94 of 154 PageID94
                                                                             #:
                                  17356



  1    statement.

  2                THE DEFENDANT:      Thank you, Your Honor.

  3                THE COURT:    If you are reading, read slower, please.

  4                THE DEFENDANT:      Thank you, Your Honor.

  5                THE COURT:    Okay.

  6                THE DEFENDANT:      I'm sorry, my bracelet, it keeps

  7    going off.

  8                THE COURT:    Your what?

  9                THE DEFENDANT:      My ankle bracelet keeps going off.

 10    I apologize.

 11                THE COURT:    Oh.

 12                MR. SULLIVAN:    That's the noise, if Your Honor hears

 13    it.

 14                THE COURT:     Just go ahead, please.

 15                THE DEFENDANT:      Your Honor, I'm immensely grateful

 16    and privileged because all over the world today people are

 17    praying for me because they know my goodness.          I'm saying this

 18    because, one, I'm grateful that they're praying for me and,

 19    two, because I hope you will see a glimmer of what they see in

 20    me.   It doesn't mean I haven't made mistakes, because I have

 21    made mistakes.     I'm standing here before you today because of

 22    my mistakes and my wrongful choices, and for that I am deeply

 23    sorry.

 24                I would also like to apologize to my friend who came

 25    here today who is sitting in the room.        I am truly sorry for

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 95 of 154 PageID95
                                                                             #:
                                  17357



  1    all of your hardship and any pain that I caused you and I

  2    truly hope you can forgive me and that you can live a very

  3    happy life.    Sorry.

  4                Your Honor, lastly, I'm sorry for the time and the

  5    resources that I have taken from this court and from yourself

  6    for my actions.     Thank you.

  7                THE COURT:    Please be seated.

  8                The Court is going to make a sentencing statement at

  9    this time.    A copy of the statement will be placed on ECF

 10    immediately following this proceeding for anyone who wishes to

 11    access it.

 12                All right.    Having calculated the guidelines range,

 13    I now turn to the sentence I will impose.         It is

 14    well-established law that the sentencing guidelines are merely

 15    advisory rather than binding under this court.          Accordingly,

 16    Supreme Court and Second Circuit precedent require that I

 17    determine an independently reasonable sentence based on an

 18    individualized application of the statutory sentencing factors

 19    in Title 18, United States Code, Section 3553(a).          And while

 20    as the Second Circuit has noted, that in the overwhelming

 21    majority of cases a guideline sentence will fall comfortably

 22    within the broad range of sentences that would be reasonable

 23    in the particular circumstances, that is not always the case.

 24    That is particularly true in a case such as this one where the

 25    crimes of conviction standing alone do not fully encompass the

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 96 of 154 PageID96
                                                                             #:
                                  17358



  1    larger pattern and misdeeds perpetrated by Ms. Bronfman.           This

  2    case is not about an isolated incident of credit card fraud or

  3    the run-of-the-mill case of harboring of illegal aliens for

  4    financial gain.     To the contrary, the crimes to which

  5    Ms. Bronfman has pleaded guilty exist in the larger context of

  6    the crimes committed by her codefendants, including Keith

  7    Raniere.    A brief description of that context is therefore

  8    necessary before turning to an analysis under Section 3553(a)

  9    factors.

 10                Raniere is the founder of an organization called

 11    NXIVM, a self-styled executive coaching and self-help

 12    organization that functioned as a pyramid scheme in which

 13    members paid thousands of dollars for various workshops and

 14    new members were recruited via the promise of payments or

 15    services for enrolling others into the scheme.          Raniere made

 16    members of NXIVM call him, quote, "the Vanguard," end quote,

 17    and he maintained a rotating group of 15 to 20 female NXIVM

 18    members with whom he maintained sexual relationships.           These

 19    women were not permitted to have sexual relationships with

 20    anyone but Raniere or to discuss with others their

 21    relationship with Raniere.

 22                From at least 2009 to 2018, Ms. Bronfman served on

 23    NXIVM's executive board.      In 2015, Raniere created a secret

 24    society called DOS, D-O-S, or the VOW.        As the PSR explains,

 25    quote, "DOS was comprised of all female masters who were NXIVM

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 97 of 154 PageID97
                                                                             #:
                                  17359



  1    members who recruited and commanded groups of all female

  2    slaves.    In identifying prospective slaves, masters often

  3    targeted women who were experiencing difficulties in their

  4    lives, including dissatisfaction with the pace of their

  5    advancement in NXIVM.      Each DOS slave was expected to recruit

  6    slaves of her own, who in turn owed service not only to their

  7    masters but also to masters above them in the DOS pyramid.

  8    Raniere alone formed the top of the pyramid as the highest

  9    master.    Other than Raniere, all participants in DOS were

 10    women.    Raniere's status as head of the pyramid was concealed

 11    from all newly recruited slaves, other than those directly

 12    under Raniere.     DOS masters persuaded slaves to join DOS by

 13    falsely describing it as a secret women's empowerment group

 14    and that the goal of DOS was to eradicate weaknesses in its

 15    members.    Prospective slaves were required to provide

 16    collateral to prevent them from leaving the group or

 17    disclosing its existence to others.        Collateral included

 18    sexually explicit photographs and videos of themselves, rights

 19    to financial assets, and videos or letters of true or untrue

 20    confessions that would be damaging to the prospective slave's

 21    family members and friends.       After joining DOS, slaves were

 22    required to provide additional collateral, including sexually

 23    explicit photographs and to pay tribute to their masters,

 24    including by performing tasks that would otherwise be

 25    compensable.    In addition, several DOS slaves were directed to

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 98 of 154 PageID98
                                                                             #:
                                  17360



  1    have sex with Raniere to maintain membership."          End quote.

  2                And I would point out that adequate proof beyond a

  3    reasonable doubt of this information was provided at Raniere's

  4    trial by victims who took the witness stand and to my

  5    satisfaction, as well as to the jurors.

  6                As the PSR addendum notes, Ms. Bronfman objects to

  7    this paragraph of the PSR because the discussion of DOS,

  8    quote, "creates a false impression that the defendant was

  9    aware of or even a participant of DOS."         End quote.    While I

 10    will discuss the extent of Ms. Bronfman's knowledge of DOS in

 11    the context of Section 3553(a) factors, I note that this

 12    paragraph does not state that Bronfman was aware of or

 13    involved with DOS or that she directly funded it.

 14                DOS operated to abuse and exploit young women for

 15    sex, labor and financial gain.       There are too many example to

 16    name.   To pick one, when a DOS slave developed feelings for

 17    another man, Raniere told her parents that she had committed

 18    an, quote, "ethical breach," end quote, and ordered that she

 19    be confined to her room in her parents home without human

 20    contact.    Many DOS slaves were to be branded with a symbol

 21    which, unbeknownst to the slaves, represented Raniere's

 22    initials.    At Raniere's instruction, the DOS victim being

 23    branded was held down by other DOS slaves and required to

 24    state, quote, "Master, please brand me.         It would be an

 25    honor."    End quote.

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 99 of 154 PageID99
                                                                             #:
                                  17361



  1                Following a six-week jury trial over which I

  2    presided, Raniere was convicted of racketeering, racketeering

  3    conspiracy, wire fraud conspiracy, forced labor conspiracy,

  4    sex trafficking conspiracy and two counts of sex trafficking.

  5    To be crystal-clear, Ms. Bronfman was not convicted of any of

  6    those crimes, Ms. Bronfman was not convicted of participating

  7    in any racketeering activity, and there were many aspects of

  8    Mr. Raniere's crimes in which Ms. Bronfman very well may have

  9    not have been familiar.      Ms. Bronfman vigorously disputes the

 10    proposition that she was aware of either DOS or any sex

 11    trafficking that Raniere engaged in and she vigorously

 12    disputes the proposition that she knowingly funded DOS or sex

 13    trafficking activity.      I agree with Ms. Bronfman that the

 14    available evidence does not establish that she was aware of

 15    DOS prior to June 2017 or that she directly or knowingly

 16    funded DOS or other sex trafficking activities.          However, I

 17    believe that this background about not only Raniere and NXIVM

 18    in which she held a leadership role, but also DOS in which

 19    there is no evidence that she directly participated, is

 20    relevant context for my analysis of the appropriate sentence

 21    for Ms. Bronfman.     Ms. Bronfman's crimes were not committed in

 22    a vacuum, they were committed in connection with a role in

 23    NXIVM and a close relationship with Raniere, and I believe it

 24    would be inappropriate for me to consider them divorced from

 25    that context.

        Andronikh M. Barna, Official Court Reporter, RPR,
                              CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 100 of 154 PageID
                                                                           100#:
                                   17362



   1                Before turning to an analysis of Section 3553(a)

   2    factors, it is important to say a word about what I will be

   3    considering in that analysis.       First, I have reviewed the

   4    parties' sentencing submissions, I have read the 67 letters

   5    submitted in support of Ms. Bronfman, as well as the many

   6    victim letters that have been submitted.        I have listened

   7    carefully to the victims' statements made here today in court

   8    and I have heard and considered counsels' arguments.          I have

   9    also considered testimony adduced at Raniere's trial to the

  10    extent that it is relevant and has been proven in my view by a

  11    preponderance of the evidence.       It is well settled that the

  12    scope of the sentencing judge's inquiry when analyzing the

  13    Section 3553(a) factors is largely unlimited as to the kind of

  14    information the district court may consider and it is free to

  15    consider evidence of uncharged crimes, dropped counts of an

  16    indictment and criminal activity resulting in an acquittal in

  17    determining sentence.     I am not bound by rules of evidence

  18    that would pertain to at a trial and I am not limited to

  19    considering admissible evidence in determining an appropriate

  20    sentence.    Particularly relevant here, the Second Circuit has

  21    repeatedly held that a sentencing court is entitled to rely on

  22    information gleaned from a trial in which the person to be

  23    sentenced was neither a defendant nor represented by counsel.

  24                I now turn to the Section 3553(a) factors.        Under

  25    Section 3553(a), I must consider several factors in imposing a

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 101 of 154 PageID
                                                                           101#:
                                   17363



   1    sentence, including the nature and circumstances of the

   2    offense, the defendant's history and characteristics, the need

   3    for the sentence to reflect the seriousness of the offense, to

   4    promote respect for the law and to provide just punishment for

   5    the offense, the need for the sentence to afford adequate

   6    deterrence and the need to protect the public.

   7               Ms. Bronfman argues that a below guidelines

   8    noncustodial sentence is appropriate because there are no

   9    aggravating factors and because her actions were, quote,

  10    "never ill-intentioned," end quote.       The evidence suggests,

  11    however, that Ms. Bronfman's conduct underlying her conviction

  12    on Count One was particularly egregious because it was not

  13    only dishonest with respect to the United States Government,

  14    but it was also dishonest and damaging with respect to the

  15    individuals whom she harbored.       Ms. Bronfman helped Jane Doe

  16    12 to obtain a visa by representing that she would make $3600

  17    per month as a, quote, "management consultant," end quote, for

  18    a NXIVM-affiliated fitness company Exo/Eso, E-x-o-/-E-s-o.

  19    Instead, Jane Doe was barely compensated for her work.

  20               Her e-mail correspondence with Ms. Bronfman shows

  21    that she repeatedly made Ms. Bronfman aware that

  22    Ms. Bronfman's failure to deliver on the terms of the

  23    employment agreement had left her in dire financial straits.

  24    In November 2015, for example, Jane Doe 12 e-mailed

  25    Ms. Bronfman that, quote, "with no money involved," end quote,

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 102 of 154 PageID
                                                                           102#:
                                   17364



   1    she was, quote -- it was, quote, "very difficult to support

   2    herself and to keep pace with no income and with the

   3    uncertainty of not knowing how I will live each day."          End

   4    quote.

   5               The following month, in December 2015, Jane Doe 12

   6    e-mailed Ms. Bronfman that because Exo/Eso was not paying her

   7    the contractually specified wage she was owed, she needed to

   8    find another source of income, quote, "to support myself

   9    here."

  10               Jane Doe 12's victim impact statement makes clear

  11    that she felt tremendous pressure from Ms. Bronfman, who led

  12    her to believe that she did not deserve the salary provided

  13    for her in her employment letter because any business

  14    difficulties that Exo/Eso endured were attributable to Jane

  15    Doe's, quote, "personal issues."       End quote.

  16               According to Jane Doe 12's statement, Ms. Bronfman,

  17    despite her financial needs and earlier commitments to the

  18    contrary, explained that she, quote, "couldn't pay her," end

  19    quote, because she had failed to enroll enough participants in

  20    Exo/Eso to generate sufficient revenue.

  21               Ms. Bronfman also used Jane Doe's immigration status

  22    as a means of pressuring her to continue working without

  23    compensation.    When Jane Doe 12 e-mailed Ms. Bronfman to ask

  24    if she could look for another job, Ms. Bronfman replied that

  25    it, quote, "would impact the work agreement," end quote, and

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 103 of 154 PageID
                                                                           103#:
                                   17365



   1    cause possible visa issues.      Those visa issues just popped up

   2    whenever it was inconvenient for Ms. Bronfman to fulfill her

   3    obligations, and that is a sword to force people to do things

   4    and not get paid to do them.      This is the same Ms. Bronfman

   5    who, according to paragraph 183 of the presentence report, had

   6    gross taxable income in the range of 26 million to over

   7    $30 million a year in the last four years that are reported.

   8               Several months later, Ms. Bronfman e-mailed Jane Doe

   9    12 that in order to, quote, "stay here," end quote, she needed

  10    to address, quote, "one fundamental question yet to be

  11    answered, what are you going to do to earn your visa?"           End

  12    quote.

  13               Importantly, none of these facts are disputed.

  14    Ms. Bronfman does not contend that she provided Jane Doe 12

  15    with adequate or consistent compensation or honor the terms of

  16    the employment agreement, rather she merely suggests that she

  17    was surprised to learn that Jane Doe 12 was unhappy with the

  18    circumstances of her employment and she thought their

  19    relationship was, quote, "caring," end quote, and a, quote,

  20    "friendship," end quote.      But her characterization is belied

  21    by Jane Doe 12's victim impact statement and by the e-mail

  22    correspondence between Ms. Bronfman and Jane Doe 12.

  23               In short, I find by a preponderance of the evidence

  24    that Ms. Bronfman refused to honor the terms of Jane Doe 12's

  25    employment agreement, demanded work from Jane Doe 12 without

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 104 of 154 PageID
                                                                           104#:
                                   17366



   1    compensation and emotionally manipulated Jane Doe 12 into

   2    believing that her own personal failures and job performance,

   3    not Ms. Bronfman's refusal to pay her, were the cause of her

   4    precarious financial situation.

   5               I think that part of Ms. Bronfman's statement was

   6    directed this afternoon at Jane Doe 12, and it would appear to

   7    me that Jane Doe 12 was affected by that.        I saw it on her

   8    face today.    At this very moment in this very courtroom,

   9    Ms. Bronfman is doing again what she did then.         This judge is

  10    not blind, Ms. Bronfman.      I saw what you just did and I'm

  11    speechless.

  12               And all of this emotional and financial pressure

  13    came with severe cost to the victim, a cost greater than the

  14    sum of its parts.     Jane Doe 12 was eventually recruited into

  15    DOS, Raniere's secret society in which she was pressured into

  16    giving up, quote, "collateral," end quote, and becoming a,

  17    quote, "slave," end quote.      I am not suggesting that

  18    Ms. Bronfman had a direct role in Jane Doe 12's recruitment

  19    into DOS or even if she was aware of it.        The evidence before

  20    me does not support such a proposition.        But I do find that

  21    the kind of pressure and mistreatment that Jane Doe 12 was

  22    subjected to by Ms. Bronfman put her in a very vulnerable

  23    state, the kind of state that could make a person more

  24    susceptible to be recruited into an organization like DOS.

  25               Moreover, the evidence suggests that this kind of

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 105 of 154 PageID
                                                                           105#:
                                   17367



   1    conduct was part of a pattern.       Ms. Bronfman obtained a visa

   2    for another noncitizen so that she could supposedly earn $3600

   3    per month as a management consultant at Exo/Eso.          Three months

   4    later, that woman e-mailed Ms. Bronfman to say that she had

   5    not been, quote, "prepared for no income," end quote.          Despite

   6    this individual's financial predicament, e-mails between her

   7    and Ms. Bronfman demonstrate that Ms. Bronfman's main concern

   8    was that the individual, quote, "go above and beyond," end

   9    quote, to pay her back plus interest.

  10               Ms. Bronfman helped obtain a visa for another

  11    noncitizen, a woman from India, and actually paid her a salary

  12    but then required that the woman to pay her back when the work

  13    responsibilities she was given were less than full time.

  14               Adrian, the brother of Jane Does 2, 3 and 4,

  15    submitted a victim impact statement in which he states that

  16    Ms. Bronfman, quote, "told me she was going to help me with my

  17    immigration problem, but she never did," end quote, and that

  18    she repeatedly talked him out of returning to Mexico, but,

  19    quote, "made sure I never got my visa so she would always have

  20    something to hold over my head."       End quote.    Ms. Bronfman's

  21    sentencing submissions suggests that she considered Adrian,

  22    quote, "akin to a younger brother."        End quote.   Apparently,

  23    the feeling is not mutual.

  24               And at least one other woman who worked for

  25    Ms. Bronfman and who was in the United States pursuant to a

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 106 of 154 PageID
                                                                           106#:
                                   17368



   1    visa that Ms. Bronfman helped to obtain was recruited into

   2    DOS.   As a DOS slave, she was coerced into an unwanted and

   3    nonconsensual relationship with Raniere.

   4               What is clear to the Court from all this is that

   5    Ms. Bronfman made promises to immigrants that she did not

   6    keep, exacted labor that she did not pay for and took

   7    advantage of these individuals' financial straits and

   8    immigration statuses in a manner that exacerbated both their

   9    financial and emotional vulnerability and made them more

  10    reliant on her and the NXIVM community, sometimes with very

  11    harmful consequences.

  12               Ms. Bronfman's conviction on Count Two for

  13    fraudulent use of identification must also be considered in

  14    the context of her relationship to Raniere and his history and

  15    conduct.   The charged conduct concerns Ms. Bronfman's use of

  16    credit card and bank account information belonging to a

  17    deceased individual who had been a close associate of hers and

  18    Raniere's.   Over the 15 months that followed this woman's

  19    death, Ms. Bronfman paid approximately $135,000 in bills

  20    charged to the deceased's credit card.        Additionally,

  21    approximately $320,205 in checks and $736,856 total

  22    disbursements were withdrawn from the deceased's account.           The

  23    government suggests that this conduct was consistent with

  24    Raniere's habit of keeping expenses out of his name in an

  25    effort to avoid tax liability, while Ms. Bronfman

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 107 of 154 PageID
                                                                           107#:
                                   17369



   1    characterizes her actions as a mere misunderstanding and a

   2    victimless crime since the deceased had left the entirety of

   3    her estate to Raniere.     She also suggests that her only

   4    involvement in the scheme was that her office handled the

   5    bookkeeping for the deceased's account and that her role was

   6    therefore minimal and indirect.       Ms. Bronfman denies that she

   7    engaged in any effort to intentionally help Raniere keep money

   8    out of his name.    I agree with her that the preponderance of

   9    the evidence available to me does not suggest what her

  10    specific intentions were in authorizing expenditures of a

  11    deceased woman's money, but I do find by a preponderance of

  12    the evidence that the facts underlying this offense are

  13    consistent with a pattern of facts suggesting that Raniere

  14    attempted to minimize money that was in his name.          And I find

  15    by a preponderance of the evidence that Ms. Bronfman's conduct

  16    in committing this offense helped to facilitate those efforts

  17    on Raniere's part, regardless of whether or not that is what

  18    Ms. Bronfman understood herself to be doing.         This crime, like

  19    the crime in Count One, was committed within a larger context

  20    of more serious crimes and alarming behavior by Ms. Bronfman's

  21    codefendants and was consistent with the hallmarks and aims of

  22    that behavior.    That does not necessarily mean that

  23    Ms. Bronfman shared in those aims, but it is still a relevant

  24    context and I can take it into consideration.

  25               Ms. Bronfman is a person of considerable privilege

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 108 of 154 PageID
                                                                           108#:
                                   17370



   1    and wealth, so much so, in fact, that she was able to give

   2    NXIVM and other Raniere-associated endeavors more than

   3    $100 million.    There is nothing wrong with being wealthy, of

   4    course, but I am troubled by the evidence suggesting that

   5    Ms. Bronfman repeatedly and consistently leveraged her wealth

   6    and social status as a means of intimidating, controlling and

   7    punishing individuals whom Raniere perceived as his

   8    adversaries, particularly NXIVM'S detractors and critics.

   9                For example, in 2008, in a 2008 e-mail to Stephen

  10    Herbits, H-e-r-b-i-t-s, a friend of Ms. Bronfman's father whom

  11    she believed to have political connections, Ms. Bronfman

  12    inquired whether criminal indictments could be brought against

  13    NXIVM critic Rick Ross.      She wrote that the, quote, "Ross camp

  14    needs to be fearful, back down and look to fix the damage they

  15    have done," end quote," and that, quote, "the thought of

  16    criminal charges may help inspire this."        End quote.    In a

  17    separate e-mail, she indicated that she hoped Mr. Herbits

  18    would, quote, "rapidly facilitate Mr. Ross's indictment and

  19    conviction."    Mr. Herbits testified at Raniere's trial that

  20    Ms. Bronfman also asked him to contact the Attorneys General

  21    of New York and New Jersey to request that they prosecute

  22    Mr. Ross.

  23                Furthermore, Ms. Bronfman's efforts to intimidate

  24    and silence NXIVM's critics were not limited to its prominent

  25    and powerful detractors.      In 2017, for example, she e-mailed a

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 109 of 154 PageID
                                                                           109#:
                                   17371



   1    Mexican lawyer photographs of three of Raniere's former

   2    partners along with descriptors that seemed to be aimed at

   3    facilitating the former partners' contemporaneous

   4    identification.    According to the government, all three of

   5    these women had become vocal critics of Raniere.          It is not

   6    clear from the record why Ms. Bronfman wanted this lawyer to

   7    be able to visually identify these women, but it is hard to

   8    imagine an innocuous explanation.

   9               Numerous victim impact statements from other

  10    individuals corroborate the fact that Ms. Bronfman was

  11    forceful and aggressive in her efforts to use the legal system

  12    to silence NXIVM's critics.      One woman wrote that Ms. Bronfman

  13    and Raniere, quote, "put a lot of pressure on her to sue her

  14    mother because she was publicly speaking out about NXIVM and

  15    they wanted to silence her."      End quote.    The parents of a

  16    young woman whom NXIVM sued for publishing its course

  17    materials online wrote that it is, quote, "not possible to

  18    overstate," end quote, the significance of Ms. Bronfman's

  19    financial support for the litigation against their daughter,

  20    calling her, quote, "the very fuel that powered the NXIVM

  21    engine of vengeance and cruelty."       End quote.

  22               It was one thing to believe in NXIVM's mission and

  23    methods and to adhere to its teachings.        As Ms. Bronfman

  24    points out, she was far from alone in that respect.          But the

  25    record is clear that she used her incredible wealth and

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 110 of 154 PageID
                                                                           110#:
                                   17372



   1    attempted to use her social status and connections not only to

   2    support NXIVM's work, but also was a means of intimidating,

   3    threatening and exacting revenge upon individuals who dared to

   4    challenge its dogma.

   5               This culture of stifling and threatening dissenters,

   6    a culture that Ms. Bronfman clearly participated in and

   7    perpetuated, is the same culture that gave rise to the darkest

   8    and most horrific crimes that Raniere and others committed.

   9    This was one of the mechanisms by which Raniere exerted and

  10    retained power over his victims.       And even if Ms. Bronfman did

  11    not knowingly facilitate Raniere's worst crimes, as a general

  12    matter she was his accomplice in the effort to intimidate and

  13    silence detractors, using her wealth and privilege as a sword

  14    on Raniere's and NXIVM'S behalf.

  15               (Continued on the next page.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

         Andronikh M. Barna, Official Court Reporter, RPR,
                               CRR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 111 of 154 PageID
                                                                           111#:
                                   17373



   1    (Continuing.)

   2               THE COURT:    Ms. Bronfman's comfort with using her

   3    wealth and status to attack perceived enemies is evidenced in

   4    further ways.    The first involves her role in hacking into a

   5    computer of her father, Edgar Bronfman.        In October 2003

   6    Forbes Magazine published an article in which Mr. Bronfman was

   7    quoted as calling Nxivm a "cult."       From that point on, Raniere

   8    reportedly considered Mr. Bronfman to be on the "enemy side."

   9    as a result, Raniere told Jane Doe 4 that it would be good to

  10    gain access to Mr. Bronfman's e-mail.

  11               Initially the plan to access Mr. Bronfman's e-mails

  12    was that Ms. Bronfman, given her relationship with her father,

  13    would send him e-mail messages containing a link to software

  14    that when opened would infect his computer and provide Jane

  15    Doe 4 access to his e-mail.      Jane Doe 4 testified that she

  16    handed Ms. Bronfman a USB with a file on it that she would

  17    send to her father as an attachment.        Ms. Bronfman sent

  18    multiple e-mails with the attachment to the father; but the

  19    plan was stymied because for whatever reason, Mr. Bronfman did

  20    not open the e-mails.     To overcome this obstacle, Ms. Bronfman

  21    ended up physically plugging a USB drive given to her by Jane

  22    Doe 4 into her father's computer, clicking on the necessary

  23    software, and infecting the computer locally.         Ms. Bronfman

  24    was successful, and Jane Doe 4 was able to monitor

  25    Mr. Bronfman's e-mail, which she did "regularly, mostly at the

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 112 of 154 PageID
                                                                           112#:
                                   17374



   1    request" of Raniere.     Ms. Bronfman's attempts to downplay this

   2    incident as an "unproven" and a mere "family dispute"

   3    notwithstanding.    I find that Jane Doe 4's testimony credibly

   4    establishes Ms. Bronfman's role in this scheme by a

   5    preponderance of the evidence.       And I am troubled by

   6    Ms. Bronfman's dismissive characterization of this incident as

   7    a "family dispute."     This is serious conduct, and it became

   8    more of a family dispute the moment that Ms. Bronfman gave

   9    access to her father's e-mail account to individuals that were

  10    outside the family and who in fact considered her father to be

  11    an "enemy."

  12               Ms. Bronfman was not finished helping Raniere spy on

  13    his perceived enemies.     According to the testimony of FBI

  14    Special Agent Michael Weniger, Ms. Bronfman paid "upwards of

  15    $400,000" to a Canadian company called can Canaprobe to spy on

  16    Raniere's enemies, including Rick Ross.        In the face of this

  17    testimony, Ms. Bronfman now argues that she was "led to

  18    believe that Canaprob's work was legal because Canada had

  19    different laws than the United States."

  20               While, I find it difficult to imagine that

  21    Ms. Bronfman thought that this kind of surveillance would be

  22    legal in Canada but not in the United States, that debate is

  23    purely academic.    Ms. Bronfman concedes that she was aware

  24    that Canaprob specialized in "tracking global asset movement

  25    and concealment," and the testimony of Special Agent Weniger,

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 113 of 154 PageID
                                                                           113#:
                                   17375



   1    supported by substantial documentary proof, establishes by a

   2    preponderance that Ms. Bronfman spent hundreds of thousands of

   3    dollars on Canaprob services in an attempt to gain information

   4    about Raniere's so-called enemies.       I find this behavior to be

   5    yet another example of a consistent theme of Ms. Bronfman:           At

   6    every turn she was a willing partner to Raniere in his efforts

   7    to intimidate and silence perceived enemies or threats.

   8               Perhaps the most troubling of this theme concerns

   9    Ms. Bronfman's actions when she was confronted with the

  10    information about DOS.     Ms. Bronfman is adamant comment that

  11    DOS was a secret society that she "neither participated nor

  12    knew anything about it."      To be clear, the fact that some

  13    "commodities," a "few loans," and "patents," translated to

  14    Ms. Bronfman giving Raniere and Raniere-associated endeavors

  15    more than $100 million, yet again, an almost unshakeable

  16    commitment to Raniere on the part of Ms. Bronfman.          Yet, I

  17    discuss DOS not because the evidence establishes, for example,

  18    that Ms. Bronfman funded specific DOS activities or even knew

  19    about specific DOS rituals in real time.        I do not find that

  20    the Government has proven by a preponderance of the evidence

  21    that Ms. Bronfman knowingly funded particular criminal

  22    activities.    I do not find that Ms. Bronfman knowingly funded

  23    a sex cult.

  24               There is ample evidence, however, that as

  25    Ms. Bronfman was confronted with information about DOS, and,

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 114 of 154 PageID
                                                                           114#:
                                   17376



   1    therefore, necessarily became aware of it, she doubled down on

   2    her support of Raniere and pursued her now familiar practice

   3    of attacking his critics.

   4               In June 2017, the existence of DOS started to become

   5    known within the larger Nxivm community when the husband of

   6    Sarah Edmondson, a DOS "slave," publicly confronted a DOS

   7    First Line member, Lauren Salzman, about the cult.

   8    Subsequently Ms. Salzman began to receive requests by DOS

   9    slaves, many of whom were longtime Nxivm members who

  10    Ms. Bronfman knew, that their collateral be returned to them.

  11    When asked what she did when she received those requests, Ms.

  12    Salzman testified that "I forwarded them to Clare" because

  13    "Clare was heading up our legal initiatives."

  14               One such e-mail from a DOS victim that Salzman

  15    forwarded to Ms. Bronfman began as follows:         "I am requesting

  16    the immediate return and/or destruction of the collateral I

  17    provided to you, as well as the nude photographs and videos of

  18    me that were produced within DOS under your direction."           It

  19    continued, "My participation in DOS and all material provided

  20    or created during that time was based on false information you

  21    gave me end."    It concluded, "I don't want to worry about my

  22    collateral being exposed and I absolutely have that right."

  23               Ms. Bronfman protests what she considers to be the

  24    Government's assertion that her receipt of these e-mails

  25    imputes to her foreknowledge of DOS's activities.          That is not

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 115 of 154 PageID
                                                                           115#:
                                   17377



   1    what I find to be true, and I do not base Ms. Bronfman's

   2    sentence on the assumption that she knew about DOS prior to

   3    receiving these e-mails.      What it does impute, however, and

   4    what I do consider relevant is Ms. Bronfman's awareness, in

   5    that moment, of DOS victims urgently reaching out to cover

   6    their "collateral," including as Ms. Bronfman now knew, nude

   7    photographs and videos and expressing obvious fear that this

   8    collateral would be exposed.

   9               With this knowledge Ms. Bronfman could have begun to

  10    distance herself from Raniere in an attempt to help those who

  11    were clearly in need.     Instead, she chose to double down on

  12    her support for Raniere, even helping to facilitate further

  13    intimidation of DOS victims.      For example, shortly after

  14    learning that the New York Times would be publishing an

  15    article about DOS in September 2017, Raniere sent an e-mail to

  16    Ms. Bronfman with the subject line, "What are your thoughts"

  17    containing a draft of a threatening letter to be sent to DOS

  18    victims.

  19               The Government has quoted I think part of that

  20    letter and I'm not going to quote it again, but I'm placing it

  21    in the record as part of my statement.

  22               Less than 30 minutes later, Ms. Bronfman e-mailed

  23    the text of the e-mail to an associate in Mexico.          The next

  24    day the DOS victim referenced in the draft e-mail received an

  25    e-mail from a Mexican attorney, Ricardo Olmedo, with an

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 116 of 154 PageID
                                                                           116#:
                                   17378



   1    attachment of a Microsoft Word document containing nearly word

   2    for word the text of the e-mail sent by Raniere to

   3    Ms. Bronfman.    Metadata of the Word document received by the

   4    DOS victim reflects that the creator of the document was

   5    Ms. Bronfman.    Raniere sent further drafts of threatening

   6    e-mails to Bronfman who passed them along to Olmedo, who sent

   7    them to DOS victims.

   8               In other words, here we have Ms. Bronfman in

   9    September 2017 working hand-in-hand with Raniere to intimidate

  10    and silence victims of Raniere's a brutal campaign of sexual

  11    abuse and exploitation.      I frankly find Ms. Bronfman's

  12    explanation of this behavior deeply disingenuous.

  13    Ms. Bronfman argues that she was "informed individuals

  14    associated with Nxivm Mexico company were being called, scared

  15    and persuaded to leave Nxivm."       As a result, and supposedly

  16    out of magnanimous sense of duty to people who were reliant on

  17    Nxivm for their income and whose livelihoods might be put at

  18    risk if Nxivm members were talked into leaving.         Ms. Bronfman

  19    explained that she "sought legal counsel to help stop what she

  20    was told was criminal behavior based in Mexican law," and

  21    "together with Nxivm Mexico lawyers aggressively tried to stop

  22    the damage."

  23               Such an argument flies in face of the facts.

  24    Raniere specifically sought out Ms. Bronfman to review and

  25    forward his threatening letters, which she then ensured were

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 117 of 154 PageID
                                                                           117#:
                                   17379



   1    sent to Raniere's victims.      She cannot now seek to pawn off

   2    the entire chain of events on counsel.        Ms. Bronfman further

   3    avers that she merely engaged counsel in Mexico out of a

   4    concern that Nxivm's client list was being misused.          That

   5    suggestion is belied by the language of the letter, which is

   6    plainly written in a manner designed to threaten its

   7    recipient.   In lieu of any mention of the Nxivm client list

   8    the letter accuses its recipient of being "connected to

   9    several criminal investigations involving fraud, coercion,

  10    extortion, harassment, stalking, theft, larceny, hate crime,

  11    criminal conspiracy, breaking and entering, computer crimes,

  12    wire fraud, criminal enterprise, and corporate espionage."

  13    That is a threat.

  14               And not surprisingly, recipients of these e-mails

  15    felt threatened.    One DOS victim who received a threatening

  16    letter writes to the Court that "words can not describe" the

  17    experience of receiving a "threatening letter from a lawyer in

  18    Mexico that basically warned me that I better keep my mouth

  19    shut about DOS or I would suffer the consequences."          Another

  20    DOS victim who received such a letter writes that the letter

  21    represented "underhanded intimidation to scare me into

  22    remaining silent."     The victim's statement continues, "When I

  23    was at my most vulnerable, Clare Bronfman traumatized me."

  24               The trend continued for Ms. Bronfman.        In

  25    December 2017, Ms. Bronfman issued a public statement in which

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 118 of 154 PageID
                                                                           118#:
                                   17380



   1    she falsely characterized DOS as a "sorority" that "truly

   2    benefited the lives of its members and does so freely."

   3    Ms. Bronfman is adamant that at the time she made the

   4    statement "she was acting with limited information" and that

   5    she "did not understand the full scope of DOS until Keith

   6    Raniere's trial."

   7                What Ms. Bronfman did not know at the time, however,

   8    was that DOS victims were reaching out to Lauren Salzman

   9    asking for their -- sorry.

  10                What Ms. Bronfman did know at the time, however, was

  11    that DOS victims were reaching out to Lauren Salzman and

  12    asking her for their "collateral" of nude photographs and

  13    videos to be returned.     She knew that Raniere had sent

  14    threatening letters to DOS victims, letters she helped draft

  15    and send.    She knew in October 2017 the New York Times

  16    published an expose on DOS, in which, for example former DOS

  17    "slave" Sarah Edmondson describes getting branded and saying

  18    as instructed, "Master, please brand me.        It would be an

  19    honor."

  20                Yet, Ms. Bronfman was too concerned with, as she put

  21    it in her December 2017 statement, the potential "tragedy" of

  22    losing the "innovative and transformational ideas and tools"

  23    of Nxivm to acknowledge the horrors that had occurred within

  24    the community to which she both belonged and helped lead or

  25    take action on behalf of those who had been badly hurt.

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 119 of 154 PageID
                                                                           119#:
                                   17381



   1               To the contrary, she acted against their interests

   2    and in defense of Raniere, yet again, by seeking to have

   3    criminal charges brought against Ms. Edmondson in Vancouver.

   4    She subsequently traveled to Mexico to live with Raniere,

   5    during which time Raniere invited First Line DOS members to

   6    participate in a "recommitment ceremony." And After Raniere's

   7    arrest, Bronfman funded his legal defense, including an

   8    initial deposit of approximately $5 million to the fund from

   9    which her co-defendants' legal fees were paid.         To date,

  10    Ms. Bronfman has contributed $13,800,000 to an irrevocable

  11    trust to pay the legal fees of Raniere and other

  12    co-defendants.    I find this behavior indicative of

  13    Ms. Bronfman's allegiance to Raniere, whatever the cost,

  14    whomever it hurts, and highly relevant to the application of

  15    the Section 3553(a) factors to Ms. Bronfman's sentence.

  16    Ms. Bronfman came to learn details about DOS and faced a

  17    choice as to whose interests she would protect:         Raniere's or

  18    his victims.    She chose Raniere unequivocally, and to this day

  19    she has not clearly apologized for that choice, admitted her

  20    actions were harmful, or conceded that her loyalty was

  21    misplaced.

  22               Ms. Bronfman repeatedly argues that she knew nothing

  23    about and never funded DOS.      As I said earlier, I do not base

  24    my sentence on a finding that contradicts either of those

  25    claims.   However, I do find it relevant that Ms. Bronfman

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 120 of 154 PageID
                                                                           120#:
                                   17382



   1    seems to have a pattern of willful blindness when it comes to

   2    Raniere and his activities.      As Lauren Salzman testified,

   3    Ms. Bronfman "didn't want to know anything about DOS that she

   4    didn't need to know."

   5               I find that the testimony particularly credible

   6    because it would not be the first time that Ms. Bronfman

   7    exuded the sense that she wanted to participate in Raniere's

   8    world while remain unaware of uglier aspects.         For example,

   9    when she tried to get Stephen Herbits to convince authorities

  10    to bring criminal charges against Raniere-enemy Rick Ross,

  11    Bronfman told Herbits, "I don't need to know who is funding

  12    the efforts, how you stop that from continuing.         In fact, I

  13    don't want to know.     It just needs to be done and quickly."

  14               I also find it relevant that Ms. Bronfman's

  15    allegiance to Raniere shines through again and again.          She has

  16    paid his legal fees and to this day, maintains that he

  17    "greatly changed her life for the better."         That is consistent

  18    with both her actions as described above and from what others

  19    have said about.

  20               Raniere and his adherents appear to understand

  21    Ms. Bronfman's continued loyalty, even after his trial and

  22    conviction during which all the details of his sexual abuse

  23    and exploitation became known to the world.         For example, in a

  24    post-conviction call between Raniere and Jane Doe 3, Jane Doe

  25    3 reported that Ms. Bronfman is "very good with you," to which

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 121 of 154 PageID
                                                                           121#:
                                   17383



   1    Raniere responded, "I don't think her view of me has changed

   2    at all, if anything it's gotten stronger."         Later in the

   3    conversation when discussing whether Jane Doe 3 could share

   4    with Ms. Bronfman an op-ed about DOS authored by Raniere,

   5    Raniere explained "Yeah, oh, absolutely, yeah, anything with

   6    Clare."

   7               Raniere's view that Bronfman remains loyal to him to

   8    this day only buttresses my conclusion that Ms. Bronfman was

   9    concerned first and foremost with protecting Raniere and

  10    attacking his enemies.     That she personally feels like Raniere

  11    changed her life for the better is beside the point.          And

  12    while she might not have known about DOS before receiving the

  13    collateral e-mails in September 2017, I had find it clear that

  14    in her own words, she did not want to know either.

  15               In determining an appropriate sentence I also

  16    considered the need for a sentence that I impose to reflect

  17    the seriousness of the offense, promote respect for the law

  18    and provide just punishment.      As I mentioned, the offenses of

  19    conviction, particularly Count One, were more serious here

  20    than those crimes might ordinarily be under other

  21    circumstances.    The immigration-related offense is serious

  22    because Ms. Bronfman's dishonesty and misrepresentations were

  23    harmful, not only to the federal Government but to the

  24    immigrants like Jane Doe 12, who were taken advantage of and

  25    put in a position of having to work for little or no pay.

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 122 of 154 PageID
                                                                           122#:
                                   17384



   1    Likewise, Ms. Bronfman's conduct with respect to Count Two had

   2    the effect of facilitating Raniere's efforts to keep money out

   3    of his name.

   4               With respect to promoting the respect for the law,

   5    I'm mindful of Ms. Bronfman's history of seeking to manipulate

   6    the legal system to her advantage, both in her execution of

   7    the offenses of conviction, and for example, by seeking to

   8    leverage her social connections to have criminal charges

   9    brought against Raniere's critics.       This is not a defendant

  10    who has shown great respect for the law amount, am a just

  11    punishment must take that into account.

  12               I also need to consider the extent to which the

  13    sentence will operate as a deterrent.        Ms. Bronfman's

  14    circumstances are rather unique.       I don't know how many other

  15    multi-millionaires are out there, ready to devote limitless

  16    resources at their disposal to pyramid schemes run by

  17    dangerous criminals and stifling the voices of their victims.

  18    But in another sense, her circumstances are not so unique.

  19    She maintains that she was an innocent bystander to Raniere's

  20    abhorrent conduct, completely blind to Raniere's crimes and

  21    the sex trafficking that occurred within the Nxivm community.

  22    As I have said, I find that any such blindness was willful and

  23    cultivated, and Ms. Bronfman's sentence can and should serve

  24    to deter other people who find themselves in situations in

  25    which they can chose to either confront or avert their gaze

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 123 of 154 PageID
                                                                           123#:
                                   17385



   1    from the harm brought by their actions and the actions of

   2    those to whom they are close.

   3               I also need to consider whether the sentence will

   4    protect the public from further crimes committed by

   5    Ms. Bronfman.    I believe that Ms. Bronfman has been chastened

   6    by this experience, and she expressed remorse for the crimes

   7    to which she pleaded guilty.      I don't doubt her sincerity.       It

   8    does, however, concern me that she continues to stand by

   9    Raniere and believe in his work, even as he stands convicted

  10    of heinous conduct.     Nonetheless, I don't expect her to commit

  11    further crimes of this nature, regardless of the sentence that

  12    I imposed.

  13               I've considered the range of sentences by the

  14    Sentencing Guidelines.     There is no minimum mandatory sentence

  15    for the offenses of conviction, and Ms. Bronfman requests a

  16    non-custodial sentence.      I've considered that possibility, but

  17    given the nature and circumstances of the offenses and the

  18    context in which they were committed, my view is that a

  19    non-custodial sentence would be insufficient.         I have

  20    considered the sentences that are below the Guidelines range,

  21    and the sentences that are within the range, and I have

  22    considered sentences that are above that range, up to and

  23    statutory maximums of ten years on Count One and 15 years on

  24    Count Two.   Because these sentences may be imposed either

  25    concurrently or consecutively, the combined statutory maximum

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 124 of 154 PageID
                                                                           124#:
                                   17386



   1    I sentence Ms. Bronfman to is 25 years.

   2               I've considered the need to avoid unwarranted

   3    sentence disparities between Ms. Bronfman and other defendants

   4    who have been convicted of similar conduct.         But I find for

   5    the reasons I have explained, that the context of

   6    Ms. Bronfman's criminal conduct places her in and all together

   7    different category from other defendants convicted of the same

   8    offenses; and, therefore, her circumstances defy easy

   9    comparison.    I've also considered the threat that Covid-19

  10    poses to incarcerated persons and the humanitarian need to

  11    minimize our prison populations in light of the pandemic.

  12    Neither Ms. Bronfman's age nor health condition place her in

  13    the category of high-risk individuals, and I find that her

  14    conduct warrants custodial sentence even during the pandemic.

  15               Finally I have considered the appropriateness of

  16    imposing a fine, as I am obligated to do subject to 18 United

  17    States Code, Section 3571, unless I find Ms. Bronfman unable

  18    to pay.   Section 3571(b) permits me to impose a fine on each

  19    count of up to $250,000, for a total of $500,000.          In addition

  20    to the factors I have noted already, Section 3572(a) sets out

  21    additional factors that I must consider in determining whether

  22    to impose a fine; and if I do, what the amount should be.

  23    These factors include Ms. Bronfman's ability to pay and the

  24    financial burden that a fine impose on her or anyone else.

  25    They also include the expected cost to the Government of her

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 125 of 154 PageID
                                                                           125#:
                                   17387



   1    sentence.    The Guidelines fine range for Ms. Bronfman offense

   2    is between 10,000 and $95,000.       Ms. Bronfman points out that I

   3    may not impose an excessive fine as punishment, and that I

   4    should not increase the fine above the suggested range simply

   5    on the basis of her ability to pay.

   6                In light of Ms. Bronfman's wealth there is no

   7    question that she can afford to pay any fine that I might

   8    impose, up to and including the statutory maximum.          As I've

   9    already explained, I find that the seriousness of her offenses

  10    viewed in the context of her other conduct and the conduct of

  11    her co-defendants to whom she remains loyal justifies a

  12    serious sentence.     As one aspect of that sentence, I'm

  13    imposing the statutory maximum fine of $500,000.          I select

  14    this find amount not because Ms. Bronfman is wealthy, but

  15    because I believe the nature and seriousness of her conduct

  16    warrants such a substantial fine.       And because I find that her

  17    personal financial circumstances do not preclude from imposing

  18    it.

  19                In determining an appropriate sentence I am guided

  20    by the Second Circuit's instruction that I use the Guidelines

  21    as an initial benchmark and then make an informed an

  22    individualized sentencing determination, taking into account

  23    all the statutory factors.      Applying the statutory factors to

  24    this case I find that a substantial upward variance is

  25    appropriate.    As the foregoing has made clear, I find that the

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 126 of 154 PageID
                                                                           126#:
                                   17388



   1    nature and circumstances of Ms. Bronfman's offenses exacted a

   2    harm not reflected in the Guidelines and placed her conduct

   3    outside the ordinary realm of these offenses.         I also find

   4    that a fair appreciation of her history and characteristics,

   5    including her repeated attempts to leverage her wealth and

   6    status as a sword against Raniere's enemies, and her decision

   7    as she became aware of DOS to remain steadfast in her support

   8    of Raniere, lead to the conclusion greater than the upper

   9    limit of a Guidelines is warranted.       The remaining statutory

  10    factors, likewise, reflect the above guideline sentence.

  11               The defendant will stand.      I sentence you,

  12    Ms. Bronfman -- are you ready to be sentenced?

  13               THE DEFENDANT:     Yes, your Honor.

  14               THE COURT:    I sentence you, Ms. Bronfman, as

  15    follows:   A prison sentence of 81 months in the custody of the

  16    Attorney General, which is three times the high end of the

  17    Guidelines range, and which takings into account the severity

  18    of your illegal behavior.      A fine in the amount of $500,000

  19    the statutory maximum, payable immediately.         A $200 special

  20    assessment, also due immediately.       Three years'

  21    post-incarceration supervised release on each count to be

  22    served concurrently, restitution in the amount of $96,605.25

  23    to Jane Doe 12 on Count One.      And finally I also enter and

  24    order forfeiture money judgment of $6 million, which you have

  25    consented to in your plea agreement, payable within 30 days.

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 127 of 154 PageID
                                                                           127#:
                                   17389



   1               You have the right to appeal your sentence to the

   2    United States Court of Appeals for the Second Circuit if you

   3    believe the Court has not properly sentenced you.          Your time

   4    to appeal is extremely limited, so you should consult with

   5    your attorneys at once whether an appeal would be worthwhile.

   6               You may be seated.

   7               I'm prepared to remand the defendant.

   8               MR. SULLIVAN:     We ask that you allow Ms. Bronfman to

   9    surrender herself, get her affairs in order, particularly

  10    given some of the money judgments that we need her present in

  11    order to help facilitate quickly, so a reasonable amount of

  12    time for surrender.     She's been compliant and has 100 million

  13    bond existing already, so we ask for a reasonable amount of

  14    time.

  15               THE COURT:    Well, the application is denied.

  16    Ms. Bronfman has attorneys and investment advisers and others

  17    who she can direct to take care of her financial obligations

  18    to the Court and she can do that while she's awaiting the

  19    Bureau of Prisons' determining where she will be spending most

  20    of her time, at least initially.

  21               The application is denied.       The Court is remanding

  22    the defendant to the custody of the Attorney General.

  23               MR. SULLIVAN:     We'll make an oral note and submit

  24    appeal papers to follow.

  25               THE COURT:    Yes.

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 128 of 154 PageID
                                                                           128#:
                                   17390



   1                PROBATION OFFICER:    Probation would request that you

   2    read the special conditions of supervised release on the

   3    record.

   4                THE COURT:    Let me read the conditions of supervised

   5    release, the defendant's special conditions of supervised

   6    release.

   7                The defendant shall comply with the fine and

   8    restitution orders.      Upon request, the defendant shall provide

   9    U.S. Probation Department full disclosure of her financial

  10    records, including co-mingled income, expenses and assets, and

  11    liabilities, to include yearly income tax returns, with the

  12    exception of a financial accounts reported and noted within

  13    the presentence report.      The defendant is prohibited from

  14    maintaining and/or opening any additional individual and/or

  15    joint checking, savings or other financial accounts for either

  16    personal or business purposes without the knowledge and

  17    approval of the U.S. Probation Department.

  18                The defendant shall cooperate with the Probation

  19    Office in the investigation of her financial dealings.           And

  20    she'll provide truthful monthly statements of her income and

  21    expenses.    The defendant shall cooperate in the signing of any

  22    necessary authorization to the release the information

  23    permitting the U.S. Probation Department access to financial

  24    information and records.

  25                The defendant shall not associate in person through

                      Rivka Teich CSR RPR RMR FCRR
                        Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 129 of 154 PageID
                                                                           129#:
                                   17391



   1    e-mail, through mail, electronic mail, telephone with any

   2    individual any affiliation through Executive Success Programs,

   3    Nxivm, DOS or any other affiliated Nxivm organizations.           Nor

   4    shall the defendant frequent any establishment or locale where

   5    these groups may be, pursuant to but not limited to

   6    prohibition list provided by the U.S. Probation Department.

   7               Defendant shall not contribute to the Bureau of

   8    Prisons commissary accounts of any co-defendants or

   9    participants in Executives Success Programs, Nxivm, DOS or any

  10    other Nxivm affiliated organizations.

  11               I've already discussed the special assessment.          All

  12    the standard conditions of supervision are included.

  13               (Continued on next page.)

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                     Rivka Teich CSR RPR RMR FCRR
                       Official Court Reporter
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 130 of 154 PageID
                                                                           130#:
                                   17392



   1    (Continuing.)

   2               THE COURT:    Anything else from the probation

   3    officer?

   4               PROBATION OFFICER:     No, Your Honor.

   5               THE COURT:    And I'd like to thank the probation

   6    officer for her excellent work in providing the Court and the

   7    parties with the pre-sentence report and the addendum to the

   8    pre-sentence report.

   9               MS. DANIZ:    Thank you.

  10               THE COURT:    Anything further from the Government?

  11               MS. HAJJAR:    Just one matter, Your Honor.

  12               The Government continues to receive restitution

  13    requests, some of which may or may not be directed at this

  14    particular defendant.     So pursuant to 18 USC, 3664(d)(5),

  15    should there become a restitution request directed at the

  16    defendant, the Government will submit it to the Court with a

  17    submission in the event that the Court wishes to amend the

  18    judgment to add additional restitution.

  19               THE COURT:    Well, how long will this take?       Because

  20    I'd like to -- I'm interested in closing the door on these

  21    defendants' cases and I don't want to keep the door open any

  22    longer than I absolutely have to.

  23               MS. HAJJAR:    If at all possible, for it to track

  24    with Ms. Bronfman's co-defendant, Keith Raniere, I suspect

  25    that may of the claims for restitution may be directed at one

                          LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 131 of 154 PageID
                                                                           131#:
                                   17393



   1    or the other.    The government wants to make sure the Court has

   2    all of these restitution requests and can then make that

   3    determination.    So if that's possible to do, the government

   4    will provide those requests.

   5                THE COURT:    I think it's important for defense

   6    counsel to understand that we're going to close this out.

   7                MS. HAJJAR:    Yes, Your Honor.

   8                THE COURT:    And I'm sentencing Mr. Raniere on

   9    October 27th.    So, I'll give you 90 days from October 27th to

  10    provide that information for both defendants.

  11                MS. HAJJAR:    Thank you, Your Honor.

  12                THE COURT:    And I'll only hold the matter open as to

  13    any additional terms of the judgment, restitution, until 90

  14    days from October 27th.

  15                MS. HAJJAR:    Yes, Your Honor.    Thank you.

  16                THE COURT:    And then I also, as long as we're here,

  17    I'm interested in getting the other sentencings on the

  18    schedule.    There are five other defendants, and I think that

  19    we need to move the matter along and resolve the sentencing of

  20    the other five defendants as well.

  21                MS. HAJJAR:    Okay.

  22                THE COURT:    Thank you very much.

  23                Anything else from the defense?

  24                MR. SULLIVAN:    Nothing.

  25                THE COURT:    All right.    Thank you very much,

                          LISA SCHMID, CCR, RMR
Case 1:18-cr-00204-NGG-VMS Document 964 Filed 10/23/20 Page 132 of 154 PageID
                                                                           132#:
                                   17394



   1    everyone.

   2                (Whereupon the proceedings adjourned.)

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
                                                   10/13 10/14 11/23 21/16 30/11 45/25       28th [2] 4/3 4/6
   $                        66/10 67/1 67/4                       2:05 [1] 133
Case 1:18-cr-00204-NGG-VMS Document     96467/5Filed
                                                 80/2410/23/20
                                                       81/3 85/20 Page      64/2 of 154 PageID #:
  $1.1 [1] 59/1             85/21 85/24 86/4 86/5 86/5 86/13      2B1.1 [1] 9/8
  $1.7 [2] 46/23 47/17
                                       17395
                            101/16 101/24 102/5 102/23 103/9      2L1.1 [4] 6/1 7/6 7/11 8/6
   $1.7 million [2] 46/23 47/17                     103/14 103/17 103/22 103/25 104/1
   $100 [3] 56/14 108/3 113/15                      104/6 104/7 104/14 104/21 121/24         3
   $100 million [2] 108/3 113/15                    126/23                                   30 [3] 77/19 115/22 126/25
   $12 [1] 17/2                                    12's [6] 67/8 102/10 102/16 103/21        30th [1] 1/5
   $12,000 [1] 12/10                                103/24 104/18                            3553 [14] 62/20 62/21 64/5 66/4 66/18
   $13,000 [1] 57/24                               12-hour [1] 16/13                          85/10 95/19 96/8 98/11 100/1 100/13
   $13,800,000 [1] 119/10                          13 [1] 33/25                               100/24 100/25 119/15
   $135,000 [1] 106/19                             13-year-old [1] 54/23                     3571 [2] 124/17 124/18
   $14 [2] 51/1 51/5                               1354 [1] 1/16                             3572 [1] 124/20
   $14 million [2] 51/1 51/5                       13th [1] 3/24                             3664 [1] 130/14
   $150,000 [1] 29/15                              14 [4] 19/18 19/18 48/7 89/4              3B1.1 [4] 6/5 7/12 8/7 8/10
   $150,000-plus [1] 29/15                         14 million [1] 51/1                       3d [1] 7/24
   $2 [1] 47/14                                    14th [1] 4/4                              3D1.4 [1] 9/17
   $2 million [1] 47/14                            15 [4] 89/4 89/16 96/17 123/23
   $20 [1] 31/24                                   15 months [1] 106/18                      4
   $20 million [1] 31/24                           16 [8] 6/9 7/3 9/14 9/17 9/21 9/25 10/4   4's [1] 112/3
   $20,000 [1] 15/15                                10/19                                    4,197 [1] 49/4
   $200 [2] 86/8 126/19                            17 [4] 5/22 27/1 67/25 71/22              40 [4] 45/13 45/17 46/14 51/14
   $250,000 [1] 124/19                             17-an-hour [1] 17/3                       401K [1] 15/9
   $3,600 [2] 22/3 85/21                           176 [1] 7/24                              41-year-old [1] 67/12
   $30 [2] 73/20 103/7                             18 [8] 1/2 9/22 9/25 10/20 64/4 95/19     440 [1] 1/18
   $30 million [1] 103/7                            124/16 130/14                            45 [1] 34/11
   $320,205 [1] 106/21                             18,000 [2] 67/25 71/22
   $36,000 [1] 15/3                                183 [1] 103/5                             5
   $3600 [2] 101/16 105/2                          19 [6] 60/2 60/15 60/21 69/3 93/14        5-dollar [1] 15/10
   $4 [1] 56/16                                     124/9                                    50 [1] 82/21
   $4 million [1] 56/16                            1995 [1] 34/6                             50,000 [1] 49/14
   $4,000 [1] 85/25                                1999 [2] 26/18 28/8                       56 [1] 57/24
   $400,000 [1] 112/15                             1:00 o'clock [1] 51/25
   $43,000 [1] 85/22                               1:45 [2] 62/19 63/17                      6
   $48,000 [1] 15/5                                                                          60 [2] 82/21 85/4
   $5 [2] 45/19 119/8                              2                                         60 months [1] 93/17
   $5 million [2] 45/19 119/8                      20 [3] 15/7 50/10 96/17                   6500 [1] 57/17
   $5,000 [2] 15/17 58/6                           20-page [1] 29/6                          67 [3] 71/18 71/20 100/4
   $500,000 [5] 43/9 61/25 124/19 125/13           20002 [1] 1/17
    126/18                                         2002 [1] 15/4                             7
   $55,000 [1] 57/24                               2003 [5] 28/10 28/17 55/22 56/12 111/5    712 [1] 1/16
   $6 [1] 126/24                                   2004 [1] 32/14                            796 [1] 7/24
   $6 million [1] 126/24                           2005 [2] 28/23 29/1
   $65 [1] 92/13                                   2006 [2] 28/25 56/12                      8
   $65 million [1] 92/13                           2007 [3] 29/6 29/13 30/3                  80 [1] 82/20
   $67 [5] 71/17 72/10 72/18 91/24 92/2            2008 [3] 28/15 108/9 108/9                81 [1] 126/15
   $67 million [1] 92/2                            2009 [3] 14/15 30/12 96/22
   $700,000 [1] 48/9                               2010 [2] 30/6 32/16                       9
   $736,856 [1] 106/21                             2011 [1] 92/8                             90 [2] 131/9 131/13
   $8 [2] 61/4 82/4                                2012 [2] 31/3 56/24                       92 [3] 64/14 64/20 64/22
   $8 million [1] 61/4                             2013 [3] 31/5 56/24 59/4
   $95,000 [2] 9/10 125/2                          2014 [2] 26/25 56/21                      A
   $96,605.25 [1] 126/22                           2015 [8] 7/25 21/25 27/15 31/11 31/21     A F T E R N O O N [1] 64/1
                                                    96/23 101/24 102/5                       abandoned [1] 45/4
   '                                               2016 [4] 32/5 33/25 36/23 61/3            abhorrent [1] 122/20
   '05 [1] 73/8                                    2017 [13] 15/5 24/5 34/8 36/25 99/15      abide [1] 68/14
                                                    108/25 114/4 115/15 116/9 117/25         abiding [1] 68/13
   -                                                118/15 118/21 121/13                     ability [3] 20/19 124/23 125/5
   --------------------------------X [2] 1/2 1/6   2018 [4] 18/20 35/19 73/10 96/22          able [8] 15/17 29/17 64/18 65/22 73/23
                                                   2019 [1] 3/24                              108/1 109/7 111/24
   1                                               2020 [7] 1/5 3/25 4/3 4/4 4/5 4/6 4/20    abnegated [1] 37/13
   1 million [1] 45/18                             204 [1] 1/2                               absolutely [11] 18/23 33/9 67/13 68/24
   10 [1] 47/19                                    20s [2] 13/19 45/10                        69/24 79/2 79/3 81/5 114/22 121/5
   10,000 [1] 125/2                                21 [2] 10/5 27/9                           130/22
   10,000-plus [1] 29/1                            225 [2] 1/4 1/23                          absorb [1] 46/6
   100 [3] 49/16 77/4 77/15                        22nd [1] 4/5                              abuse [10] 14/5 24/23 25/2 25/8 50/10
   100 million [1] 127/12                          230 [2] 1/18 43/6                          65/18 90/21 98/14 116/11 120/22
   10169 [1] 1/19                                  24 [1] 45/14                              abuses [2] 15/12 17/17
   10th [1] 4/19                                   24th [4] 3/25 69/14 83/2 83/4             abusive [1] 57/10
   11 [8] 31/17 43/24 45/2 49/15 49/16             25 [2] 92/1 124/1                         academic [2] 87/7 112/23
    50/10 55/24 56/3                               26 [3] 68/9 68/17 103/6                   accent [1] 24/4
   11 million-dollar [1] 57/18                     260 [1] 29/7                              acceptance [2] 9/24 10/21
   11201 [2] 1/13 1/24                             27 [2] 10/5 27/15                         accepted [2] 38/12 92/22
   11:00 [1] 1/6                                   271 [1] 1/12                              access [6] 95/11 111/10 111/11 111/15
   12 [42] 7/7 7/17 8/5 8/21 9/1 9/2 9/16          27th [3] 131/9 131/9 131/14                112/9 128/23
                                             advisor [1] 53/23                          Answer [1] 92/16
   A                        advisors [1] 964                   answered
                                          83/16 Filed 10/23/20 Page       [2] of
                                                                              31/1 103/11
Case 1:18-cr-00204-NGG-VMS Document                                    134       154  PageID #:
  accommodate [2] 25/7 48/5 advisory [1] 95/15                 anxiety [1] 43/19
  accomplice [1] 110/12
                                        17396
                            aesthetic [1] 57/15                anyway [1] 24/14
   accomplish [2] 85/8 93/18                 affairs [2] 55/23 127/9                    apart [5] 21/2 30/16 38/24 40/21 58/14
   according [6] 9/17 30/12 102/16 103/5     affected [3] 65/16 74/18 104/7             apologize [4] 64/10 82/25 94/10 94/24
    109/4 112/13                             affection [1] 38/20                        apologized [1] 119/19
   Accordingly [2] 8/22 95/15                affiliated [3] 101/18 129/3 129/10         apologizes [1] 80/25
   account [14] 4/23 6/17 18/12 48/3 76/2    affiliation [1] 129/2                      apology [1] 67/9
    76/3 87/16 106/16 106/22 107/5 112/9     affirms [1] 5/15                           apparent [1] 30/12
    122/11 125/22 126/17                     afford [5] 27/18 43/7 91/9 101/5 125/7     appeal [4] 127/1 127/4 127/5 127/24
   accountable [1] 18/9                      afforded [1] 14/19                         appealed [1] 67/24
   accounting [1] 48/16                      afraid [2] 19/22 52/3                      Appeals [3] 28/15 28/16 127/2
   accounts [3] 128/12 128/15 129/8          Africa [1] 87/6                            appear [2] 104/6 120/20
   accuse [1] 50/20                          afternoon [1] 104/6                        appearance [1] 4/12
   accused [3] 47/10 48/2 48/24              age [6] 31/8 45/2 45/14 45/17 51/13        appearances [2] 1/9 2/4
   accuses [1] 117/8                          124/12                                    applicable [2] 10/5 81/9
   accusing [1] 51/19                        agent [6] 1/20 2/7 30/6 52/1 112/14        application [4] 95/18 119/14 127/15
   achieve [1] 22/17                          112/25                                     127/21
   achieved [1] 46/14                        aggravating [1] 101/9                      applies [3] 8/11 9/10 9/11
   achievement [1] 51/17                     aggressive [1] 109/11                      apply [6] 7/8 7/13 8/2 8/5 8/6 15/10
   acknowledge [3] 91/17 92/1 118/23         aggressively [1] 116/21                    Applying [1] 125/23
   acknowledged [1] 31/13                    ago [3] 50/13 50/19 89/19                  appointed [1] 47/20
   ACOD [2] 32/6 32/6                        agree [7] 7/2 8/20 9/7 22/16 77/11 99/13   appreciate [1] 66/21
   acquittal [1] 100/16                       107/8                                     appreciation [3] 63/5 78/7 126/4
   acted [2] 8/8 119/1                       agreed [1] 45/4                            appropriate [14] 6/14 7/1 33/9 66/25
   acting [1] 118/4                          agreement [9] 9/6 22/6 60/17 61/1           68/23 69/6 74/9 79/9 99/20 100/19
   action [2] 89/25 118/25                    101/23 102/25 103/16 103/25 126/25         101/8 121/15 125/19 125/25
   actions [14] 32/4 39/11 40/13 65/16       agrees [4] 6/10 6/12 6/22 6/24             appropriateness [1] 124/15
    76/5 79/19 95/6 101/9 107/1 113/9        ahead [4] 64/12 73/16 77/23 94/14          approval [1] 128/17
    119/20 120/18 123/1 123/1                aided [2] 1/25 80/16                       approve [2] 86/7 86/10
   active [1] 8/17                           aimed [1] 109/2                            April [1] 36/25
   actively [1] 20/3                         aims [2] 107/21 107/23                     April 2017 [1] 36/25
   activities [9] 30/24 30/25 31/7 41/20     akin [1] 105/22                            area [1] 3/2
    99/16 113/18 113/22 114/25 120/2         alarming [1] 107/20                        areas [3] 24/25 69/10 71/11
   activity [4] 6/8 99/7 99/13 100/16        Albany [10] 18/19 26/18 28/25 29/13        argued [1] 69/15
   actual [2] 4/25 90/6                       35/16 36/12 42/15 42/16 42/20 48/11       argues [7] 5/24 6/4 89/5 101/7 112/17
   acupuncturist [1] 78/13                   alcoholic [1] 44/24                         116/13 119/22
   adamant [2] 113/10 118/3                  alien [2] 80/25 85/14                      arguing [3] 69/19 79/15 83/5
   adamantly [1] 18/25                       aliens [6] 6/3 6/14 7/1 7/5 7/14 96/3      argument [9] 22/15 66/9 70/6 87/25
   add [2] 83/10 130/18                      alive [2] 33/2 33/13                        89/12 89/25 91/24 92/23 116/23
   added [2] 10/15 10/16                     alleged [1] 49/20                          arguments [4] 82/23 88/9 92/17 100/8
   addendum [4] 3/24 4/20 98/6 130/7         allegiance [2] 119/13 120/15               arising [1] 56/22
   addition [4] 17/21 64/15 97/25 124/19     allocuted [1] 82/10                        arraigned [1] 49/10
   additional [11] 7/21 8/19 9/11 64/14      allow [4] 22/25 32/20 92/2 127/8           arranging [1] 3/8
    64/17 67/25 97/22 124/21 128/14          allowed [3] 41/3 48/15 50/19               arrest [6] 50/22 57/8 68/8 68/22 79/19
    130/18 131/13                            allowing [3] 16/21 40/25 41/2               119/7
   Additionally [1] 106/20                   allows [1] 75/17                           arrested [7] 12/6 20/25 35/20 47/7 49/7
   address [8] 14/7 17/14 18/8 19/11 35/25   alluded [1] 89/18                           49/8 73/11
    88/5 89/2 103/10                         almost [6] 26/15 43/12 56/25 58/8 77/4     arrests [1] 26/23
   addresses [1] 9/18                         113/15                                    arrived [1] 11/8
   adds [1] 29/22                            alone [8] 17/8 27/16 32/16 58/2 76/25      arrives [1] 11/11
   adduced [1] 100/9                          95/25 97/8 109/24                         article [3] 70/16 111/6 115/15
   adequate [4] 91/9 98/2 101/5 103/15       alter [1] 31/18                            ascribing [1] 4/1
   adhere [1] 109/23                         amazing [1] 23/12                          ashamed [3] 38/11 49/24 54/1
   adherents [1] 120/20                      ambiguous [1] 88/15                        aspect [3] 56/6 77/6 125/12
   adjourned [1] 132/2                       amend [1] 130/17                           aspects [5] 5/23 37/6 67/7 99/7 120/8
   adjusted [8] 9/2 9/14 9/16 9/16 9/21      amended [2] 5/6 5/15                       aspiration [1] 45/9
    10/14 10/18 10/20                        amendment [1] 4/16                         assassinated [2] 48/22 49/5
   adjustment [1] 10/20                      AMERICA [1] 1/2                            assertion [1] 114/24
   admissible [1] 100/19                     American [1] 46/15                         assessment [2] 126/20 129/11
   admits [1] 67/22                          amount [10] 9/10 33/11 61/4 122/10         asset [1] 112/24
   admitted [2] 69/15 119/19                  124/22 125/14 126/18 126/22 127/11        assets [3] 56/11 97/19 128/10
   admittedly [1] 26/24                       127/13                                    assist [2] 30/1 55/23
   adopt [1] 82/22                           ample [1] 113/24                           associate [4] 76/5 106/17 115/23 128/25
   adopted [1] 55/2                          amplify [1] 19/7                           associated [4] 72/21 108/2 113/14
   Adrian [2] 105/14 105/21                  amplifying [1] 17/17                        116/14
   advance [1] 21/1                          analysis [4] 96/8 99/20 100/1 100/3        associations [1] 35/3
   advancement [1] 97/5                      analyzing [1] 100/12                       assumption [1] 115/2
   advantage [3] 106/7 121/24 122/6          ANGELICA [2] 1/21 4/13                     athlete [1] 67/14
   adversaries [2] 43/5 108/8                anger [1] 43/25                            attachment [4] 47/2 111/17 111/18
   adverse [1] 75/24                         angry [1] 43/25                             116/1
   advice [2] 74/16 74/25                    ankle [1] 94/9                             attachments [1] 4/6
   adviser [2] 47/13 48/21                   Ann [1] 45/21                              attack [4] 12/24 13/5 35/19 111/3
   advisers [1] 127/16                       annual [4] 45/18 46/4 46/9 86/1            attacking [2] 114/3 121/10
                                            58/18 88/12 112/7 114/1 120/23 126/7    bound [1] 100/17
   A                                  become [6] 20/1                    box [1] 135
Case 1:18-cr-00204-NGG-VMS Document               96445/17 79/20
                                                        Filed    109/5
                                                                10/23/20 Page    28/21of 154 PageID #:
  attempt [6] 28/11 78/22 83/13 92/21 114/4 130/15                       boyfriend [1] 24/21
   113/3 115/10
                                                 17397
                                      becoming [2] 56/23 104/16          bracelet [3] 68/11 94/6 94/9
   attempted [5] 28/5 88/2 88/4 107/14     beg [1] 87/12                            brand [2] 98/24 118/18
    110/1                                  began [5] 14/15 45/14 67/16 114/8        branded [3] 98/20 98/23 118/17
   attempting [3] 2/21 58/22 81/3          114/15                                   branding [3] 70/3 70/7 88/17
   attempts [4] 28/12 84/14 112/1 126/5    begging [1] 19/5                         Brandon [1] 16/9
   attend [1] 20/24                        begin [4] 2/18 51/9 64/8 87/15           bravo [1] 40/4
   attending [2] 16/8 21/2                 beginning [1] 88/8                       breach [5] 14/20 17/4 39/24 46/22 98/18
   attention [2] 53/12 70/10               begs [2] 67/7 67/8                       break [6] 3/15 3/17 3/18 3/20 16/7 58/8
   attorney [17] 1/11 10/6 28/25 29/13     begun [1] 115/9                          breaking [2] 40/10 117/11
    42/16 42/19 43/7 47/12 50/18 50/19     behalf [3] 2/11 110/14 118/25            breakup [1] 49/1
    60/2 60/25 61/7 75/14 115/25 126/16    behavior [11] 40/12 57/1 90/22 92/21     breast [3] 34/9 34/12 37/2
    127/22                                 107/20 107/22 113/4 116/12 116/20        breath [4] 29/14 30/2 32/1 46/8
   attorneys [14] 43/8 50/4 60/16 60/25    119/12 126/18                            bribed [1] 27/19
    62/14 74/16 88/24 89/24 90/10 91/5     behaviors [1] 40/14                      brief [4] 53/23 64/19 84/22 96/7
    93/7 108/20 127/5 127/16               behind [12] 17/12 23/23 33/13 41/16      briefed [1] 82/19
   attributable [1] 102/14                 46/19 53/14 58/22 62/13 65/22 79/2       briefly [4] 66/8 79/21 89/2 91/23
   August [1] 4/3                          79/7 80/22                               briefs [1] 66/10
   August 28th [1] 4/3                     belabor [1] 91/23                        bring [6] 31/25 32/23 75/8 75/15 76/18
   authored [1] 121/4                      belied [2] 103/20 117/5                  120/10
   authorities [3] 59/13 59/17 120/9       belief [1] 17/9                          bringing [1] 30/21
   authorization [1] 128/22                belonged [1] 118/24                      brings [1] 33/15
   authorize [1] 82/13                     belonging [2] 38/13 106/16               Brink [1] 33/21
   authorizing [1] 107/10                  beloved [2] 17/24 59/14                  Bristol [1] 51/15
   autopsy [1] 30/12                       below [3] 66/22 101/7 123/20             broad [1] 95/22
   available [2] 99/14 107/9               benchmark [1] 125/21                     broke [5] 23/24 35/6 36/11 40/10 46/20
   Avenue [1] 1/18                         benefit [2] 15/9 62/1                    broken [1] 32/5
   avers [1] 117/3                         benefited [3] 24/8 24/15 118/2           broker [1] 48/3
   avert [1] 122/25                        benefits [1] 15/8                        BRONFMAN [210]
   Aviv [1] 29/3                           beside [1] 121/11                        Bronfman's [49] 3/23 7/18 10/3 13/16
   avoid [4] 61/21 82/6 106/25 124/2       best [3] 23/13 29/16 36/10               71/14 85/7 87/9 91/22 98/10 99/21
   avoidance [1] 61/23                     betray [1] 25/6                          101/11 101/22 104/3 104/5 105/7
   awaiting [1] 127/18                     better [10] 24/2 31/1 40/2 40/5 40/16    105/20 106/12 106/15 107/15 107/20
   award [1] 87/7                          44/17 68/1 117/18 120/17 121/11          108/10 108/23 109/18 111/2 111/10
   aware [15] 39/6 45/25 63/9 73/19 75/14  between [10] 35/4 36/1 40/3 86/3 86/5    111/11 111/25 112/1 112/4 112/6 113/9
    75/17 98/9 98/12 99/10 99/14 101/21    103/22 105/6 120/24 124/3 125/2          115/1 115/4 116/11 119/13 119/15
    104/19 112/23 114/1 126/7              beyond [3] 20/19 98/2 105/8              120/14 120/21 121/22 122/1 122/5
   awareness [2] 39/17 115/4               bidding [1] 37/24                        122/13 122/23 124/6 124/12 124/23
   awry [1] 75/7                           big [6] 20/11 29/14 46/22 71/24 72/9     125/6 126/1 130/24
                                           72/9                                     Brooklyn [3] 1/4 1/13 1/24
   B                                       biggest [1] 46/11                        brother [6] 30/11 30/11 30/13 30/16
   baby [3] 61/20 62/15 87/8               bill [5] 27/19 29/20 29/21 29/24 58/6    105/14 105/22
   baby-sitting [1] 87/8                   bills [3] 22/15 81/25 106/19             brothers [3] 44/25 45/4 53/11
   babysitting [1] 17/1                    binding [1] 95/15                        brought [10] 27/4 33/16 37/11 50/2
   background [1] 99/17                    bitch [1] 51/6                           74/21 74/21 108/12 119/3 122/9 123/1
   bad [5] 39/3 43/3 50/25 58/18 73/18     black [1] 45/20                          brutal [1] 116/10
   badly [1] 118/25                        blank [1] 18/20                          build [1] 43/12
   bail [1] 42/17                          blind [5] 28/4 28/4 39/8 104/10 122/20   building [1] 43/22
   bailing [2] 77/9 77/9                   blindness [2] 120/1 122/22               built [3] 42/11 43/22 45/15
   bank [2] 36/13 106/16                   blindspots [1] 39/7                      bulk [1] 74/6
   banker [2] 48/13 51/7                   blogs [2] 90/16 90/18                    burden [1] 124/24
   bankroll [1] 17/10                      blow [1] 23/25                           burdensome [1] 22/17
   bankruptcy [6] 28/9 30/10 31/14 43/4    blue [1] 45/21                           Bureau [3] 2/8 127/19 129/7
   43/5 49/18                              BM [1] 57/5                              burned [1] 23/7
   Barbara [2] 44/13 57/25                 board [12] 14/18 31/13 47/15 47/20       business [8] 22/24 42/11 48/10 56/16
   barely [2] 32/1 101/19                  47/22 48/2 50/2 70/21 74/12 89/8 89/14   72/20 84/8 102/13 128/16
   barred [1] 53/2                         96/23                                    businesses [1] 26/14
   bars [1] 33/13                          boat [1] 92/24                           buttresses [1] 121/8
   base [8] 7/6 7/9 9/9 10/13 10/15 55/19 body [3] 35/5 35/6 35/8                   buying [1] 30/10
   115/1 119/23                            bogus [2] 21/12 31/20                    bystander [1] 122/19
   based [9] 7/16 9/20 66/24 85/5 88/9     bona [2] 75/2 75/23
   89/25 95/17 114/20 116/20               bond [1] 127/13                          C
   basement [1] 28/22                      bondage [1] 79/12                        C-A-C-A-C-E [1] 7/24
   basic [1] 22/11                         bone [1] 84/17                           Cacace [1] 7/24
   basis [8] 61/10 65/20 76/14 78/13 80/12 book [1] 28/2                            cache [1] 4/25
   93/14 93/15 125/5                       bookkeeping [1] 107/5                    Cadman [3] 1/4 1/12 1/23
   battle [3] 28/9 33/1 33/1               border [1] 87/17                         cafeteria [1] 3/1
   BC [1] 43/11                            born [2] 44/19 54/25                     Cafritz [1] 61/3
   beans [1] 41/19                         borne [1] 58/24                          Cafritz's [2] 61/7 61/9
   bears [1] 17/12                         borrowed [1] 92/14                       calculable [1] 71/12
   beat [2] 36/25 46/15                    boss [1] 56/4                            calculate [3] 5/21 10/2 10/5
   beating [1] 37/1                        Bouchey [5] 44/13 54/5 58/1 70/10 79/2   calculated [1] 95/12
   became [10] 17/8 22/20 22/23 39/6       bought [3] 27/19 43/22 57/17             calculation [5] 5/4 5/19 5/24 6/15 9/6
                                              89/11 106/15 106/20                        co [11] 7/19 8/22 46/2 51/14 85/7 119/9
   C                          charges [14] 964
                                            12/7 27/4 29/14 31/20   119/12 136
                                                                           125/11
Case 1:18-cr-00204-NGG-VMS Document               Filed   10/23/20 Page          of128/10 129/8 130/24
                                                                                    154 PageID     #:
  calculations [2] 9/20 10/13  42/21 42/25 57/11 66/11 88/25 90/23 co-chair [1] 51/14
  caliber [1] 49/22
                                         17398
                               108/16 119/3 120/10 122/8           co-chaired [1] 46/2
   callousness [1] 16/25                      charismatic [1] 77/13                      co-defendant [2] 7/19 130/24
   calories [1] 24/17                         charter [1] 80/17                          co-defendant's [1] 85/7
   camera [2] 30/3 59/6                       chastened [1] 123/5                        co-defendants [3] 119/12 125/11 129/8
   camp [1] 108/13                            check [6] 4/7 71/15 75/24 86/7 86/8        co-defendants' [1] 119/9
   campaign [2] 46/20 116/10                   92/24                                     co-mingled [1] 128/10
   Canada [2] 112/18 112/22                   checkbook [1] 41/5                         co-participant [1] 8/22
   Canadian [1] 112/15                        checking [2] 55/21 128/15                  coaching [2] 36/23 96/11
   Canaprob [2] 112/24 113/3                  checks [1] 106/21                          Code [3] 64/5 95/19 124/17
   Canaprob's [1] 112/18                      chemotherapy [1] 37/1                      codefendants [2] 96/6 107/21
   Canaprobe [1] 112/15                       child [14] 17/2 32/7 32/23 32/25 54/24     coerced [1] 106/2
   cancel [1] 90/14                            55/20 56/8 58/12 60/3 60/17 60/18 61/1    coercion [2] 90/12 117/9
   cancer [9] 27/3 34/9 34/12 35/7 35/8        61/5 91/16                                cohorts [1] 18/5
    35/13 36/25 37/1 37/2                     childcare [2] 56/7 57/5                    collateral [15] 88/14 88/16 88/19 89/6
   cannot [3] 14/12 24/3 117/1                childhood [1] 33/1                          97/16 97/17 97/22 104/16 114/10
   capable [3] 55/8 76/23 77/2                children [4] 13/8 27/2 84/13 87/9           114/16 114/22 115/6 115/8 118/12
   capacity [2] 26/14 74/11                   choice [5] 38/5 59/12 59/24 119/17          121/13
   car [1] 58/3                                119/19                                    colleague [1] 72/4
   card [8] 81/8 81/25 82/5 82/13 82/13       choices [3] 37/11 39/3 94/22               college [3] 44/21 45/7 45/13
    96/2 106/16 106/20                        chose [5] 36/10 39/4 115/11 119/18         collided [1] 32/13
   care [9] 15/18 16/6 16/9 36/21 39/9         122/25                                    colloquial [1] 83/20
    39/16 81/19 87/9 127/17                   chosen [1] 26/4                            colored [1] 79/17
   cared [5] 16/21 38/15 39/18 78/22 78/24    Christmas [2] 46/9 49/10                   combination [1] 57/10
   career [1] 45/14                           chunk [1] 71/24                            combined [2] 10/20 123/25
   carefully [2] 46/19 100/7                  CIA [1] 29/4                               comfort [1] 111/2
   cares [1] 67/10                            circle [4] 14/6 42/23 53/5 70/12           comfortably [1] 95/21
   caring [3] 16/13 30/20 103/19              Circuit [5] 7/25 95/16 95/20 100/20        coming [3] 27/24 87/21 92/19
   case [24] 12/23 16/12 25/3 31/11 31/11      127/2                                     commanded [1] 97/1
    42/25 50/7 54/15 64/23 65/24 66/11        Circuit's [1] 125/20                       comment [2] 10/7 113/10
    67/1 74/21 74/21 82/19 84/6 84/23         circumstances [10] 95/23 101/1 103/18      commentary [1] 8/14
    85/14 93/6 95/23 95/24 96/2 96/3           121/21 122/14 122/18 123/17 124/8         comments [2] 63/10 63/12
    125/24                                     125/17 126/1                              commissary [1] 129/8
   cases [5] 74/17 74/17 76/21 95/21          citing [1] 17/2                            commission [2] 8/24 88/3
    130/21                                    civil [3] 31/9 31/11 31/11                 commissions [1] 42/10
   cash [3] 56/13 57/6 71/15                  civilly [1] 75/3                           commit [3] 20/8 93/7 123/10
   categories [2] 69/10 71/16                 claim [6] 31/25 41/24 56/10 61/21 76/5     commitment [1] 113/16
   category [7] 10/3 71/17 71/24 77/3 77/3     81/18                                     commitments [1] 102/17
    124/7 124/13                              claimed [5] 13/3 43/6 76/12 77/21 80/15    committed [12] 9/12 10/18 83/23 84/2
   caused [15] 14/23 37/19 38/3 38/5 38/25    claiming [3] 18/6 30/6 57/9                 96/6 98/17 99/21 99/22 107/19 110/8
    39/19 40/19 40/22 54/22 57/22 61/15       claims [8] 17/10 30/23 43/6 71/8 78/3       123/4 123/18
    67/4 75/8 84/16 95/1                       81/16 119/25 130/25                       committing [2] 44/7 107/16
   Cavco [1] 59/2                             Claire [5] 87/18 88/20 89/5 92/9 92/25     commodities [10] 48/3 71/19 72/3 72/10
   CCR [1] 1/22                               CLARE [161]                                 72/18 73/18 77/18 92/3 92/14 113/13
   cease [2] 90/10 90/13                      Clare's [15] 19/7 20/4 33/8 55/3 57/10     commodity [2] 71/18 73/14
   cease-and-desist [1] 90/10                  57/20 58/15 58/25 61/22 73/3 73/22        common [1] 20/18
   cent [1] 15/16                              78/16 78/20 79/19 80/20                   commune [1] 22/11
   center [4] 43/2 43/4 43/11 43/23           clarified [1] 75/5                         communication [2] 47/19 90/25
   ceremony [1] 119/6                         clarify [2] 75/4 76/8                      communications [3] 30/13 86/3 86/11
   certain [5] 34/23 67/6 70/13 75/24 80/10   class [1] 40/9                             community [12] 12/15 36/15 36/17
   certainly [8] 66/20 73/25 74/9 76/18       claws [1] 44/1                              38/23 45/20 47/5 51/13 88/13 106/10
    76/20 77/13 78/6 78/25                    cleaning [1] 87/9                           114/5 118/24 122/21
   cetera [1] 22/12                           clear [13] 7/22 21/1 37/22 88/19 90/8      comp [1] 15/9
   chain [1] 117/2                             99/5 102/10 106/4 109/6 109/25 113/12     companies [4] 22/15 23/11 34/7 57/7
   chair [1] 51/14                             121/13 125/25                             company [15] 14/19 15/5 16/11 17/5
   chaired [1] 46/2                           cleared [1] 52/1                            22/21 22/24 23/1 23/4 23/14 23/22 57/1
   challenge [1] 110/4                        clearer [1] 92/4                            89/23 101/18 112/15 116/14
   challenges [1] 5/23                        clearly [6] 32/3 77/5 79/11 110/6 115/11   comparison [2] 16/25 124/9
   chance [3] 15/1 17/6 73/21                  119/19                                    compatriot [1] 12/3
   change [2] 74/6 92/5                       clerk [1] 3/7                              compensable [1] 97/25
   changed [3] 120/17 121/1 121/11            clicking [1] 111/22                        compensated [2] 22/2 101/19
   changes [1] 10/23                          client [10] 46/9 76/4 77/9 89/21 89/23     compensation [3] 102/23 103/15 104/1
   Chapter [2] 49/15 49/16                     90/4 90/9 90/17 117/4 117/7               competent [1] 76/13
   character [8] 4/1 4/2 48/22 49/4 50/14     clients [2] 48/19 49/5                     complaint [2] 49/7 50/3
    77/25 78/15 78/21                         Clifton [2] 59/12 62/13                    complete [3] 3/19 12/10 62/19
   characteristic [1] 10/16                   Clifton Park [2] 59/12 62/13               completed [1] 11/19
   characteristics [3] 85/12 101/2 126/4      close [6] 34/22 58/24 99/23 106/17         completely [9] 12/7 34/2 36/11 37/4
   characterization [3] 8/20 103/20 112/6      123/2 131/6                                59/9 59/22 89/12 89/25 122/20
   characterize [1] 91/22                     closed [3] 43/2 50/6 84/10                 Complex [1] 32/15
   characterized [1] 118/1                    closely [1] 55/24                          compliance [1] 93/13
   characterizes [1] 107/1                    closing [2] 33/17 130/20                   compliant [1] 127/12
   characterizing [1] 24/7                    cloth [1] 78/10                            comply [2] 83/18 128/7
   charged [8] 7/16 8/3 30/25 88/2 89/8       Club [1] 20/18                             comprised [1] 96/25
                                             contend [1] 103/14                        courtrooms [1] 2/24
   C                                 context [15] 964
                                                  81/4 86/2 86/4 10/23/20   courts [2]
                                                                 86/11 96/5 Page       39/20 76/13PageID #:
Case 1:18-cr-00204-NGG-VMS Document                      Filed                      137  of 154
  computer [9] 1/25 27/16 31/15 59/2  96/7 98/11 99/20 99/25 106/14 107/19 cover [2] 44/16 115/5
   111/5 111/14 111/22 111/23 117/11
                                                 17399
                                      107/24 123/18 124/5 125/10            covered [1] 72/6
   Computer-Aided [1] 1/25                   contingent [1] 23/15                      COVID [7] 60/2 60/15 60/21 69/3 84/9
   computers [1] 89/21                       continue [10] 12/24 12/24 18/17 22/16      93/14 124/9
   conceal [4] 7/4 7/20 9/1 53/5              31/19 81/14 83/12 84/12 91/20 102/22     COVID-19 [6] 60/2 60/15 60/21 69/3
   concealed [1] 97/10                       continued [14] 25/11 28/15 42/12 52/8      93/14 124/9
   concealment [1] 112/25                     63/19 73/9 81/25 82/13 86/18 110/15      CPTSD [1] 32/15
   conceded [1] 119/20                        114/19 117/24 120/21 129/13              CR [1] 1/2
   concedes [1] 112/23                       continues [7] 56/17 59/25 61/4 91/11      crack [1] 27/25
   concern [3] 105/7 117/4 123/8              117/22 123/8 130/12                      craft [1] 50/15
   concerned [2] 118/20 121/9                continuing [7] 26/1 53/1 57/25 87/1       crap [1] 52/2
   concerning [2] 7/16 91/10                  111/1 120/12 130/1                       craved [1] 14/3
   concerns [4] 12/18 75/13 106/15 113/8     contract [2] 22/1 23/24                   crazy [1] 27/7
   concluded [1] 114/21                      contractor [1] 22/2                       create [1] 35/12
   conclusion [3] 83/11 121/8 126/8          contractually [1] 102/7                   created [5] 28/24 78/10 86/17 96/23
   concurred [1] 55/5                        contradicted [1] 90/1                      114/20
   concurrently [2] 123/25 126/22            contradicts [1] 119/24                    creates [1] 98/8
   condition [1] 124/12                      contrary [3] 96/4 102/18 119/1            creator [2] 23/11 116/4
   conditions [4] 128/2 128/4 128/5 129/12   contribute [1] 129/7                      credible [1] 120/5
   conduct [29] 3/4 7/16 8/3 8/25 29/1       contributed [1] 119/10                    credibly [1] 112/3
    57/20 86/13 87/16 89/3 91/17 92/23       control [4] 29/11 56/6 57/2 57/21         credit [10] 15/10 36/13 81/8 81/25 82/5
    93/10 101/11 105/1 106/15 106/15         controlled [1] 27/14                       82/13 82/13 96/2 106/16 106/20
    106/23 107/15 112/7 122/1 122/20         controlling [1] 108/6                     creditors [1] 30/10
    123/10 124/4 124/6 124/14 125/10         conversation [2] 27/10 121/3              crew [1] 59/5
    125/10 125/15 126/2                      conversations [1] 90/15                   crime [9] 59/1 61/23 62/3 88/4 89/20
   conference [1] 90/15                      convey [1] 65/22                           107/2 107/18 107/19 117/10
   confess [2] 59/5 59/6                     convicted [8] 14/13 91/15 99/2 99/5       crimes [25] 18/10 44/7 55/9 59/5 66/13
   confessions [2] 88/18 97/20                99/6 123/9 124/4 124/7                    90/13 91/2 91/14 93/7 95/25 96/4 96/6
   confidential [1] 29/2                     conviction [17] 6/2 6/6 7/7 7/16 8/13      99/6 99/8 99/21 100/15 107/20 110/8
   confined [1] 98/19                         8/21 9/15 9/18 95/25 101/11 106/12        110/11 117/11 121/20 122/20 123/4
   confinement [1] 29/17                      108/19 120/22 120/24 121/19 122/7         123/6 123/11
   confront [1] 122/25                        123/15                                   criminal [34] 1/7 2/2 6/8 10/3 12/11
   confronted [3] 113/9 113/25 114/6         convince [1] 120/9                         12/16 14/13 21/13 26/5 29/7 31/20 32/1
   confusion [1] 54/16                       convinced [4] 20/6 20/7 54/25 55/3         41/16 41/18 49/7 49/13 57/11 67/13
   connected [2] 90/11 117/8                 cooperate [2] 128/18 128/21                68/7 88/25 90/11 90/23 100/16 108/12
   connection [4] 64/4 64/23 88/4 99/22      cooperated [1] 59/18                       108/16 113/21 116/20 117/9 117/11
   connections [4] 12/4 108/11 110/1         copies [1] 92/10                           117/12 119/3 120/10 122/8 124/6
    122/8                                    copy [1] 95/9                             criminally [1] 89/11
   conned [1] 53/17                          core [2] 78/16 84/18                      criminals [1] 122/17
   conscience [1] 58/16                      corporate [5] 77/12 77/16 77/17 93/1      crippled [1] 17/22
   consecutively [1] 123/25                   117/12                                   critic [1] 108/13
   consented [1] 126/25                      correct [6] 4/18 6/9 25/4 80/7 92/15      critics [6] 108/8 108/24 109/5 109/12
   consequence [1] 61/22                      92/16                                     114/3 122/9
   consequences [3] 93/10 106/11 117/19      correspondence [2] 101/20 103/22          cross [1] 83/20
   consider [19] 7/22 8/1 19/8 38/16 62/22   corroborate [1] 109/10                    cruel [1] 16/5
    68/5 78/4 85/9 86/12 91/8 93/3 99/24     corrupt [2] 48/13 51/7                    cruelty [2] 15/13 109/21
    100/14 100/15 100/25 115/4 122/12        corrupted [1] 78/19                       crushed [1] 61/14
    123/3 124/21                             cost [9] 12/10 24/25 29/15 43/9 87/22     crystal [2] 37/22 99/5
   considerable [1] 107/25                    104/13 104/13 119/13 124/25              crystal-clear [1] 99/5
   consideration [7] 33/20 64/6 68/18        costs [1] 19/2                            culpability [1] 89/13
    68/21 69/1 69/5 107/24                   counsel [18] 2/4 3/21 64/4 67/2 74/25     cult [11] 27/10 27/14 28/18 29/4 31/2
   considered [19] 5/13 8/16 14/10 40/18      76/19 77/8 86/2 88/6 89/18 91/21 92/5     56/23 69/24 79/18 111/7 113/23 114/7
    41/8 100/8 100/9 105/21 106/13 111/8      92/6 100/23 116/19 117/2 117/3 131/6     cultivated [1] 122/23
    112/10 121/16 123/13 123/16 123/20       counsel's [2] 87/24 92/23                 culture [3] 110/5 110/6 110/7
    123/22 124/2 124/9 124/15                counseled [1] 75/7                        curriculum [2] 15/11 15/20
   considering [2] 100/3 100/19              counseling [1] 76/24                      curtain [2] 79/3 79/7
   considers [2] 67/4 114/23                 counsels' [1] 100/8                       curtains [1] 23/23
   consistent [6] 103/15 106/23 107/13       count [26] 6/2 6/6 7/3 7/16 9/2 9/3 9/3   custodial [4] 85/11 123/16 123/19
    107/21 113/5 120/17                       9/7 9/14 10/13 10/14 10/19 24/17 68/20    124/14
   consistently [1] 108/5                     87/25 87/25 101/12 106/12 107/19         custody [3] 10/6 126/15 127/22
   conspiracies [2] 7/20 66/13                121/19 122/1 123/23 123/24 124/19
   conspiracy [8] 7/4 8/25 58/23 99/3 99/3    126/21 126/23                            D
    99/3 99/4 117/11                         countless [1] 14/9                        D-O-S [1] 96/24
   conspire [1] 53/4                         country [1] 81/4                          dad [2] 27/9 32/22
   conspired [1] 61/17                       counts [6] 9/15 9/18 27/16 29/7 99/4      daily [1] 65/20
   constant [1] 35/5                          100/15                                   damage [7] 19/3 33/14 37/18 38/5 50/25
   constantly [1] 46/3                       couple [4] 40/12 40/23 54/13 89/18        108/14 116/22
   consult [1] 127/4                         course [9] 15/23 23/12 37/8 63/13 76/24   damages [2] 17/20 62/3
   consultant [4] 21/24 85/22 101/17 105/3    77/21 80/23 108/4 109/16                 damaging [3] 50/23 97/20 101/14
   contact [2] 98/20 108/20                  Court's [1] 67/8                          dangerous [3] 37/24 57/14 122/17
   contacted [1] 89/22                       courthouse [4] 1/3 3/5 26/12 63/8         dangers [1] 28/18
   containing [3] 111/13 115/17 116/1        courtroom [5] 2/21 11/15 26/8 51/1        dangling [1] 85/18
   contemporaneous [1] 109/3                  104/8                                    Daniella [1] 58/19
                                            defy [1] 124/8                             difficult [9] 24/4 32/10 32/17 54/20 63/3
   D                        degraded [1] 964
                                           49/24 Filed 10/23/20 Page
                                                                91/2 93/8   102/1  112/20
Case 1:18-cr-00204-NGG-VMS Document                                      138   of 154   PageID #:
  DANIZ [2] 1/21 4/13       delay [1] 22/19                     difficulties [2] 97/3 102/14
  dared [1] 110/3
                                        17400
                            deliberately [1] 61/17              diligence [1] 82/12
   dark [2] 48/13 66/1                      delighted [1] 69/13                        diligent [1] 68/12
   darkest [1] 110/7                        deliver [2] 93/9 101/22                    dime [1] 71/14
   darkness [1] 38/6                        demanded [1] 103/25                        dire [1] 101/23
   date [2] 79/5 119/9                      Demanding [1] 16/1                         direct [5] 8/25 18/11 56/4 104/18 127/17
   dated [7] 3/24 3/25 4/4 4/5 4/19 47/19   demonstrable [1] 71/16                     directed [12] 53/4 70/10 70/13 70/18
   78/5                                     demonstrate [1] 105/7                      70/20 79/6 79/6 97/25 104/6 130/13
   daughter [2] 80/5 109/19                 demonstrates [2] 16/25 18/15               130/15 130/25
   days [10] 19/16 27/9 35/13 35/15 49/4    demoted [1] 57/23                          direction [1] 114/18
   78/5 79/14 126/25 131/9 131/14           denied [2] 127/15 127/21                   directly [9] 14/7 37/5 60/2 60/16 69/9
   DC [1] 1/17                              denies [1] 107/6                           97/11 98/13 99/15 99/19
   de [1] 14/17                             denounce [2] 42/1 42/1                     director [1] 48/15
   dead [1] 26/19                           denounces [2] 69/22 69/25                  disavow [1] 37/19
   deal [4] 3/19 29/16 30/17 61/13          Department [11] 5/7 5/21 6/12 6/24 7/17    disbursements [1] 106/22
   dealings [1] 128/19                      9/5 12/6 128/9 128/17 128/23 129/6         discharge [1] 28/10
   deals [1] 65/19                          Department's [1] 5/24                      disclose [1] 69/16
   dear [1] 82/18                           departure [1] 91/7                         disclosed [1] 83/6
   death [2] 27/17 106/19                   dependent [3] 37/4 87/3 87/3               disclosing [1] 97/17
   debate [1] 112/22                        deposit [1] 119/8                          disclosure [1] 128/9
   debt [1] 14/23                           deprecating [1] 34/15                      discreet [1] 29/2
   decade [1] 43/12                         depriving [1] 61/23                        discuss [8] 31/4 63/7 63/10 63/13 66/24
   decades [5] 26/15 31/2 42/12 51/11       deputy [1] 11/15                           96/20 98/10 113/17
   91/20                                    descending [1] 57/13                       discussed [1] 129/11
   deceased [3] 106/17 107/2 107/11         describe [1] 117/16                        discusses [1] 89/17
   deceased's [3] 106/20 106/22 107/5       described [3] 7/17 88/16 120/18            discussing [1] 121/3
   December [5] 3/24 24/5 102/5 117/25      describes [1] 118/17                       discussion [2] 66/5 98/7
   118/21                                   describing [1] 97/13                       disempower [1] 58/11
   December 13th [1] 3/24                   description [1] 96/7                       dishonest [2] 101/13 101/14
   December 2015 [1] 102/5                  descriptors [1] 109/2                      dishonesty [1] 121/22
   December 2017 [2] 117/25 118/21          deserve [2] 51/16 102/12                   disingenuous [1] 116/12
   decide [2] 39/20 48/25                   deserved [1] 14/3                          disjointed [1] 33/7
   decided [2] 30/17 33/25                  deserving [2] 60/18 60/19                  dismissive [1] 112/6
   decides [1] 68/14                        designed [1] 117/6                         disobeyed [1] 45/2
   deciding [1] 69/5                        desire [5] 20/10 78/14 78/18 82/10 84/3    disobeying [1] 14/21
   decision [4] 14/17 62/25 69/6 126/6      desist [2] 90/10 90/14                     disorder [1] 84/6
   decision-maker [1] 14/17                 desperate [4] 28/18 30/8 30/14 86/6        disparities [1] 124/3
   decisions [3] 83/16 83/17 83/17          desperately [1] 14/2                       disposal [1] 122/16
   decline [2] 7/13 8/1                     despite [5] 56/15 56/15 56/18 102/17       dispute [6] 79/20 88/10 88/11 112/2
   declined [4] 8/6 29/20 31/4 31/17        105/5                                      112/7 112/8
   deeds [1] 57/3                           destroy [4] 13/5 26/7 41/6 58/23           disputed [1] 103/13
   deep [7] 36/20 40/11 46/8 54/3 67/3      destroyed [5] 26/12 32/17 40/25 48/20      disputes [2] 99/9 99/12
   67/3 78/20                               88/20                                      disrupt [1] 59/22
   deeper [2] 40/2 40/5                     destroying [1] 30/15                       dissatisfaction [1] 97/4
   deeply [13] 34/3 38/15 39/9 67/7 67/7    destruction [8] 22/24 28/2 37/6 37/18      dissenters [1] 110/5
   67/10 78/23 78/24 83/19 84/16 84/18      38/3 42/5 88/14 114/16                     distance [2] 32/18 115/10
   94/22 116/12                             destructive [1] 33/16                      distancing [3] 2/20 2/25 3/2
   defamation [1] 29/9                      detail [2] 30/14 91/14                     distinct [1] 71/11
   defame [1] 50/20                         details [3] 91/13 119/16 120/22            distorted [2] 55/14 84/1
   defaming [1] 51/20                       deter [1] 122/24                           distress [1] 55/16
   defecting [1] 15/2                       determination [2] 125/22 131/3             distributions [2] 56/13 56/17
   defend [2] 32/4 43/21                    determine [1] 95/17                        district [10] 1/1 1/1 1/8 1/12 3/7 28/16
   defendant [48] 1/5 1/15 7/19 8/11 8/16   determined [2] 10/1 45/1                   31/1 47/12 59/19 100/14
   62/24 64/21 85/13 85/23 86/3 86/5 86/7   determining [8] 7/23 8/2 100/17 100/19     dive [1] 40/11
   86/12 87/5 87/13 87/22 88/1 88/3 88/10   121/15 124/21 125/19 127/19                diversion [1] 72/14
   88/13 88/24 89/14 90/2 90/22 91/13       deterrence [4] 91/10 93/4 93/6 101/6       divorced [1] 99/24
   91/17 91/19 92/25 93/7 93/13 93/15       deterrent [1] 122/13                       doctor [2] 74/2 86/10
   98/8 100/23 122/9 126/11 127/7 127/22    detractors [3] 108/8 108/25 110/13         doctoring [1] 74/2
   128/7 128/8 128/13 128/18 128/21         devastating [3] 21/11 65/19 88/18          doctors [1] 36/10
   128/25 129/4 129/7 130/14 130/16         develop [1] 15/21                          document [4] 92/15 116/1 116/3 116/4
   130/24                                   developed [1] 98/16                        documentary [2] 73/22 113/1
   defendant's [18] 3/4 3/25 4/2 4/4 7/23   developing [1] 23/1                        Doe [54] 7/17 8/5 8/21 9/1 19/18 19/18
   65/2 85/7 87/10 87/16 88/7 89/2 89/16    devote [1] 122/15                          19/21 21/15 21/16 66/10 67/1 67/4 67/5
   91/25 92/4 92/21 93/13 101/2 128/5       devouring [1] 50/21                        67/8 80/24 81/3 85/20 85/21 85/24 86/4
   defendants [8] 119/12 124/3 124/7        diabolical [1] 81/13                       86/5 86/5 86/13 101/15 101/19 101/24
   125/11 129/8 131/10 131/18 131/20        diagnosed [2] 32/14 34/8                   102/5 102/10 102/16 102/23 103/8
   defendants' [2] 119/9 130/21             die [4] 35/4 35/9 35/20 36/9               103/14 103/17 103/21 103/22 103/24
   defending [2] 18/21 18/22                died [9] 27/1 27/9 30/17 35/7 44/23 59/6   103/25 104/1 104/6 104/7 104/14
   defense [17] 4/5 4/8 4/17 5/8 10/10      59/7 60/24 61/3                            104/18 104/21 111/9 111/15 111/15
   12/11 18/5 62/20 64/8 86/2 87/24 91/12   difference [2] 17/4 40/3                   111/22 111/24 112/3 120/24 120/24
   92/11 119/2 119/7 131/5 131/23           different [13] 20/23 22/10 22/13 22/15     121/3 121/24 126/23
   defining [1] 53/20                       28/1 28/1 28/3 32/22 47/25 78/6 92/20      Doe's [2] 102/15 102/21
   deflating [1] 55/16                      112/19 124/7                               dog [3] 32/16 32/20 32/21
                                             105/4 108/25 115/22                     endeavor [1] 73/24
   D                        e-mails [15] 964
                                         36/1 36/2 86/4 10/23/20   endeavors
                                                        86/6 86/14 Page      [3]of56/15
Case 1:18-cr-00204-NGG-VMS Document             Filed                     139      154108/2  113/14#:
                                                                                        PageID
  dogma [1] 110/4            88/10 105/6 111/11 111/18 111/20      ended [2] 40/20 111/21
  dogs [1] 87/9
                                        17401
                             114/24 115/3 116/6 117/14 121/13      endured [3] 48/11 49/3 102/14
   DOJ [1] 42/13                          E-x-o-/-E-s-o [1] 101/18                   enemies [9] 19/9 30/4 111/3 112/13
   dollar [2] 15/10 57/18                 eagerly [1] 59/18                           112/16 113/4 113/7 121/10 126/6
   dollars [9] 16/3 17/15 41/6 57/17 59/1 early [3] 13/19 15/5 45/10                 enemy [4] 28/21 111/8 112/11 120/10
   71/23 71/23 96/13 113/3                earn [6] 22/5 34/19 87/14 87/21 103/11     engaged [3] 99/11 107/7 117/3
   done [13] 17/7 18/4 18/16 19/3 40/14    105/2                                     engaging [2] 57/3 68/11
   48/25 73/25 75/3 75/25 82/2 82/11      earned [7] 14/3 15/5 22/8 51/13 51/16      engine [1] 109/21
   108/15 120/13                           86/8 87/8                                 enhancement [15] 6/11 6/13 6/20 6/23
   Dones [1] 38/8                         earning [1] 72/9                            6/25 7/10 7/11 7/13 8/3 8/5 8/7 8/11
   door [5] 28/23 32/19 53/3 130/20       earnings [1] 77/17                          8/17 9/10 9/11
   130/21                                 earth [1] 30/4                             enhancements [1] 7/9
   Dorsey [1] 61/7                        ease [1] 30/18                             enjoyed [1] 38/24
   DOS [102] 19/24 21/10 24/7 35/14 35/15 easily [1] 59/17                           enormous [2] 56/9 61/15
   41/4 69/15 69/16 69/18 69/20 70/5 70/5 East [3] 1/4 1/12 1/23                     enroll [1] 102/19
   70/6 70/7 70/14 71/3 71/14 79/12 83/5  EASTERN [3] 1/1 1/12 59/19                 enrolling [1] 96/15
   83/6 83/7 88/7 88/9 88/12 88/13 88/18  Eastern District [1] 59/19                 enrollment [1] 23/10
   88/23 89/1 89/17 90/2 91/13 92/24      easy [1] 124/8                             ensured [1] 116/25
   92/25 96/24 96/25 97/5 97/7 97/9 97/12 eat [1] 84/13                              enter [2] 60/16 126/23
   97/12 97/14 97/21 97/25 98/7 98/9      ECF [1] 95/9                               entered [1] 43/5
   98/10 98/13 98/14 98/16 98/20 98/22    economically [1] 20/22                     entering [2] 45/25 117/11
   98/23 99/10 99/12 99/15 99/16 99/18    ed [1] 121/4                               enterprise [5] 26/5 41/16 41/18 73/19
   104/15 104/19 104/24 106/2 106/2       Edgar [4] 28/17 55/3 59/7 111/5             117/12
   113/10 113/11 113/17 113/18 113/19     Edgar's [1] 59/3                           entire [11] 3/7 11/23 12/9 12/12 15/22
   113/25 114/4 114/6 114/6 114/8 114/14  Edmondson [7] 11/21 11/23 88/25 90/20       18/21 48/5 49/9 50/4 50/21 117/2
   114/18 114/19 115/2 115/5 115/13        114/6 118/17 119/3                        entirety [1] 107/2
   115/15 115/17 115/24 116/4 116/7       educate [1] 84/13                          entitled [5] 9/23 22/7 23/3 34/20 100/21
   117/15 117/19 117/20 118/1 118/5       effect [4] 51/23 75/24 77/9 122/2          entity [5] 77/16 77/18 80/14 92/20 93/1
   118/8 118/11 118/14 118/16 118/16      effected [1] 39/12                         environment [1] 56/25
   119/5 119/16 119/23 120/3 121/4        effects [1] 40/4                           EPS's [1] 15/11
   121/12 126/7 129/3 129/9               effort [6] 2/19 21/8 76/4 106/25 107/7     equitable [2] 68/18 68/21
   DOS's [1] 114/25                        110/12                                    equivalent [1] 29/3
   DOS/Keith [1] 21/10                    efforts [9] 43/13 89/17 91/1 107/16        eradicate [1] 97/14
   dossier [2] 28/23 29/6                  108/23 109/11 113/6 120/12 122/2          erected [1] 81/20
   dot [1] 83/20                          egregious [1] 101/12                       ESF [1] 92/18
   double [3] 4/7 52/1 115/11             eight [8] 9/9 10/15 28/9 42/6 44/23 48/7   ESO [11] 21/17 21/20 21/25 22/3 23/2
   double-check [1] 4/7                    48/8 50/3                                  23/10 101/18 102/6 102/14 102/20
   doubled [1] 114/1                      eight-and-a-half [1] 28/9                   105/3
   doubt [2] 98/3 123/7                   eight-level [1] 9/9                        ESP [11] 13/18 15/3 24/1 33/25 34/2
   down [15] 11/20 16/2 35/6 37/12 42/13  either [7] 7/8 99/10 119/24 121/14          34/18 35/4 35/7 36/11 37/4 37/14
   46/5 46/8 62/10 84/10 84/10 84/17       122/25 123/24 128/15                      especially [5] 14/5 38/18 62/14 62/15
   98/23 108/14 114/1 115/11              electronic [1] 129/1                        91/10
   downplay [1] 112/1                     element [1] 6/15                           espionage [1] 117/12
   Dr. [1] 16/9                           emails [1] 59/2                            ESQ [4] 1/13 1/14 1/16 1/19
   Dr. Brandon [1] 16/9                   embezzling [1] 57/6                        essentially [1] 70/21
   draft [3] 115/17 115/24 118/14         emergency [2] 15/23 86/9                   establish [2] 2/19 99/14
   drafted [2] 88/23 90/1                 emotional [6] 24/23 36/20 61/15 65/17      established [3] 2/24 61/25 95/14
   drafts [1] 116/5                        104/12 106/9                              establishes [3] 112/4 113/1 113/17
   dragged [1] 48/7                       emotionally [2] 25/1 104/1                 establishment [1] 129/4
   draw [5] 70/9 75/18 75/19 76/14 83/1   employee [2] 15/6 84/11                    estate [6] 61/6 61/7 61/8 61/10 61/18
   dream [2] 45/8 46/15                   employment [7] 86/17 87/19 101/23           107/3
   Dreyer [2] 27/18 29/21                  102/13 103/16 103/18 103/25               esteem [3] 23/8 25/1 34/19
   drink [1] 30/19                        empowerment [1] 97/13                      et [1] 22/12
   drive [1] 111/21                       empowers [1] 25/3                          ethical [16] 14/20 17/4 22/16 39/23
   driving [1] 39/4                       empty [1] 39/14                             45/16 46/22 47/13 49/20 49/20 68/1
   dropped [1] 100/15                     enabled [1] 71/8                            73/20 74/7 75/14 77/19 84/4 98/18
   drugs [1] 30/19                        enablers [1] 17/8                          ethics [1] 27/21
   DUCHARME [1] 1/11                      enacted [1] 15/12                          evasion [2] 88/2 88/4
   due [4] 43/4 61/2 82/12 126/20         encompass [2] 50/10 95/25                  Eve [1] 49/10
   DUNCAN [2] 1/19 2/11                   encompassed [1] 8/4                        event [4] 46/2 46/11 51/15 130/17
   duress [1] 57/22                       encountered [1] 78/12                      events [1] 117/2
   during [8] 16/7 19/14 22/3 31/13 114/20encounters [1] 24/20                       eventually [3] 39/25 56/21 104/14
   119/5 120/22 124/14                    encourage [1] 51/21                        evidence [26] 7/18 7/23 14/9 43/15 50/6
   duty [1] 116/16                        encouraged [1] 22/10                        75/20 88/10 89/20 99/14 99/19 100/11
   dying [1] 27/2                         end [45] 6/3 6/8 8/13 8/16 11/16 11/17      100/15 100/17 100/19 101/10 103/23
   dynamic [1] 22/13                       26/22 27/13 40/14 43/18 44/7 57/12         104/19 104/25 107/9 107/12 107/15
                                           58/17 70/12 74/4 96/16 98/1 98/9 98/18     108/4 112/5 113/17 113/20 113/24
   E                                       98/25 101/10 101/17 101/25 102/3          evidenced [1] 111/3
   e-mail [17] 90/24 101/20 103/21 108/9   102/15 102/18 102/25 103/9 103/11         evil [5] 33/14 37/9 48/13 51/7 55/8
    108/17 111/10 111/13 111/15 111/25     103/19 103/20 104/16 104/17 105/5         exacerbated [1] 106/8
    112/9 114/14 115/15 115/23 115/24      105/8 105/17 105/20 105/22 108/15         exacted [2] 106/6 126/1
    115/25 116/2 129/1                     108/16 109/15 109/18 109/21 114/21        exacting [1] 110/3
   e-mailed [7] 101/24 102/6 102/23 103/8 126/16                                     exactly [1] 24/19
                                              extremely [3] 55/15 61/24 127/4            fellow's [1] 28/11
   E                                   exuded [1] 120/7               felony [2] 27/16 49/7 PageID #:
Case 1:18-cr-00204-NGG-VMS Document                964 Filed 10/23/20 Page     140  of 154
  example [13] 78/13 87/5 98/15 101/24                                felt [14] 24/21 26/15 32/23 34/20 36/4
   108/9 108/25 113/5 113/17 115/13    F          17402                38/14 38/23 39/12 49/24 55/17 58/12
    118/16 120/8 120/23 122/7                 face [7] 18/19 18/19 35/18 69/4 104/8       58/20 102/11 117/15
   exceeds [1] 9/10                            112/16 116/23                             female [3] 96/17 96/25 97/1
   excellent [1] 130/6                        face-to-face [1] 18/19                     few [6] 14/7 26/4 35/15 69/9 84/1
   exception [1] 128/12                       faced [1] 119/16                            113/13
   exceptional [1] 15/13                      facilitate [5] 107/16 108/18 110/11        fibromyalgia [1] 32/14
   excess [1] 31/24                            115/12 127/11                             fide [2] 75/3 75/23
   excessive [1] 125/3                        facilitating [3] 17/22 109/3 122/2         field [1] 16/14
   exchanged [1] 83/1                         facing [1] 66/1                            fight [2] 33/5 35/5
   exclusive [1] 20/17                        fact [14] 12/20 18/14 31/19 56/15 68/21    fighting [1] 33/1
   excuse [5] 25/2 36/2 46/5 46/25 56/7        69/1 76/13 89/5 93/6 108/1 109/10         figure [3] 34/3 36/12 82/4
   excuses [1] 67/9                            112/10 113/12 120/12                      figured [1] 81/12
   execution [1] 122/6                        factor [2] 14/17 85/9                      Fiji [2] 15/14 20/10
   executive [9] 3/7 14/17 31/13 47/15 89/8   factors [20] 62/20 62/21 64/4 66/24        file [2] 43/4 111/16
    89/13 96/11 96/23 129/2                    93/11 95/18 96/9 98/11 100/2 100/13       filed [13] 4/8 31/15 31/22 32/15 42/21
   Executives [1] 129/9                        100/24 100/25 101/9 119/15 124/20          42/25 49/15 49/16 57/11 61/10 76/21
   exerted [1] 110/9                           124/21 124/23 125/23 125/23 126/10         88/25 92/5
   exhausted [1] 32/5                         facts [6] 31/16 90/1 103/13 107/12         files [1] 49/17
   exhaustive [1] 56/22                        107/13 116/23                             filing [2] 18/24 89/4
   Exhibit [3] 86/14 90/7 90/25               fail [1] 59/3                              filings [3] 18/6 47/24 50/21
   exhibited [1] 58/16                        failed [3] 77/14 77/15 102/19              filling [1] 15/6
   exhibits [1] 85/6                          failure [1] 101/22                         film [1] 59/4
   exist [3] 42/2 80/18 96/5                  failures [1] 104/2                         final [4] 19/11 76/9 77/3 77/24
   existed [1] 26/6                           fair [3] 35/24 69/6 126/4                  finally [6] 37/25 38/2 58/21 76/16
   existence [3] 88/12 97/17 114/4            fairly [1] 83/2                             124/15 126/23
   existing [1] 127/13                        faith [6] 76/1 76/1 76/2 76/4 76/5 76/21   financed [1] 28/14
   EXO [11] 21/17 21/20 21/25 22/3 23/2       fall [2] 26/25 95/21                       finances [1] 55/21
    23/10 101/18 102/6 102/14 102/20          fallen [1] 56/22                           financial [38] 7/5 14/23 20/19 24/23
    105/3                                     falling [1] 21/2                            45/14 48/1 48/14 48/15 48/21 49/7
   EXO/ESO [11] 21/17 21/20 21/25 22/3        false [5] 27/3 27/15 86/17 98/8 114/20      49/17 49/22 50/2 50/3 51/7 53/22 61/24
    23/2 23/10 101/18 102/6 102/14 102/20     falsely [4] 46/23 50/20 97/13 118/1         86/6 91/22 96/4 97/19 98/15 101/23
    105/3                                     falsified [1] 87/19                         102/17 104/4 104/12 105/6 106/7 106/9
   expect [2] 12/2 123/10                     familiar [2] 99/9 114/2                     109/19 124/24 125/17 127/17 128/9
   expectation [1] 22/7                       families [3] 38/25 40/22 84/12              128/12 128/15 128/19 128/23
   expectations [1] 38/1                      family [16] 12/13 26/15 29/2 30/15         financially [1] 58/15
   expected [3] 56/18 97/5 124/25              30/22 33/12 33/18 34/12 65/16 65/19       fine [14] 29/17 54/19 124/16 124/18
   expecting [2] 72/6 72/7                     67/15 97/21 112/2 112/7 112/8 112/10       124/22 124/24 125/1 125/3 125/4 125/7
   expenditures [1] 107/10                    fantastic [1] 36/12                         125/13 125/16 126/18 128/7
   expenses [7] 15/19 22/11 56/9 58/10        far [8] 12/19 21/10 30/10 33/16 60/12      finish [4] 11/19 44/21 60/13 62/10
    106/24 128/10 128/21                       72/9 72/24 109/24                         finished [1] 112/12
   experience [9] 19/25 21/11 24/13 38/1      farm [1] 34/23                             fire [2] 17/18 84/11
    39/12 55/13 83/15 117/17 123/6            fashion [1] 79/9                           fired [1] 47/12
   experienced [1] 65/18                      fashioning [1] 68/18                       firmly [1] 21/2
   experiences [1] 55/15                      fashions [1] 68/6                          firms [1] 16/3
   experiencing [1] 97/3                      fast [2] 23/4 60/21                        first [21] 3/11 5/24 11/5 11/21 16/12
   expert [1] 29/4                            fateful [1] 53/9                            47/11 62/20 66/25 71/17 72/22 75/13
   explain [1] 32/17                          father [21] 17/24 28/17 44/24 45/3 45/4     80/23 85/12 88/7 89/5 100/3 111/4
   explained [8] 30/13 38/11 39/13 102/18      55/2 55/4 55/5 55/8 55/20 56/5 58/22       114/7 119/5 120/6 121/9
    116/19 121/5 124/5 125/9                   59/8 61/24 67/15 108/10 111/5 111/12      fitness [1] 101/18
   explains [1] 96/24                          111/17 111/18 112/10                      five [7] 7/20 35/10 51/24 56/4 58/5
   explanation [3] 89/3 109/8 116/12          father's [3] 59/1 111/22 112/9              131/18 131/20
   explicit [2] 97/18 97/23                   fault [1] 24/9                             fix [2] 22/23 108/14
   explicitly [1] 79/5                        favor [2] 33/17 85/10                      flags [1] 24/25
   exploit [2] 14/15 98/14                    FBI [5] 1/20 28/23 30/6 35/16 112/13       flat [1] 67/9
   exploitation [3] 91/16 116/11 120/23       FBI's [1] 28/24                            flat-out [1] 67/9
   exploited [4] 13/24 18/12 85/17 87/22      fear [7] 36/5 55/17 56/5 59/15 59/20       fled [2] 26/18 56/21
   exploiting [1] 17/21                        71/5 115/7                                flee [1] 59/12
   exponentially [1] 17/17                    fearful [2] 40/13 108/14                   flew [2] 12/4 57/17
   expose [2] 28/18 118/16                    fearing [1] 27/3                           flies [1] 116/23
   exposed [4] 35/14 35/15 114/22 115/8       fears [3] 24/11 24/18 38/14                flight [1] 35/6
   express [2] 67/3 82/15                     featured [1] 46/1                          fluently [1] 74/4
   expressed [1] 123/6                        February [4] 4/19 27/15 32/5 33/25         flying [1] 82/22
   expressing [1] 115/7                       February 10th [1] 4/19                     focus [2] 22/25 88/8
   extended [1] 74/20                         February 2016 [1] 33/25                    focused [1] 65/1
   extent [7] 19/2 66/12 76/16 79/8 98/10     February 27 [1] 27/15                      follow [3] 14/12 81/22 127/24
    100/10 122/12                             federal [5] 2/7 27/18 29/16 78/1 121/23    followed [3] 30/1 31/9 106/18
   extorsion [1] 90/12                        feed [1] 84/13                             following [7] 7/3 18/1 73/12 86/18 95/10
   extort [1] 47/14                           feedback [2] 34/18 37/13                    99/1 102/5
   extortion [3] 42/21 47/8 117/10            feelings [2] 59/19 98/16                   follows [2] 114/15 126/15
   extortionist [3] 42/14 42/23 43/1          fees [5] 45/18 48/9 119/9 119/11 120/16    fond [2] 78/8 78/9
   extraordinarily [1] 78/9                   feet [1] 16/16                             food [1] 22/12
   extreme [1] 57/22                          fell [3] 38/24 40/21 58/14                 foot [1] 57/17
                                               79/18 82/18 92/18 120/11                 66/23 87/15 95/12 95/14 101/7 123/14
   F                        funds [3] 27/12
Case 1:18-cr-00204-NGG-VMS Document      96461/11
                                                Filed           123/20 141
                                                  71/9 10/23/20 Page     125/1of
                                                                               125/20
                                                                                 154 126/2 126/9#:
                                                                                      PageID
  footnote [1] 83/5         funnel [1] 61/19                    126/17
  Forbes [2] 28/17 111/6
                                        17403
                            Furthermore [1] 108/23              guilted [1] 47/1
   forbid [1] 44/25                            future [1] 90/15                         guilty [9] 7/4 7/15 9/4 9/23 18/5 54/1
   force [2] 33/16 103/3                                                                61/22 96/5 123/7
   forced [5] 14/25 18/12 62/13 91/16 99/3     G                                        guns [1] 29/11
   forceful [1] 109/11                         Gaelyn [5] 54/23 54/25 55/3 55/4 55/5    guys [1] 43/5
   forego [1] 56/7                             Gaelyn's [2] 54/24 55/1
   foregoing [1] 125/25                        gain [5] 7/5 96/4 98/15 111/10 113/3     H
   foreknowledge [1] 114/25                    GARAUFIS [1] 1/7                         H-e-r-b-i-t-s [1] 108/10
   foremost [2] 66/25 121/9                    garbled [1] 80/17                        habit [1] 106/24
   forfeiture [1] 126/24                       gaze [1] 122/25                          hacked [2] 59/2 89/21
   forgive [3] 80/5 83/9 95/2                  general [8] 10/6 64/23 64/24 93/6        hacking [1] 111/4
   forgiveness [1] 37/18                       108/20 110/11 126/16 127/22              Hajjar [1] 2/6
   form [1] 92/15                              generate [1] 102/20                      half [4] 3/16 26/21 28/9 43/10
   formally [1] 26/10                          generated [1] 45/17                      hall [1] 2/25
   formed [1] 97/8                             Genghis [1] 29/22                        hallmarks [1] 107/21
   former [7] 16/8 27/18 28/11 29/3 109/1      genuine [2] 88/22 90/10                  hand [2] 116/9 116/9
    109/3 118/16                               genuinely [1] 87/20                      hand-in-hand [1] 116/9
   forms [1] 69/22                             gifts [1] 68/3                           handcuffed [1] 49/9
   forth [6] 8/5 69/4 79/19 81/22 82/22        girl [2] 46/12 48/10                     handed [1] 111/16
    84/14                                      girlfriend [1] 28/12                     handled [1] 107/4
   fortune [2] 13/22 44/22                     girls [3] 28/19 31/8 31/8                hands [1] 65/18
   Forum [1] 46/2                              given [11] 14/4 14/25 66/11 74/16 75/1   happy [3] 73/6 76/21 95/3
   forward [10] 12/1 22/21 22/24 29/14         83/7 105/13 111/12 111/21 123/17         harassment [1] 117/10
    63/4 63/5 75/6 76/18 84/3 116/25           127/10                                   harbor [3] 7/5 7/20 9/1
   forwarded [2] 114/12 114/15                 gleaned [1] 100/22                       harbored [2] 8/15 101/15
   fought [1] 33/12                            glimmer [1] 94/19                        harboring [5] 6/3 7/14 8/18 80/24 96/3
   Foundation [4] 73/21 74/7 77/19 84/4        global [2] 69/2 112/24                   hard [4] 14/11 45/15 59/24 109/7
   founder [2] 77/13 96/10                     goal [4] 28/2 68/2 93/18 97/14           hardest [2] 15/6 37/1
   four [5] 27/15 35/10 35/11 48/8 103/7       goals [2] 22/17 85/9                     hardest-working [1] 15/6
   fraction [1] 19/16                          God [2] 12/9 51/25                       hardly [1] 14/3
   fragile [1] 61/13                           goodness [2] 53/23 94/17                 hardship [1] 95/1
   fragility [1] 60/23                         Google [1] 49/6                          harm [7] 19/7 55/4 59/23 60/1 89/23
   frail [1] 24/8                              government [40] 1/10 2/6 5/2 6/10 6/22   123/1 126/2
   frankly [1] 116/11                          9/5 10/8 18/12 57/8 62/21 65/23 69/14    harmed [1] 17/9
   fraternity [1] 79/24                        69/14 69/18 70/8 71/12 71/18 79/15       harmful [3] 106/11 119/20 121/23
   fraud [6] 57/11 90/12 96/2 99/3 117/9       81/16 81/20 83/4 83/5 85/2 85/3 91/11    hate [1] 117/10
    117/12                                     93/2 93/10 93/16 101/13 106/23 109/4     head [4] 23/19 72/5 97/10 105/20
   fraudulent [4] 9/4 9/12 10/17 106/13        113/20 115/19 121/23 124/25 130/10       heading [1] 114/13
   fraudulently [1] 61/19                      130/12 130/16 131/1 131/3                headline [8] 48/6 48/12 48/18 48/23
   fraught [1] 57/4                            government's [11] 4/3 8/20 70/4 70/17    49/21 49/23 49/25 51/4
   free [5] 24/15 31/4 35/13 85/18 100/14      70/24 80/9 86/14 87/15 88/9 90/7         headquarters [1] 48/11
   freely [3] 24/9 67/22 118/2                 114/24                                   heal [6] 37/7 38/4 39/18 39/20 39/23
   freeze [1] 35/6                             grand [1] 82/16                          39/25
   frequent [1] 129/4                          grant [2] 68/15 78/25                    healed [1] 37/19
   Freudian [1] 28/4                           granted [1] 5/14                         healing [2] 35/22 65/21
   Friday [1] 49/21                            granting [1] 28/10                       health [8] 3/9 15/8 36/13 59/3 60/23
   friend [10] 12/2 21/3 21/9 36/21 37/16      grateful [6] 19/19 33/19 36/3 65/20      69/2 86/9 124/12
    59/21 67/5 82/18 94/24 108/10              94/15 94/18                              hear [19] 5/8 11/1 11/5 11/5 11/8 11/17
   friendless [1] 13/20                        gratitude [1] 65/23                      11/18 19/2 34/10 44/9 53/10 62/20
   friends [8] 14/10 20/18 35/1 42/8 72/2      gravity [2] 40/3 87/16                   62/24 64/3 64/19 64/20 67/2 74/21 85/1
    72/2 72/5 97/21                            great [1] 122/10                         heard [16] 18/11 19/20 64/17 66/12
   friendship [4] 24/10 24/18 37/3 103/20      greater [4] 62/23 64/7 104/13 126/8      66/18 66/21 75/11 78/15 78/25 79/21
   frightened [1] 16/10                        greatly [1] 120/17                       82/3 85/2 85/20 89/1 92/18 100/8
   frivolous [1] 45/22                         grew [3] 24/22 44/22 67/5                hearing [5] 13/17 19/1 40/15 40/15
   front [6] 48/8 49/12 49/17 78/3 82/12       grief [1] 55/16                          70/17
    85/18                                      groomed [2] 19/24 21/5                   hears [1] 94/12
   fronted [1] 56/9                            gross [1] 103/6                          heart [3] 23/25 30/14 53/23
   fuel [1] 109/20                             grossing [1] 56/16                       heart-wrenching [1] 30/14
   fulfill [3] 62/23 64/7 103/2                ground [1] 93/16                         heaved [1] 38/23
   fulfilled [1] 38/15                         group [8] 14/2 24/9 24/14 30/7 77/20     height [1] 13/18
   full [9] 43/10 58/6 61/2 71/1 71/2 93/1     96/17 97/13 97/16                        Heights [1] 51/15
    105/13 118/5 128/9                         groups [2] 97/1 129/5                    heinous [1] 123/10
   fully [8] 15/22 20/8 21/1 65/22 72/6 72/7   growing [2] 57/1 67/6                    heiress [3] 13/22 49/20 79/18
    92/22 95/25                                grown [1] 32/25                          held [7] 18/9 30/1 51/11 89/6 98/23
   function [1] 79/24                          growth [4] 20/21 22/19 24/12 24/22       99/18 100/21
   functioned [1] 96/12                        guess [2] 13/22 77/1                     help [22] 24/2 28/25 35/16 35/17 36/17
   fund [2] 74/11 119/8                        guidance [1] 30/1                        45/23 67/17 67/20 67/23 72/4 78/22
   fundamental [1] 103/10                      guided [1] 125/19                        78/23 83/17 84/5 84/19 96/11 105/16
   funded [13] 27/4 31/22 33/2 50/11 77/20     guideline [6] 6/5 7/10 7/12 8/6 95/21    107/7 108/16 115/10 116/19 127/11
    98/13 99/12 99/16 113/18 113/21            126/10                                   helped [7] 53/24 101/15 105/10 106/1
    113/22 119/7 119/23                        guidelines [25] 5/4 5/20 5/25 7/6 8/3    107/16 118/14 118/24
   funding [9] 18/5 18/18 26/24 58/9 74/19     8/10 8/14 9/7 9/8 9/18 10/2 10/4 10/5    helpful [2] 39/10 78/14
                                              humanitarians [1] 13/2                     imposing [4] 100/25 124/16 125/13
   H                                 humanity [7] 964
                                                   28/2 40/3 42/310/23/20     125/17 142 of 154 PageID #:
                                                                  42/4 67/23 Page
Case 1:18-cr-00204-NGG-VMS Document                      Filed
  helping [5] 68/4 82/9 87/17 112/12 83/24 83/25                             impossible [3] 16/22 42/7 58/11
   115/12
                                                17404
                                     humble [1] 57/15                        impression [2] 71/6 98/8
   helpless [1] 17/23                         humiliated [1] 51/4                        improper [2] 81/12 81/15
   Herbits [6] 90/25 108/10 108/17 108/19     humiliating [1] 49/24                      impute [2] 80/10 115/3
   120/9 120/11                               hundred [1] 22/25                          imputes [1] 114/25
   herself [6] 16/18 78/21 102/2 107/18       hundreds [5] 16/2 16/2 48/12 48/23         inappropriate [1] 99/24
   115/10 127/9                               113/2                                      incapsulated [1] 34/2
   Hi [2] 11/22 44/18                         hundredth [1] 27/23                        incarcerated [1] 124/10
   hidden [2] 79/3 79/4                       hurt [4] 65/15 84/14 84/16 118/25          incarceration [1] 126/21
   hide [1] 61/16                             hurts [1] 119/14                           incident [3] 96/2 112/2 112/6
   high [5] 29/10 44/21 51/11 124/13          husband [4] 24/21 34/6 34/24 114/5         incinerated [1] 30/5
   126/16                                                                                include [4] 3/23 124/23 124/25 128/11
   high-paid [1] 29/10                        I                                          included [3] 82/24 97/17 129/12
   high-risk [1] 124/13                       I'd [7] 3/6 26/9 29/17 32/7 90/6 130/5     including [18] 24/25 31/7 48/3 57/21
   higher [3] 36/16 36/18 57/1                 130/20                                     59/1 68/12 70/7 96/6 97/4 97/22 97/24
   highest [3] 9/19 9/21 97/8                 I'll [8] 3/12 5/8 27/7 43/19 62/24 62/25    101/1 112/16 115/6 119/7 125/8 126/5
   highlight [1] 77/7                          131/9 131/12                               128/10
   highly [2] 83/19 119/14                    I'm [65] 3/19 4/9 4/10 5/19 11/14 11/24    inclusion [1] 14/2
   HIJJAR [1] 1/13                             12/22 17/8 18/10 26/13 27/22 33/6         income [17] 23/8 44/22 51/15 57/9
   hire [5] 12/10 16/6 23/21 27/18 42/16       33/19 34/11 35/22 36/7 37/11 43/17         61/10 61/21 81/17 81/19 84/9 102/2
   hired [11] 21/21 21/24 22/9 23/14 28/25     43/17 43/17 43/25 46/7 48/10 50/1 50/8     102/8 103/6 105/5 116/17 128/10
   29/4 29/11 29/20 29/25 55/22 70/21          50/17 51/2 51/5 51/6 51/8 51/13 54/14      128/11 128/20
   history [9] 10/3 34/11 67/13 68/7 85/12     55/25 60/5 60/8 61/15 62/2 62/8 62/15     incongruency [1] 24/3
   101/2 106/14 122/5 126/4                    64/25 70/11 75/1 75/14 75/16 76/6         inconsistent [2] 81/18 82/8
   hit [1] 84/9                                76/19 76/21 77/1 80/4 82/22 94/6 94/15    inconvenient [1] 103/2
   hold [2] 105/20 131/12                      94/17 94/18 94/21 95/4 104/10 115/20      increase [6] 5/25 6/4 6/15 9/19 9/22
   holding [3] 6/11 6/23 37/17                 115/20 122/5 125/12 127/7 130/20           125/4
   holy [1] 52/2                               131/8 131/17                              increasingly [1] 57/2
   home [7] 29/17 29/19 31/5 31/8 32/8        I've [11] 13/16 27/1 36/7 43/24 48/7       incredible [3] 73/25 74/5 109/25
   59/4 98/19                                  123/13 123/16 124/2 124/9 125/8           incredibly [1] 65/20
   homes [1] 59/14                             129/11                                    indeed [8] 68/10 70/15 71/7 73/13 78/14
   hometown [1] 47/11                         idea [4] 22/18 23/23 53/13 82/4             81/2 81/11 81/11
   honest [1] 45/16                           ideas [1] 118/22                           indentured [1] 14/16
   honor [109] 2/5 2/10 2/16 4/10 4/18 4/19   identification [3] 9/4 106/13 109/4        independent [3] 22/2 73/1 83/16
   5/1 5/2 5/9 5/17 6/19 10/9 10/11 10/24     identified [1] 88/16                       independently [1] 95/17
   11/12 13/14 14/14 17/5 19/4 20/11 26/3     identify [2] 3/12 109/7                    India [1] 105/11
   33/6 44/11 51/21 53/8 54/13 54/20          identifying [1] 97/2                       indicate [1] 8/10
   64/10 64/17 65/6 65/7 65/10 65/13 66/3     identity [2] 61/19 87/25                   indicated [2] 87/11 108/17
   66/7 66/12 66/20 67/2 67/11 67/12 68/4     ill [2] 59/19 101/10                       indication [1] 18/3
   68/5 68/5 68/8 68/14 68/15 68/18 68/25     ill-intentioned [1] 101/10                 indicative [1] 119/12
   69/5 69/8 69/12 70/18 70/24 71/5 71/10     illegal [13] 7/5 30/23 30/25 31/7 41/20    indicted [1] 27/15
   72/4 72/12 73/4 73/20 73/21 75/18 77/7      48/8 57/20 58/23 80/25 81/15 82/17        indictment [2] 100/16 108/18
   77/25 78/3 78/4 78/15 78/18 78/25 79/8      96/3 126/18                               indictments [1] 108/12
   79/17 79/21 79/25 80/18 80/22 80/24        illegitimate [1] 14/1                      indifferent [1] 59/10
   81/6 81/9 82/8 82/15 82/19 82/20 82/24     illness [1] 36/4                           indirect [1] 107/6
   82/24 82/25 83/11 83/21 84/8 84/18         illustrate [1] 90/25                       individual [8] 72/20 74/19 83/19 83/23
   84/22 85/3 89/1 91/25 93/5 93/21 94/2      imagery [1] 80/15                           105/8 106/17 128/14 129/2
   94/4 94/12 94/15 95/4 98/25 103/15         imagine [5] 36/8 55/16 59/20 109/8         individual's [1] 105/6
   103/24 118/19 126/13 130/4 130/11           112/20                                    individualized [2] 95/18 125/22
   131/7 131/11 131/15                        immediate [1] 114/16                       individuals [9] 11/7 85/15 101/15 108/7
   Honor's [2] 70/9 75/13                     immediately [4] 50/24 95/10 126/19          109/10 110/3 112/9 116/13 124/13
   honorable [3] 1/7 20/5 30/21                126/20                                    individuals' [1] 106/7
   hope [13] 19/14 19/20 25/3 25/4 25/7       immensely [3] 38/22 39/10 94/15            indoctrination [1] 35/5
   33/13 37/25 38/6 44/3 44/4 65/25 94/19     immigrant [1] 23/14                        indulgence [1] 84/22
   95/2                                       immigrants [2] 106/5 121/24                industry [2] 45/15 51/12
   hoped [1] 108/17                           immigration [7] 15/19 81/2 85/16 102/21    ineffective [1] 76/19
   horrible [1] 24/16                          105/17 106/8 121/21                       inept [1] 13/20
   horrific [1] 110/8                         immigration-related [1] 121/21             infect [1] 111/14
   horrified [2] 16/17 41/21                  impact [11] 37/5 64/14 64/22 65/17 85/6    infecting [1] 111/23
   horrifying [1] 61/7                         87/11 102/10 102/25 103/21 105/15         infer [1] 76/3
   horrors [1] 118/23                          109/9                                     inference [3] 75/18 75/19 76/15
   hospital [2] 16/10 16/20                   impacted [1] 39/17                         inferences [1] 76/17
   hostile [1] 90/24                          impeccable [1] 51/11                       inflicted [1] 33/14
   hour [5] 3/16 15/10 16/13 17/2 17/3        implicate [1] 16/11                        influence [2] 20/4 29/24
   hours [3] 15/7 19/16 45/13                 implode [1] 32/24                          Influenced [1] 28/14
   house [6] 45/8 50/22 57/7 68/8 68/21       important [12] 11/25 15/21 20/6 22/23      inform [1] 83/17
   87/10                                       38/18 55/12 67/6 69/11 77/6 83/7 100/2    information [17] 20/1 31/7 41/9 41/11
   household [1] 45/7                          131/5                                      88/3 98/3 100/14 100/22 106/16 113/3
   housing [3] 22/12 44/23 51/15              Importantly [1] 103/13                      113/10 113/25 114/20 118/4 128/22
   huge [1] 61/12                             impose [12] 31/17 64/6 85/4 93/15           128/24 131/10
   human [2] 69/23 98/19                       93/17 95/13 121/16 124/18 124/22          informed [2] 116/13 125/21
   humanitarian [8] 12/3 13/2 20/7 53/24       124/24 125/3 125/8                        infringement [1] 31/24
   54/2 68/2 78/18 124/10                     imposed [2] 123/12 123/24                  inherent [1] 26/5
                                               involve [1] 6/2                            Kathy [1] 14/24
   I                        involved [9] 964
                                         11/24 26/13             Keeffe [2]
Case 1:18-cr-00204-NGG-VMS Document             Filed36/15 57/4
                                                       10/23/20  Page    14344/8
                                                                              of54/12
                                                                                 154 PageID #:
  inherit [1] 51/17          72/2 72/24 73/2 98/13 101/25        keep [18] 13/6 13/10 15/2 18/17 27/22
  inheritance [1] 67/22
                                        17405
                            involvement [5] 34/1 37/4 69/10 90/3  32/18 58/10 58/10 68/25 70/13 81/3
   inherited [2] 44/22 61/2                     107/4                                   82/18 102/2 106/6 107/7 117/18 122/2
   inheriting [1] 81/23                        involves [1] 111/4                       130/21
   initial [3] 76/12 119/8 125/21              involving [3] 57/4 90/12 117/9          keeping [1] 106/24
   initials [3] 54/14 54/17 98/22              irrelevant [1] 65/17                    keeps [2] 94/6 94/9
   initiatives [1] 114/13                      irreparable [1] 12/13                   Keith [81] 7/19 12/20 13/1 13/24 19/23
   injustice [1] 25/2                          irrevocable [1] 119/10                   19/24 20/13 20/23 20/25 21/5 21/8 21/9
   inner [4] 14/6 42/23 53/5 70/12             Island [2] 20/9 20/16                    21/10 23/9 24/20 26/17 27/10 30/13
   innocent [7] 48/24 49/25 50/1 50/7 51/8     isolated [1] 96/2                        31/6 32/2 38/18 40/20 40/25 41/10
    75/16 122/19                               Israeli's [1] 29/3                       41/25 44/2 46/18 47/16 48/4 49/1 53/3
   innocuous [1] 109/8                         issue [9] 6/14 7/8 8/1 31/18 61/11 62/25 53/13 54/23 54/24 54/25 55/1 55/3 55/4
   innovative [1] 118/22                        66/22 73/12 79/14                       55/6 55/10 55/13 55/18 55/19 55/23
   inquired [1] 108/12                         issued [2] 61/8 117/25                   56/7 56/8 56/18 56/25 57/6 57/9 57/12
   inquiry [1] 100/12                          issues [8] 22/22 22/23 22/25 70/14       58/10 58/10 58/23 58/24 59/15 60/3
   insecure [2] 13/20 40/13                     77/13 102/15 103/1 103/1                60/17 60/19 61/1 61/2 61/4 61/8 61/17
   insecurities [1] 38/14                      itself [2] 59/20 77/16                   61/20 61/20 61/22 71/19 72/1 81/17
   insignificant [1] 14/18                     Ivy [2] 13/13 13/14                      81/21 81/23 82/5 82/17 89/9 90/24
   insisted [1] 55/7                                                                    92/10 92/17 96/6 118/5 130/24
   insofar [1] 8/24                            J                                       Keith's [6] 20/10 56/9 58/10 60/25 61/11
   inspire [1] 108/16                          jail [5] 26/20 26/21 27/3 37/25 38/2     61/25
   instances [1] 54/13                         Jane [57] 7/16 8/5 8/21 9/1 19/18 19/18 kept [3] 23/5 53/16 70/15
   instead [15] 12/4 13/5 15/11 17/7 23/7       19/21 21/15 21/15 66/10 67/1 67/4 67/5 key [1] 79/22
    24/18 45/22 45/23 61/18 85/24 87/8          67/8 80/24 81/3 85/20 85/21 85/24 86/3 keynote [1] 46/1
    87/21 88/22 101/19 115/11                   86/5 86/5 86/13 101/15 101/19 101/24 kill [1] 16/18
   institute [1] 75/16                          102/5 102/10 102/14 102/16 102/21      killing [1] 44/3
   institution [1] 80/18                        102/23 103/8 103/14 103/17 103/21      kind [10] 13/21 41/14 49/23 74/24 74/25
   institutions [1] 44/25                       103/22 103/24 103/25 104/1 104/6        100/13 104/21 104/23 104/25 112/21
   instructed [1] 118/18                        104/7 104/14 104/18 104/21 105/14      kinds [1] 87/10
   instruction [2] 98/22 125/20                 111/9 111/14 111/15 111/21 111/24      KK [1] 57/5
   insufficient [1] 123/19                      112/3 120/24 120/24 121/3 121/24       knock [1] 28/23
   insurance [3] 15/8 27/17 36/14               126/23                                 knowing [8] 16/23 17/18 17/25 23/23
   integrity [1] 48/22                         January [1] 34/8                         29/10 43/6 58/6 102/3
   integrous [1] 45/16                         Jersey [1] 108/21                       knowingly [7] 28/20 53/4 99/12 99/15
   intellectual [1] 74/12                      jet [1] 57/18                            110/11 113/21 113/22
   intend [1] 74/10                            jilted [1] 28/11                        knowledge [5] 77/17 80/10 98/10 115/9
   intended [1] 65/15                          JNESS [1] 16/7                           128/16
   intense [1] 33/24                           job [4] 22/9 72/8 102/24 104/2          known [8] 11/23 26/10 27/2 78/5 88/12
   intensive [1] 15/14                         jobs [1] 22/10                           114/5 120/23 121/12
   intention [1] 23/24                         John [1] 30/14                          knows [8] 33/18 68/8 71/12 73/5 79/25
   intentionally [1] 107/7                     join [1] 97/12                           84/8 91/2 91/14
   intentioned [3] 19/5 82/17 101/10           joined [2] 2/7 36/11                    KR [5] 37/7 37/13 37/17 37/22 61/25
   intentions [1] 107/10                       joining [1] 97/21                       Kristen [4] 33/18 53/2 53/9 53/15
   interacted [1] 13/23                        joint [1] 128/15                        Kristin [3] 44/8 51/22 53/19
   interest [2] 61/5 105/9                     journey [1] 35/22
   interested [2] 130/20 131/17                JR [1] 1/16                             L
   interesting [1] 39/7                        judge [11] 1/8 28/9 31/12 31/16 38/9    labeled [1] 53/10
   interests [2] 119/1 119/17                   38/10 40/16 42/25 43/1 44/4 104/9      labor [7] 14/25 43/13 85/18 91/16 98/15
   internal [1] 22/5                           judge's [1] 100/12                       99/3 106/6
   interview [1] 59/5                          judged [1] 81/6                         lacking [1] 13/19
   intimate [1] 46/20                          judges [1] 48/8                         laid [1] 81/4
   intimidate [5] 91/6 108/23 110/12 113/7     judgment [4] 58/11 126/24 130/18        language [2] 92/3 117/5
    116/9                                       131/13                                 larceny [1] 117/10
   intimidating [2] 108/6 110/2                judgment-proof [1] 58/11                large [3] 19/10 58/9 77/3
   intimidation [2] 115/13 117/21              judgments [1] 127/10                    largely [1] 100/13
   introduce [1] 26/9                          July [1] 35/19                          larger [4] 96/1 96/5 107/19 114/5
   introduced [3] 66/13 67/14 67/24            July 2018 [1] 35/19                     last [17] 18/19 18/24 20/25 24/21 26/17
   intrusions [1] 31/15                        jump [1] 32/19                           26/18 32/21 36/24 38/21 39/1 40/12
   invest [1] 92/3                             June [2] 99/15 114/4                     40/23 41/12 50/9 56/4 84/1 103/7
   invested [2] 72/17 73/2                     June 2017 [2] 99/15 114/4               lasted [1] 48/7
   investigate [3] 70/22 91/3 93/8             jurisdiction [3] 75/14 75/17 76/14      lastly [4] 24/24 64/17 93/5 95/4
   investigation [9] 2/8 3/23 5/6 10/22 29/2   jurors [1] 98/5                         latest [1] 28/3
    48/1 65/24 88/22 128/19                    jury [2] 91/15 99/1                     launched [2] 47/24 48/1
   investigations [2] 90/12 117/9              justice [3] 28/3 28/4 65/24             Lauren [9] 80/3 80/4 80/5 80/8 89/9
   investigators [1] 70/20                     justifies [1] 125/11                     114/7 118/8 118/11 120/2
   investing [2] 72/3 73/15                    justify [2] 55/19 56/8                  law [18] 7/22 23/16 31/18 40/10 40/10
   investment [4] 43/20 73/23 92/2 127/16      Juval [1] 29/2                           81/10 82/11 83/18 85/16 86/16 89/24
   investments [1] 71/20                                                                91/9 95/14 101/4 116/20 121/17 122/4
   investor [1] 74/3                           K                                        122/10
   investors [2] 73/14 73/18                   Kahn [1] 29/22                          laws [2] 81/2 112/19
   invitation [1] 20/12                        Kahn's [1] 31/12                        lawsuit [3] 31/14 31/22 92/8
   invited [4] 20/9 20/16 31/3 119/5           Karen [1] 53/15                         lawsuits [6] 16/3 48/7 49/14 50/11 74/22
   invoice [1] 29/1                            karma [1] 39/22                          75/3
                                                46/23 48/6 49/11 51/23 54/24 55/13          105/4 108/25 115/22
   L                                      56/6 59/11 59/22                        mails [15]
Case 1:18-cr-00204-NGG-VMS Document                    964 60/22  62/3
                                                              Filed    67/7 67/16 Page
                                                                      10/23/20            14436/1
                                                                                               of36/2
                                                                                                  15486/4 86/6 86/14
                                                                                                      PageID     #:
  lawyer [7] 12/11 55/25 75/6 75/7 109/1 67/19 73/1 95/3 120/17 121/11            88/10 105/6 111/11 111/18 111/20
   109/6 117/17
                                                      17406
                                         lifetime [3] 20/17 27/2 48/5             114/24 115/3 116/6 117/14 121/13
   lawyers [7] 18/24 74/11 75/5 76/23           light [4] 38/5 38/6 124/11 125/6            main [2] 88/5 105/7
    87/19 90/2 116/21                           likewise [2] 122/1 126/10                   maintain [2] 2/20 98/1
   lay [1] 84/11                                limit [1] 126/9                             maintained [2] 96/17 96/18
   layers [2] 53/6 70/12                        limitation [2] 91/20 93/2                   maintaining [3] 2/25 3/2 128/14
   lead [3] 57/11 118/24 126/8                  limited [5] 100/18 108/24 118/4 127/4       maintains [2] 120/16 122/19
   leader [5] 6/7 8/12 45/19 51/12 77/14         129/5                                      majority [1] 95/21
   leaders [1] 42/7                             limiting [1] 11/14                          maker [2] 14/17 39/25
   leadership [5] 6/11 6/23 8/8 46/1 99/18      limitless [1] 122/15                        man [6] 12/21 23/11 32/25 41/25 55/8
   learn [7] 23/13 25/3 25/5 43/21 44/2         line [4] 36/13 114/7 115/16 119/5           98/17
    103/17 119/16                               link [1] 111/13                             man's [1] 24/23
   learned [6] 16/6 43/24 61/3 61/6 70/15       lipstick [1] 42/4                           manage [1] 8/24
    83/14                                       LISA [1] 1/22                               management [5] 20/7 21/24 85/22
   learning [1] 115/14                          list [8] 56/22 72/4 89/23 90/5 90/9 117/4   101/17 105/3
   least [7] 30/2 33/24 77/6 79/13 96/22         117/7 129/6                                manager [4] 6/7 8/8 8/12 34/23
    105/24 127/20                               listened [1] 100/6                          managing [1] 36/5
   leave [9] 33/25 34/4 38/2 39/20 39/24        lists [1] 90/17                             mandatory [1] 123/14
    40/22 49/1 62/13 116/15                     litigating [1] 57/25                        manipulate [2] 56/5 122/5
   leaves [1] 9/25                              litigation [17] 26/22 28/5 28/8 28/14       manipulated [3] 21/4 53/17 104/1
   leaving [5] 36/9 46/16 65/22 97/16            28/20 30/15 31/19 32/1 74/9 74/10          manipulation [1] 25/2
    116/18                                       74/10 74/20 75/8 75/11 76/12 76/24         manner [2] 106/8 117/6
   led [3] 17/5 102/11 112/17                    109/19                                     mansion [1] 57/17
   left [14] 18/19 30/7 33/5 36/14 41/23        litigiousness [1] 17/23                     March [4] 3/25 30/11 60/1 60/15
    42/7 42/22 46/22 47/19 52/3 71/5 83/13      live [8] 24/2 32/16 32/19 55/10 76/20       March 12 [1] 30/11
    101/23 107/2                                 95/2 102/3 119/4                           March 24th [1] 3/25
   legal [19] 29/11 30/9 33/1 33/1 40/10        liveable [1] 57/23                          March of [1] 60/15
    52/2 55/23 75/16 87/4 109/11 112/18         lived [2] 34/23 58/5                        MARK [2] 1/14 2/6
    112/22 114/13 116/19 119/7 119/9            livelihoods [1] 116/17                      market [7] 46/3 71/20 72/3 73/2 73/3
    119/11 120/16 122/6                         lives [13] 24/8 27/13 32/22 38/4 38/22      73/18 92/3
   legally [1] 40/19                             38/24 40/20 40/20 40/24 58/14 78/24        markets [1] 92/14
   lent [1] 48/4                                 97/4 118/2                                 marriage [1] 32/17
   LESKO [2] 1/14 2/6                           living [2] 87/8 87/21                       marrow [1] 84/17
   less [8] 10/20 25/6 43/10 85/25 86/8         LLC [1] 21/25                               Marylou [2] 46/2 51/14
    93/17 105/13 115/22                         loan [3] 92/9 92/15 92/17                   mask [2] 60/5 60/11
   letter [26] 4/5 18/6 29/13 42/15 47/10       loans [3] 56/17 57/10 113/13                masks [3] 2/21 3/3 69/4
    47/15 47/22 47/23 47/24 47/25 50/17         loathing [2] 38/13 40/13                    master [5] 24/19 40/19 97/9 98/24
    50/17 50/18 50/19 69/14 83/3 87/6           local [5] 28/25 48/10 48/11 49/6 49/17      118/18
    102/13 115/17 115/20 117/5 117/8            locale [1] 129/4                            masters [6] 96/25 97/2 97/7 97/7 97/12
    117/16 117/17 117/20 117/20                 locally [1] 111/23                          97/23
   letters [29] 4/1 37/21 38/10 39/8 39/16      locations [1] 3/1                           material [1] 114/19
    77/25 78/10 82/21 83/1 86/17 87/19          loneliness [1] 59/20                        materials [5] 3/12 3/13 3/22 4/25 109/17
    88/13 88/15 88/21 88/23 89/10 89/15         long-term [1] 60/23                         math [1] 29/22
    89/17 90/1 90/3 90/7 90/8 90/10 97/19       longtime [2] 72/25 114/9                    matter [17] 14/11 23/6 24/9 28/10 33/3
    100/4 100/6 116/25 118/14 118/14            look [9] 23/4 29/21 32/21 35/23 41/13       35/11 57/18 68/19 68/19 71/10 76/6
   letting [1] 38/9                              42/5 73/21 102/24 108/14                   79/20 81/19 110/12 130/11 131/12
   level [39] 5/4 5/22 5/25 6/4 6/9 6/11 6/13   looked [2] 13/23 27/6                       131/19
    6/20 6/23 6/25 7/3 7/6 7/9 7/10 7/11        looking [5] 4/9 12/22 13/3 34/13 50/5       matters [1] 80/22
    7/13 8/2 8/7 9/2 9/6 9/9 9/9 9/11 9/14      losing [5] 16/19 27/2 27/9 32/10 118/22     Matthew [1] 61/6
    9/16 9/17 9/19 9/21 9/22 9/23 9/24 9/25     loss [3] 9/10 43/20 43/22                   mature [1] 74/19
    10/1 10/4 10/13 10/14 10/15 10/19           lost [7] 26/25 29/18 30/11 48/18 73/6       maximum [4] 123/25 125/8 125/13
    10/20                                        73/15 92/14                                126/19
   levels [4] 9/20 10/15 10/16 10/21            love [4] 36/21 37/3 38/20 65/21             maximums [1] 123/23
   leverage [2] 122/8 126/5                     loved [4] 36/2 79/25 80/1 80/11             May 10 [1] 47/19
   leveraged [2] 15/22 108/5                    low [3] 23/7 23/25 44/22                    me that [1] 104/7
   LEVIN [3] 1/18 1/19 2/11                     low-income [1] 44/22                        mean [5] 39/15 74/20 84/17 94/20
   liabilities [1] 128/11                       lowered [1] 14/18                           107/22
   liability [2] 81/21 106/25                   loyal [4] 14/11 15/25 121/7 125/11          means [5] 72/16 73/1 102/22 108/6
   liaison [1] 52/2                             loyalty [3] 24/10 119/20 120/21             110/2
   liberty [2] 44/21 68/22                      lump [1] 61/1                               measly [1] 17/2
   license [1] 16/19                            lump-sum [1] 61/1                           mechanical [1] 1/24
   lie [17] 20/8 20/14 23/19 23/21 38/19        lunchtime [1] 3/15                          mechanisms [1] 110/9
    43/14 47/11 53/4 54/25 55/10 55/14          lying [1] 70/25                             media [5] 29/12 90/16 90/16 90/18
    70/11 70/13 70/19 70/20 79/6 79/22                                                      90/18
   lied [7] 31/19 46/21 47/9 52/7 55/14         M                                           medical [1] 16/19
    86/16 88/19                                 ma'am [2] 54/12 62/18                       medicate [1] 30/19
   lies [7] 12/14 12/17 15/1 48/2 55/6          Magazine [1] 111/6                          meeting [2] 29/21 42/19
    59/10 61/14                                 magnanimous [1] 116/16                      meetings [1] 90/16
   lieu [1] 117/7                               mail [19] 90/24 101/20 103/21 108/9         megalomania [1] 57/14
   life [43] 12/9 16/20 16/22 18/21 18/22       108/17 111/10 111/13 111/15 111/25          member [6] 20/17 31/13 67/15 70/21
    21/12 24/14 26/7 30/17 32/6 32/7 32/8       112/9 114/14 115/15 115/23 115/24           74/12 114/7
    32/10 32/17 33/12 34/1 37/5 37/6 37/8       115/25 116/2 129/1 129/1 129/1              members [17] 2/23 2/23 24/8 88/12 89/7
    37/19 40/9 44/19 45/5 45/24 46/16           mailed [7] 101/24 102/6 102/23 103/8        89/13 96/13 96/14 96/16 96/18 97/1
                                             mitigating [1] 93/11                       Ms. Bouchey [3] 54/5 70/10 79/2
   M                               mobility [1] 19/6               Ms. Bronfman
Case 1:18-cr-00204-NGG-VMS Document             964 Filed 10/23/20 Page   145 of[130]
                                                                                   1545/22  31/12 31/23
                                                                                        PageID     #:
  members... [6] 97/15 97/21 114/9 modest [1] 57/24                38/10 39/22 40/4 42/9 43/8 43/25 66/11
   116/18 118/2 119/5
                                               17407
                                   modules [1] 30/21               68/8 71/8 75/1 92/6 93/22 93/23 96/1
   membership [3] 69/16 83/6 98/1            Mom [4] 26/25 27/9 32/11 44/23             96/5 96/22 98/6 99/5 99/6 99/8 99/9
   memoranda [1] 85/6                        Mom's [1] 29/19                            99/13 99/21 100/5 101/7 101/15 101/20
   memorandum [6] 4/1 4/3 4/4 89/3 89/16     moment [7] 18/22 35/2 36/5 53/21 104/8     101/21 101/25 102/6 102/11 102/21
   90/8                                      112/8 115/5                                102/23 102/24 103/2 103/4 103/8
   men [1] 24/9                              moments [2] 12/8 14/8                      103/14 103/22 103/24 104/9 104/10
   menace [1] 19/9                           money [52] 12/24 12/25 16/23 17/9 19/7     104/18 104/22 105/1 105/4 105/7
   menial [1] 87/10                          21/12 23/2 23/16 23/17 24/25 26/4          105/10 105/16 105/25 106/1 106/5
   mentally [4] 53/10 53/12 57/13 58/15      27/11 27/17 27/21 36/13 38/16 38/17        106/19 106/25 107/6 107/18 107/23
   mention [4] 24/5 68/17 71/13 117/7        42/17 42/20 45/22 45/23 47/2 47/2 48/4     107/25 108/5 108/11 108/20 109/6
   mentioned [8] 23/9 39/5 39/6 45/5 45/7    53/25 56/18 57/20 61/3 61/19 71/4 71/6     109/10 109/12 109/23 110/6 110/10
   71/22 78/16 121/18                        71/11 71/14 71/24 72/17 73/5 73/6          111/12 111/16 111/17 111/23 112/8
   mentions [1] 69/11                        73/14 74/6 74/7 77/21 82/16 86/7 86/10     112/12 112/14 112/17 112/21 112/23
   mere [4] 50/13 50/19 107/1 112/2          87/4 101/25 107/7 107/11 107/14 122/2      113/2 113/5 113/10 113/14 113/16
   merely [3] 95/14 103/16 117/3             126/24 127/10                              113/18 113/21 113/22 113/25 114/10
   message [1] 93/9                          monies [2] 57/9 77/4                       114/23 115/6 115/9 115/16 115/22
   messages [1] 111/13                       monitor [1] 111/24                         116/3 116/5 116/8 116/13 116/18
   met [6] 13/21 26/10 26/16 55/22 57/15     monster [2] 18/1 35/18                     116/24 117/2 117/24 117/25 118/3
   73/4                                      monsters [1] 33/12                         118/7 118/10 118/20 119/10 119/16
   Metadata [1] 116/3                        month [7] 22/3 49/15 59/7 85/22 101/17     119/22 119/25 120/3 120/6 120/25
   methods [1] 109/23                        102/5 105/3                                121/4 121/8 123/5 123/5 123/15 124/1
   metric [1] 22/6                           monthly [1] 128/20                         124/3 124/17 125/1 125/2 125/14
   Mexican [4] 90/10 109/1 115/25 116/20     months [11] 10/5 45/25 61/12 68/9          126/12 126/14 127/8 127/16
   Mexico [15] 31/3 31/8 75/6 88/24 89/22    68/17 85/5 93/17 103/8 105/3 106/18        Ms. Bronfman's [38] 71/14 85/7 91/22
   89/24 89/24 90/4 105/18 115/23 116/14     126/15                                     98/10 99/21 101/11 101/22 104/3 104/5
   116/21 117/3 117/18 119/4                 Moreover [2] 61/25 104/25                  105/7 105/20 106/12 106/15 107/15
   MF [3] 81/19 82/9 82/18                   morning [10] 2/5 2/9 2/10 2/13 2/14 2/15   107/20 108/10 108/23 109/18 111/2
   MICHAEL [2] 1/20 112/14                   2/16 4/11 26/3 51/25                       112/1 112/4 112/6 115/1 115/4 119/13
   Microsoft [3] 31/23 32/2 116/1            Mossad [1] 29/3                            119/15 120/14 120/21 121/22 122/1
   middle [1] 16/15                          most [20] 12/8 12/18 15/25 16/5 16/24      122/5 122/13 122/23 124/6 124/12
   midst [2] 31/25 69/1                      19/12 20/20 32/10 32/25 38/14 55/12        124/23 125/6 126/1
   might [15] 12/3 16/18 38/19 40/17 41/4    55/13 56/23 76/12 79/4 89/1 110/8          Ms. Saltzman [1] 70/17
   41/8 42/17 57/12 58/25 59/16 61/11        113/8 117/23 127/19                        multi [1] 122/15
   116/17 121/12 121/20 125/7                mostly [2] 23/25 111/25                    multi-millionaires [1] 122/15
   Mike [1] 2/7                              mother [7] 13/8 30/9 42/18 55/1 55/12      multimillionaire [1] 72/16
   mill [1] 96/3                             55/14 109/14                               multiple [4] 9/18 10/19 26/22 111/18
   million [36] 31/24 45/18 45/19 46/23      motherless [1] 36/9                        multiple-count [1] 10/19
   47/3 47/14 47/17 51/1 51/1 51/5 56/14     motivating [1] 79/9                        must [10] 9/19 24/13 47/2 48/13 48/14
   56/16 57/16 57/18 59/1 61/4 71/17         mountaintops [1] 69/17                     85/9 100/25 106/13 122/11 124/21
   71/19 71/20 72/10 72/18 73/20 77/4        mouth [1] 117/18                           mutual [1] 105/23
   77/15 77/19 82/4 91/24 92/2 92/13         move [8] 22/21 22/24 28/3 29/14 44/14      myriad [1] 15/1
   103/6 103/7 108/3 113/15 119/8 126/24     44/15 76/7 131/19
   127/12                                    moved [2] 36/12 76/17                      N
   millionaire [1] 45/17                     movement [1] 112/24                        N377 [1] 1/23
   millionaires [1] 122/15                   movie [1] 34/14                            naked [2] 24/16 88/16
   millions [9] 17/15 27/4 31/10 41/6 47/6   Moving [1] 9/3                             name [17] 11/22 12/5 13/14 26/5 26/10
   48/19 58/25 71/23 71/23                   MR [6] 65/7 76/22 77/12 93/21 111/6        28/1 28/2 28/21 35/18 51/18 61/11 80/5
   mind [7] 12/14 13/6 13/10 32/12 60/6      131/8                                      98/16 106/24 107/8 107/14 122/3
   60/7 68/25                                Mr. [26] 11/15 31/22 64/9 65/2 65/11       named [1] 54/23
   mindful [1] 122/5                         66/6 71/7 71/9 72/8 72/23 72/25 73/10      names [1] 45/5
   mine [1] 37/11                            77/9 79/21 92/13 93/20 99/8 108/17         Nancy [15] 14/16 26/18 28/22 41/1
   mingled [1] 128/10                        108/18 108/19 108/22 111/8 111/10          41/10 41/19 46/24 47/16 55/23 57/5
   minimal [1] 107/6                         111/11 111/19 111/25                       57/8 57/12 79/25 80/3 89/10
   minimize [4] 2/22 92/21 107/14 124/11     Mr. Bronfman [2] 111/8 111/19              Nancy's [1] 57/7
   minimum [4] 17/3 69/15 86/1 123/14        Mr. Bronfman's [3] 111/10 111/11           narrow [1] 8/1
   minutes [7] 11/14 11/16 11/17 19/15       111/25                                     Natalie [2] 26/2 26/10
   54/12 89/19 115/22                        Mr. Herbits [2] 108/17 108/19              naturally [1] 23/12
   misdeeds [1] 96/1                         Mr. Raniere [11] 31/22 65/2 71/7 71/9      nature [7] 17/1 85/13 101/1 123/11
   misled [1] 21/23                          72/8 72/23 72/25 73/10 77/9 79/21          123/17 125/15 126/1
   misplaced [1] 119/21                      92/13                                      nearly [1] 116/1
   misrepresentations [1] 121/22             Mr. Raniere's [2] 65/11 99/8               necessarily [2] 107/22 114/1
   miss [1] 32/7                             Mr. Reccoppa [1] 11/15                     necessary [7] 62/23 64/7 85/8 93/18
   missed [1] 32/25                          Mr. Ross [1] 108/22                        96/8 111/22 128/22
   misses [2] 89/12 92/24                    Mr. Ross's [1] 108/18                      need [22] 3/18 42/17 47/2 48/21 62/4
   mission [7] 21/18 21/21 23/22 24/1        Mr. Sullivan [3] 64/9 66/6 93/20           66/8 91/8 91/9 93/5 101/2 101/5 101/6
   67/18 67/19 109/22                        Ms [35] 2/12 2/15 3/23 5/23 6/8 6/10       115/11 120/4 120/11 121/16 122/12
   mistakenly [1] 81/24                      6/22 7/2 7/4 7/15 7/18 7/19 8/4 8/8 8/23   123/3 124/2 124/10 127/10 131/19
   mistakes [4] 67/18 94/20 94/21 94/22      9/3 9/4 9/22 10/3 22/1 23/9 24/5 54/12     needed [16] 16/23 22/5 22/8 22/21
   mistreatment [1] 104/21                   57/4 76/24 85/1 102/16 111/20 113/9        24/20 26/11 32/4 34/4 35/3 35/23 35/23
   misunderstanding [1] 107/1                114/8 114/11 114/15 116/11 119/3           47/4 86/9 93/9 102/7 103/9
   misused [2] 78/19 117/4                   130/24                                     needs [5] 44/25 53/11 102/17 108/14
   misusing [4] 89/22 90/4 90/9 90/17        Ms. [172]                                  120/13
                                             66/1 67/5 67/15 67/24 68/1 71/22 71/22 ongoing [1] 30/15
   N                        72/2 73/19 74/12                       online [1]
Case 1:18-cr-00204-NGG-VMS Document     964 74/13  77/5
                                               Filed    77/8 77/10 Page
                                                      10/23/20             146109/17
                                                                                of 154 PageID #:
  negative [1] 34/14        77/12 77/14 77/20 78/5 78/6 78/8 78/19 op [1] 121/4
  negatives [1] 35/3
                                       17408
                            79/1 80/18 80/19 85/15 87/4 87/23      op-ed [1] 121/4
   neglected [1] 84/23                       88/12 89/8 89/13 89/21 90/3 90/17           open [8] 37/12 43/11 68/11 69/11 78/3
   negotiated [1] 45/3                       92/20 92/24 96/11 96/16 96/17 96/25         111/20 130/21 131/12
   nervous [2] 46/7 50/17                    97/5 99/17 99/23 101/18 106/10 108/2        opened [2] 41/5 111/14
   net [1] 45/18                             108/13 109/14 109/16 109/20 111/7           opening [2] 46/10 128/14
   neurologic [1] 84/6                       114/5 114/9 116/14 116/15 116/17            openly [1] 57/6
   Nevares [2] 13/13 13/14                   116/18 116/21 117/7 118/23 122/21           operate [1] 122/13
   never [54] 12/14 14/3 15/5 17/9 17/16     129/3 129/3 129/9 129/10                    operated [1] 98/14
   19/14 22/3 22/8 22/20 23/6 23/13 26/6     NXIVM's [21] 14/17 15/6 15/25 28/21         operation [2] 71/21 87/18
   26/9 26/16 26/23 27/23 29/7 29/10         29/10 31/13 48/15 52/1 55/23 89/20          opinion [4] 39/14 39/17 40/8 68/19
   30/23 30/24 32/24 39/6 39/13 41/4         89/23 90/4 90/9 96/23 108/8 108/24          opportunity [7] 19/20 33/22 38/4 54/2
   41/15 43/19 44/5 45/5 45/7 47/9 47/9      109/12 109/22 110/2 110/14 117/4            66/21 75/4 78/2
   47/22 48/4 48/4 48/15 50/24 52/5 54/24    NXIVM-affiliated [1] 101/18                 opposite [1] 24/19
   55/6 57/14 57/20 61/9 61/11 65/22         NXIVM-owned [1] 58/4                        oral [1] 127/23
   74/24 82/12 84/1 85/23 89/19 92/14        NXIVM-related [1] 56/14                     orchestrating [1] 55/9
   101/10 105/17 105/19 119/23               NXVIM [1] 11/24                             order [10] 31/19 64/6 68/15 70/21 81/17
   new [19] 1/1 1/4 1/12 1/13 1/19 1/19                                                  85/23 103/9 126/24 127/9 127/11
   1/24 42/15 49/5 59/12 59/19 66/13         O                                           ordered [3] 68/13 68/23 98/18
   90/20 92/6 96/14 108/21 108/21 115/14     o'clock [1] 51/25                           orders [2] 41/25 128/8
   118/15                                    oath [1] 92/9                               ordinarily [1] 121/20
   New Jersey [1] 108/21                     objection [5] 5/16 6/19 66/9 66/16 92/7     ordinary [2] 85/14 126/3
   New York [4] 59/12 59/19 90/20 108/21     objections [6] 4/8 4/17 5/5 5/14 92/1       organization [17] 12/3 20/6 21/13 28/6
   newly [1] 97/11                           92/4                                        29/4 29/25 42/2 42/3 70/1 70/6 77/5
   news [13] 48/7 48/12 48/18 48/23 49/12    objectives [1] 22/19                        78/8 78/22 78/23 96/10 96/12 104/24
   49/17 49/17 49/21 49/23 49/25 51/4        objects [1] 98/6                            organizations [4] 17/11 19/4 129/3
   90/16 90/18                               obligated [2] 63/7 124/16                   129/10
   newspaper [1] 70/16                       obligation [1] 75/15                        organizer [2] 6/7 8/12
   newspapers [1] 46/3                       obligations [2] 103/3 127/17                others' [1] 15/12
   next [14] 11/1 13/12 25/11 26/19 51/14    obstacle [1] 111/20                         otherwise [7] 5/14 18/15 26/10 61/21
   52/8 55/24 56/3 63/19 71/4 91/8 110/15    obtain [4] 58/12 101/16 105/10 106/1        61/24 75/4 97/24
   115/23 129/13                             obtained [1] 105/1                          ought [1] 67/23
   NGG [1] 1/2                               obvious [1] 115/7                           out-of-pocket [2] 15/17 15/24
   NICHOLAS [1] 1/7                          obviously [3] 56/23 78/2 83/25              outlined [1] 5/10
   night [6] 16/13 16/15 34/9 41/20 49/21    occupied [1] 79/12                          outside [13] 9/13 10/18 32/20 38/1
   53/9                                      occurred [2] 118/23 122/21                  41/10 41/12 41/13 42/5 58/24 66/14
   nilly [1] 71/6                            October [8] 21/25 27/1 31/5 111/5           80/16 112/10 126/3
   nine [4] 11/16 20/24 30/7 48/2            118/15 131/9 131/9 131/14                   outstanding [1] 6/20
   Ninety [1] 35/13                          October 17 [1] 27/1                         overcame [1] 38/13
   noise [1] 94/12                           October 2003 [1] 111/5                      overcome [2] 39/4 111/20
   non [3] 48/18 123/16 123/19               October 2017 [1] 118/15                     overflow [1] 2/24
   non-custodial [2] 123/16 123/19           October 27th [3] 131/9 131/9 131/14         overstate [1] 109/18
   non-stop [1] 48/18                        odds [1] 46/15                              overwhelming [2] 24/17 95/20
   noncitizen [2] 105/2 105/11               of 2013 [1] 59/4                            overworked [1] 23/7
   noncitizens [3] 7/21 8/15 8/19            offense [41] 5/4 5/22 6/1 6/6 6/9 7/2 7/6   owe [1] 72/17
   nonconsensual [1] 106/3                   7/7 7/9 7/15 8/2 8/13 8/21 8/22 8/24 9/2    owed [6] 42/21 46/24 47/17 58/6 97/6
   noncustodial [1] 101/8                    9/6 9/9 9/9 9/14 9/16 9/17 9/19 9/21        102/7
   none [4] 36/14 37/14 77/17 103/13         9/25 10/1 10/4 10/13 10/14 10/15 10/16      own [12] 14/22 15/13 30/17 55/14 59/21
   Nonetheless [1] 123/10                    10/19 10/20 101/2 101/3 101/5 107/12        70/17 70/24 91/25 92/4 97/6 104/2
   norms [1] 83/18                           107/16 121/17 121/21 125/1                  121/14
   Northwest [1] 42/12                       offenses [9] 85/13 121/18 122/7 123/15      owned [5] 31/21 42/10 43/16 45/20 58/4
   note [5] 15/21 64/13 82/25 98/11 127/23   123/17 124/8 125/9 126/1 126/3              owner [1] 84/8
   noted [5] 31/16 64/2 95/20 124/20         office [5] 28/24 46/11 48/16 107/4          ownership [1] 83/15
   128/12                                    128/19                                      owns [1] 42/2
   notes [1] 98/6                            officer [4] 4/9 29/3 130/3 130/6
   nothing [17] 15/9 21/6 39/15 41/1 41/2    OFFICIAL [1] 1/23                           P
   69/18 71/15 71/21 74/15 74/23 83/14       often [3] 19/12 91/4 97/2                   p.m [1] 64/2
   90/4 90/9 93/21 108/3 119/22 131/24       old [5] 34/11 36/1 46/14 54/23 67/12        pace [2] 97/4 102/2
   notwithstanding [2] 30/9 112/3            Olmedo [2] 115/25 116/6                     Pacific [1] 42/11
   November [1] 101/24                       once [11] 10/19 15/7 29/9 52/5 60/3         paddling [1] 88/17
   November 2015 [1] 101/24                  60/18 81/9 81/12 81/14 85/16 127/5          page [15] 25/11 29/6 49/12 49/17 50/9
   now-former [1] 16/8                       one [66] 6/20 8/4 8/12 9/15 11/7 12/8       52/8 63/19 70/3 70/3 70/4 86/18 89/16
   nude [3] 114/17 115/6 118/12              12/11 13/21 16/5 18/10 19/11 21/22          92/1 110/15 129/13
   number [5] 18/11 53/15 67/1 77/25         22/13 22/20 22/20 23/19 26/21 30/20         page 15 [1] 89/16
   80/24                                     31/25 33/17 36/2 38/6 39/19 39/24           pages [7] 70/3 82/20 82/21 82/21 83/7
   Numerous [1] 109/9                        41/17 41/19 43/14 45/11 45/20 48/21         83/7 89/4
   NXIVM [106] 20/4 22/15 26/11 26/13        48/24 51/2 52/5 54/18 64/11 64/17           paid [22] 15/15 15/23 17/1 17/15 20/25
   28/24 29/7 29/25 30/3 30/7 30/20 31/6     71/14 71/24 72/10 77/21 79/2 79/4           22/14 23/2 29/10 43/8 54/24 57/24
   38/12 39/23 41/3 41/20 42/2 42/3 42/4     79/10 83/3 83/3 84/4 87/5 88/25 94/18       60/20 61/5 75/11 85/24 96/13 103/4
   42/8 42/12 42/13 42/23 42/24 43/10        95/24 98/16 101/12 103/10 105/24            105/11 106/19 112/14 119/9 120/16
   43/20 45/25 46/17 47/18 48/25 55/10       107/19 109/12 109/22 110/9 114/14           pain [13] 30/19 36/9 36/20 37/16 38/25
   56/10 56/14 56/14 56/15 56/21 56/23       117/15 121/19 123/23 125/12 126/23          40/18 40/21 54/22 61/15 65/19 67/4
   58/4 58/16 58/23 59/12 65/19 65/22        130/11 130/25                               67/9 95/1
                                               peers [1] 45/19                           planners [1] 50/3
   P                            people [59] 12/15                      planning  [4] 23/20
Case 1:18-cr-00204-NGG-VMS Document          964 12/16 12/24
                                                   Filed      13/1
                                                          10/23/20     Page    147   of 15445/15 48/2 50/2
                                                                                              PageID    #:
  painful [3] 38/22 39/10 53/10 17/10 19/5 22/11 25/3 25/8 30/17 32/18 plate [1] 27/25
  painting [1] 85/19
                                            17409
                                36/17 39/11 40/3 41/14 41/15 41/17     play [4] 8/17 28/2 71/19 73/11
   pair [1] 45/20                              42/6 42/22 42/24 43/2 46/23 49/2 54/14    playbook [1] 53/19
   Pam [2] 61/7 61/9                           57/21 58/14 65/16 67/17 67/20 67/25       played [4] 20/2 20/15 53/20 73/24
   Pam's [6] 61/6 61/18 61/19 81/23 82/3       68/4 69/19 70/13 71/22 72/24 73/2 74/1    players [1] 28/3
   82/4                                        74/3 75/3 75/9 75/24 78/4 78/6 78/8       playing [1] 52/1
   Pamela [1] 61/3                             78/12 78/22 79/11 79/24 80/1 80/11        Plaza [3] 1/4 1/12 1/23
   pancreatic [1] 27/3                         84/5 84/20 87/3 87/20 89/8 94/16 103/3    plea [3] 18/5 29/15 126/25
   pandemic [5] 60/16 69/2 93/15 124/11        116/16 122/24                             pleaded [9] 7/4 7/15 8/4 9/4 9/23 66/12
   124/14                                      people's [1] 38/22                        80/23 96/5 123/7
   panic [1] 35/19                             per [5] 11/14 15/10 73/19 101/17 105/3    pled [3] 61/21 82/9 88/3
   paper [1] 79/13                             perceived [8] 19/9 28/21 39/11 90/23      plenty [1] 41/11
   papers [6] 66/22 69/21 69/25 81/5 81/12     108/7 111/3 112/13 113/7                  PLLC [1] 1/18
   127/24                                      percent [2] 22/25 49/16                   plugging [1] 111/21
   paperwork [1] 82/2                          perception [1] 79/17                      plus [3] 29/1 29/15 105/9
   paragraph [3] 98/7 98/12 103/5              perfect [1] 68/9                          pocket [2] 15/17 15/24
   paralegal [1] 56/1                          perform [1] 22/9                          point [24] 3/14 3/15 5/3 11/18 12/19
   parallel [1] 32/12                          performance [2] 14/4 104/2                16/25 18/20 54/15 71/3 72/10 72/15
   pardon [2] 67/8 67/8                        performed [1] 15/16                       72/23 72/24 73/23 76/11 77/2 77/15
   paren [1] 26/25                             performing [1] 97/24                      82/2 82/15 89/12 90/6 98/2 111/7
   parents [6] 28/25 29/18 32/8 98/17          perhaps [4] 37/14 73/13 82/20 113/8       121/11
   98/19 109/15                                period [3] 56/12 73/15 83/11              point-blank [1] 18/20
   Park [3] 1/18 59/12 62/13                   periods [1] 78/24                         pointed [1] 79/2
   part [25] 4/24 9/12 10/17 17/20 21/10       permits [1] 124/18                        points [8] 34/23 69/25 75/12 76/9 88/5
   24/14 26/6 26/13 35/22 36/6 58/25 74/2      permitted [2] 83/11 96/19                 88/6 109/24 125/2
   81/13 82/16 82/17 83/2 83/7 86/13 91/3      permitting [1] 128/23                     poison [1] 43/25
   104/5 105/1 107/17 113/16 115/19            perpetrated [1] 96/1                      poisoned [1] 32/21
   115/21                                      perpetuated [1] 110/7                     police [3] 12/6 31/6 58/21
   participant [2] 8/22 98/9                   perpetuity [1] 81/14                      policue [1] 30/4
   participants [7] 2/22 8/13 8/16 8/25 97/9   person [28] 3/4 11/3 11/7 11/14 11/14     political [2] 29/23 108/11
   102/19 129/9                                14/12 15/20 21/15 23/21 27/1 37/10        poor [1] 44/23
   participate [3] 20/11 119/6 120/7           40/2 40/2 40/5 40/16 50/15 51/13 53/22    popped [1] 103/1
   participated [9] 7/20 15/1 20/4 30/23       67/5 68/1 68/1 72/16 82/14 83/19          populations [1] 124/11
   37/6 39/2 99/19 110/6 113/11                100/22 104/23 107/25 128/25               Porter [2] 16/9 16/19
   participating [1] 99/6                      personal [15] 20/21 22/18 22/22 22/23     portion [4] 43/16 58/10 92/11 92/12
   participation [4] 6/13 6/25 90/14 114/19    22/25 24/12 24/13 24/22 37/14 61/9        portrayed [2] 22/7 48/12
   particular [7] 2/21 3/6 8/2 74/16 95/23     62/5 102/15 104/2 125/17 128/16           poses [1] 124/10
   113/21 130/14                               personality [1] 78/17                     position [6] 14/1 14/15 30/10 70/21 91/5
   particularly [9] 65/2 93/8 95/24 100/20     personally [4] 20/9 65/25 73/15 121/10    121/25
   101/12 108/8 120/5 121/19 127/9             persons [2] 79/22 124/10                  possession [1] 89/20
   parties [3] 3/17 46/9 130/7                 persuade [2] 18/14 56/7                   possibility [2] 16/17 123/16
   parties' [1] 100/4                          persuaded [3] 20/22 97/12 116/15          possible [7] 7/9 26/23 51/2 103/1
   partner [3] 34/6 73/1 113/6                 persuading [1] 21/8                       109/17 130/23 131/3
   partners [1] 109/2                          pertain [1] 100/18                        possibly [1] 29/16
   partners' [1] 109/3                         pets [1] 59/14                            post [3] 32/15 120/24 126/21
   parts [1] 104/14                            phone [1] 16/16                           post-conviction [1] 120/24
   party [2] 46/10 46/11                       phony [1] 57/10                           post-incarceration [1] 126/21
   passed [4] 18/23 27/6 82/14 116/6           photographs [7] 88/17 97/18 97/23         posts [1] 24/16
   passionate [1] 38/15                        109/1 114/17 115/7 118/12                 potential [1] 118/21
   passport [1] 49/9                           phrase [1] 83/21                          power [12] 14/3 14/5 14/14 17/6 26/4
   past [3] 40/9 59/8 90/15                    physical [1] 65/18                        26/15 27/10 37/8 37/14 44/20 91/5
   patent [2] 31/21 31/23                      physically [1] 111/21                     110/10
   patents [1] 113/13                          pick [1] 98/16                            powered [1] 109/20
   paternity [1] 55/19                         pictures [1] 62/15                        powerful [1] 108/25
   patients [1] 37/2                           pig [1] 42/4                              powerless [1] 58/13
   pattern [5] 90/22 96/1 105/1 107/13         pillar [2] 45/19 51/12                    PR [1] 16/3
   120/1                                       pinpoint [1] 34/4                         practically [1] 13/20
   patterns [1] 38/13                          pioneer [1] 51/12                         practice [1] 114/2
   Pause [2] 62/7 84/24                        piss [1] 29/23                            pray [2] 44/1 44/1
   pawn [1] 117/1                              pitted [1] 53/3                           prayed [1] 29/9
   pay [30] 14/18 15/15 15/16 17/3 22/11       pivotal [1] 26/6                          praying [3] 54/9 94/17 94/18
   23/20 46/24 47/4 47/16 53/11 57/23          place [6] 20/5 24/2 32/24 38/14 84/9      pre [10] 3/23 3/25 4/9 4/16 5/6 10/22
   58/7 61/17 84/12 85/15 85/21 87/12          124/12                                    70/5 78/5 130/7 130/8
   87/22 97/23 102/18 104/3 105/9 105/12       placed [2] 95/9 126/2                     pre-Nxivm [1] 78/5
   106/6 119/11 121/25 124/18 124/23           places [3] 21/9 71/7 124/6                pre-sentence [9] 3/23 3/25 4/9 4/16 5/6
   125/5 125/7                                 placing [1] 115/20                        10/22 70/5 130/7 130/8
   payable [2] 126/19 126/25                   plain [1] 67/17                           precarious [1] 104/4
   paycheck [1] 72/9                           plainly [1] 117/6                         precedent [1] 95/16
   paying [8] 16/1 49/15 55/20 56/8 71/17      plaintiffs [1] 74/18                      preclude [1] 125/17
   81/25 85/24 102/6                           plan [6] 22/19 33/23 49/16 81/13 111/11   predator [1] 40/8
   payment [5] 16/24 22/7 23/3 61/1 86/11      111/19                                    predicament [1] 105/6
   payments [2] 61/2 96/14                     planned [1] 85/23                         prepared [3] 13/16 105/5 127/7
   peace [1] 65/25                             planner [5] 48/14 49/7 49/17 49/22 51/7   preponderance [9] 50/5 100/11 103/23
                                             proper [1] 61/23                           quite [4] 33/24 57/2 57/12 77/16
   P                                properly [2] 964
                                                 89/23 127/3           quote [74]
Case 1:18-cr-00204-NGG-VMS Document                     Filed 10/23/20 Page    1486/2of6/4154
                                                                                           6/7 PageID
                                                                                               6/8 8/11 8/13
                                                                                                          #: 8/16
  preponderance... [6] 107/8 107/11 property [3] 34/23 58/4 74/13      8/16 14/6 29/11 69/15 70/12 90/18 92/2
   107/15 112/5 113/2 113/20
                                                17410
                                    proposal [1] 22/18                 96/16 96/16 96/25 98/1 98/8 98/9 98/18
   prerecorded [1] 64/16                     proposition [3] 99/10 99/12 104/20         98/18 98/24 98/25 101/9 101/10 101/17
   present [5] 1/20 2/12 67/4 90/15 127/10   prosecute [3] 91/3 93/8 108/21             101/17 101/25 101/25 102/1 102/1
   presentation [1] 13/12                    prosecution [1] 59/18                      102/4 102/8 102/15 102/15 102/18
   presented [1] 7/18                        prosecutor [1] 27/18                       102/19 102/25 102/25 103/9 103/9
   presentence [2] 103/5 128/13              prospective [3] 97/2 97/15 97/20           103/10 103/12 103/19 103/19 103/19
   preserve [2] 66/8 66/9                    prostitute [1] 51/7                        103/20 104/16 104/16 104/17 104/17
   presided [2] 70/18 99/2                   protect [7] 12/11 18/2 55/11 59/22 101/6   105/5 105/5 105/8 105/9 105/16 105/17
   press [1] 2/24                            119/17 123/4                               105/19 105/20 105/22 105/22 108/13
   pressure [6] 24/16 32/16 102/11 104/12    protecting [1] 121/9                       108/15 108/15 108/16 108/18 109/13
   104/21 109/13                             protective [1] 3/8                         109/15 109/17 109/18 109/20 109/21
   pressured [1] 104/15                      protested [2] 17/2 57/25                   115/20
   pressuring [1] 102/22                     protests [1] 114/23                        quoted [3] 46/3 111/7 115/19
   pretended [1] 21/3                        protocols [2] 2/20 2/20                    quotes [1] 69/16
   pretrial [2] 68/10 93/14                  proud [2] 17/25 54/1                       quoting [1] 70/11
   prevent [1] 97/16                         provable [1] 71/12
   previous [1] 71/20                        prove [4] 27/21 58/22 59/1 77/2            R
   preyed [1] 19/4                           proved [2] 47/10 50/6                      race [1] 46/11
   pride [1] 37/12                           proven [3] 12/9 100/10 113/20              racketeering [3] 99/2 99/2 99/7
   primarily [1] 65/1                        provide [14] 22/14 63/6 74/19 76/21        raided [1] 31/5
   primary [1] 17/8                          92/19 97/15 97/22 101/4 111/14 121/18      raise [2] 13/9 32/25
   princess [1] 34/21                        128/8 128/20 131/4 131/10                  raised [3] 14/14 14/19 56/24
   principled [1] 14/12                      provided [13] 15/8 26/24 50/6 65/4         ramifications [1] 40/10
   priority [1] 22/20                        74/24 91/25 93/15 98/3 102/12 103/14       rampant [2] 31/2 69/3
   prison [13] 12/23 13/7 13/8 18/1 19/15    114/17 114/19 129/6                        ran [1] 49/12
   29/16 33/11 44/5 44/6 57/12 69/2          provides [1] 7/6                           random [1] 78/13
   124/11 126/15                             providing [4] 13/15 57/5 88/19 130/6       range [14] 5/5 10/2 10/5 78/11 95/12
   prisoner [2] 58/3 58/3                    provision [1] 9/20                          95/22 103/6 123/13 123/20 123/21
   Prisons [1] 129/8                         prudently [1] 45/23                         123/22 125/1 125/4 126/17
   Prisons' [1] 127/19                       PSR [6] 7/17 92/1 92/7 96/24 98/6 98/7     ranging [1] 34/1
   private [4] 20/17 57/18 60/2 60/17        psychological [2] 57/22 65/17              Raniere [124] 7/19 12/20 13/24 14/14
   privilege [6] 13/18 22/4 22/5 44/20       psychologically [1] 58/7                    14/20 14/24 16/9 17/11 18/18 18/21
   107/25 110/13                             psychotic [1] 16/7                          19/7 19/12 19/16 19/23 19/25 24/20
   privileged [2] 67/21 94/16                PTSD [2] 32/14 43/19                        26/17 31/6 31/22 32/2 38/18 40/20
   privileges [1] 14/19                      public [10] 2/23 18/15 20/1 24/6 29/25      40/25 41/10 41/25 44/2 46/18 49/1
   probation [23] 4/9 4/14 5/7 5/21 5/23     57/19 63/4 101/6 117/25 123/4               54/23 60/3 60/18 65/2 71/7 71/9 71/19
   6/12 6/24 7/17 9/5 66/23 83/12 85/11      publicly [5] 51/3 57/2 57/3 109/14 114/6    72/8 72/23 72/25 73/10 77/8 77/9 77/12
   93/12 93/14 93/16 128/1 128/9 128/17      published [2] 111/6 118/16                  79/21 81/17 81/21 81/23 88/23 89/9
   128/18 128/23 129/6 130/2 130/5           publishing [2] 109/16 115/14                90/2 90/24 91/12 91/15 91/19 91/23
   probationary [2] 68/15 80/13              pulling [1] 30/15                           91/25 92/3 92/10 92/13 92/17 92/23
   problem [1] 105/17                        punish [1] 43/3                             93/1 96/7 96/10 96/15 96/20 96/21
   problematic [1] 80/21                     punished [2] 14/21 49/1                     96/23 97/8 97/9 97/12 98/1 98/17 99/2
   problems [2] 68/9 68/24                   punishing [1] 108/7                         99/11 99/17 99/23 106/3 106/14 107/3
   proceed [3] 3/10 65/14 66/4               punishment [4] 101/4 121/18 122/11          107/7 107/13 108/2 108/7 109/5 109/13
   proceeded [1] 64/11                       125/3                                       110/8 110/9 111/7 111/9 112/1 112/12
   proceeding [1] 95/10                      punishments [1] 14/20                       113/6 113/14 113/14 113/16 114/2
   proceedings [6] 1/24 2/18 62/7 75/16      punitive [1] 17/1                           115/10 115/12 115/15 116/2 116/5
   84/24 132/2                               purely [2] 31/18 112/23                     116/9 116/24 118/13 119/2 119/4 119/5
   produced [2] 1/25 114/18                  purporting [1] 87/7                         119/11 119/13 119/18 120/2 120/10
   professional [4] 24/12 67/14 74/25        purpose [3] 67/16 81/19 81/20               120/15 120/20 120/24 121/1 121/4
   85/15                                     purposeful [1] 38/23                        121/5 121/9 121/10 123/9 126/8 130/24
   professionals [1] 16/21                   purposes [4] 8/17 62/23 64/8 128/16         131/8
   profit [2] 42/12 43/12                    pursuant [5] 5/25 6/4 105/25 129/5         Raniere's [37] 14/6 15/11 17/8 17/22
   profound [1] 51/22                        130/14                                      18/5 19/4 65/11 72/1 91/14 97/10 98/3
   profusely [1] 81/1                        pursued [1] 114/2                           98/21 98/22 99/8 100/9 104/15 106/18
   program [1] 67/6                          pursuing [2] 30/4 31/20                     106/24 107/17 108/19 109/1 110/11
   Programs [2] 129/2 129/9                  pursuit [4] 27/11 30/9 30/18 65/24          110/14 112/16 113/4 116/10 117/1
   prohibit [1] 18/25                        pushed [1] 23/6                             118/6 119/6 119/17 120/7 121/7 122/2
   prohibited [1] 128/13                     pushing [2] 24/11 24/18                     122/9 122/19 122/20 126/6
   prohibition [1] 129/6                     put [16] 16/2 21/7 29/18 37/12 44/25       Raniere-associated [2] 108/2 113/14
   prohibits [1] 75/15                       45/13 64/10 66/21 72/4 76/11 81/11         Raniere-enemy [1] 120/10
   project [1] 44/23                         104/22 109/13 116/17 118/20 121/25         ranks [3] 36/16 36/18 57/1
   projects [2] 20/23 51/16                  puts [1] 71/18                             rapidly [2] 56/23 108/18
   prominence [1] 44/20                      putting [1] 16/22                          rate [3] 17/1 22/2 49/15
   prominent [2] 48/10 108/24                pyramid [5] 96/12 97/7 97/8 97/10          rather [6] 8/21 44/22 84/11 95/15
   promise [1] 96/14                         122/16                                      103/16 122/14
   promised [2] 85/15 85/21                                                             re [1] 91/22
   promises [2] 19/5 106/5                   Q                                          re-characterize [1] 91/22
   promote [3] 91/8 101/4 121/17             questioned [1] 52/6                        reached [2] 32/5 50/13
   promoting [1] 122/4                       questions [1] 23/18                        reaching [5] 22/19 62/22 115/5 118/8
   proof [4] 47/18 58/11 98/2 113/1          quickly [3] 12/9 120/13 127/11              118/11
   propellent [1] 17/18                      quit [2] 46/19 51/24                       read [17] 18/24 36/3 38/10 39/5 41/14
                                             reincorporate [1] 66/14                    resort [1] 15/15
   R                                       reiterate [1] 11/25                resources  [9] of
                                                                                              12/5 18/21 20/20 32/4
Case 1:18-cr-00204-NGG-VMS Document                      964 Filed 10/23/20 Page      149       154   PageID    #:
  read... [12] 50/8 50/14 50/24 54/21 59/2 related [4] 31/6 56/14 70/5 121/21  36/10 79/10 84/12 95/5 122/16
   65/12 69/12 90/11 94/3 100/4 128/2
                                                        17411
                                           relates [1] 88/7                   respect [17] 68/9 69/7 71/3 71/4 75/13
    128/4                                    relationship [10] 17/24 42/8 46/20 73/10    76/19 86/16 91/9 101/4 101/13 101/14
   reading [6] 9/7 33/23 36/1 37/21 39/8      96/21 99/23 103/19 106/3 106/14            109/24 121/17 122/1 122/4 122/4
    94/3                                      111/12                                     122/10
   ready [4] 81/6 93/22 122/15 126/12        relationships [4] 55/15 75/9 96/18 96/19   respected [1] 45/19
   real [2] 58/9 113/19                      release [6] 93/14 126/21 128/2 128/5       respectfully [3] 85/4 93/3 93/11
   reality [1] 61/8                           128/6 128/22                              respects [1] 68/3
   realize [2] 52/7 58/9                     released [1] 24/6                          respond [3] 32/3 88/21 91/24
   realized [1] 34/17                        relentless [4] 26/22 27/11 28/5 30/18      responded [3] 4/16 4/17 121/1
   really [10] 34/15 34/16 36/16 38/24       relevant [9] 92/12 99/20 100/10 100/20     responding [1] 74/6
    39/18 44/3 44/4 45/9 62/4 69/9            107/23 115/4 119/14 119/25 120/14         response [3] 33/8 75/12 82/21
   realm [1] 126/3                           reliant [2] 106/10 116/16                  responses [1] 82/23
   reason [8] 19/8 22/20 22/21 58/9 61/8     relieve [1] 17/19                          responsibilities [1] 105/13
    75/23 80/19 111/19                       relieved [1] 69/13                         responsibility [6] 9/24 10/21 17/13
   reasonable [5] 95/17 95/22 98/3 127/11    reluctant [1] 91/4                          17/19 24/24 92/22
    127/13                                   rely [1] 100/21                            responsible [4] 17/16 45/16 53/25 62/2
   reasons [2] 7/3 124/5                     relying [1] 80/11                          rest [3] 18/22 60/6 70/16
   rebuild [1] 60/22                         remain [4] 14/11 39/7 120/8 126/7          restitution [8] 126/22 128/8 130/12
   Reccoppa [1] 11/15                        remaining [3] 74/8 117/22 126/9             130/15 130/18 130/25 131/2 131/13
   receipt [1] 114/24                        remains [2] 121/7 125/11                   restricted [1] 68/23
   receipts [1] 71/13                        remand [1] 127/7                           restriction [1] 93/2
   receive [5] 20/12 22/7 23/3 114/8         remanding [1] 127/21                       result [5] 40/1 62/3 79/13 111/9 116/15
    130/12                                   remarks [3] 86/2 88/6 91/21                resulting [1] 100/16
   received [15] 22/4 42/15 64/14 64/15      remember [4] 16/14 17/19 42/6 42/9         results [1] 73/25
    65/21 88/11 88/13 89/6 89/10 90/3        remorse [4] 18/4 18/15 33/9 123/6          resume [3] 36/12 62/19 63/17
    114/11 115/24 116/3 117/15 117/20        remorseful [1] 81/10                       retained [1] 110/10
   receiving [4] 89/15 115/3 117/17 121/12   remove [2] 44/15 60/11                     retainer [1] 29/1
   recent [1] 18/6                           removed [2] 14/18 49/9                     retaliation [3] 19/22 28/11 47/14
   recently [1] 61/6                         renewable [1] 45/18                        retarded [2] 53/10 53/12
   Recess [1] 63/18                          renounce [1] 12/19                         retract [1] 90/14
   recipient [2] 117/7 117/8                 renounces [1] 69/22                        return [3] 14/4 88/14 114/16
   recipients [1] 117/14                     rent [2] 14/19 58/6                        returned [2] 114/10 118/13
   reckless [1] 16/5                         repaid [2] 56/19 56/19                     returning [1] 105/18
   recognized [1] 58/21                      repayment [1] 49/16                        returns [3] 32/6 61/9 128/11
   recognizing [1] 15/11                     Repeat [1] 62/8                            revenge [4] 28/11 47/14 59/16 110/3
   recommends [1] 5/21                       repeated [1] 126/5                         revenue [1] 102/20
   recommitment [1] 119/6                    repeatedly [7] 55/7 86/16 100/21 101/21    revenues [1] 48/19
   recommitted [1] 83/24                      105/18 108/5 119/22                       reverse [1] 90/14
   record [11] 57/19 64/11 64/13 66/10       repentance [1] 66/1                        review [2] 10/12 116/24
    74/15 76/8 80/7 109/6 109/25 115/21      repetitive [1] 81/5                        reviewed [2] 3/22 100/3
    128/3                                    replaced [1] 19/14                         revised [1] 10/23
   recorded [2] 1/24 11/4                    replied [2] 4/4 102/24                     rhetorical [1] 72/19
   records [4] 50/4 71/13 128/10 128/24      reply [3] 89/3 89/4 89/16                  Ricardo [1] 115/25
   recoup [1] 72/7                           report [15] 3/24 3/25 4/9 4/16 5/6 5/15    Rick [4] 29/5 108/13 112/16 120/10
   recover [1] 43/20                          10/22 58/20 59/13 68/10 70/5 103/5        RICO [1] 73/19
   recovered [1] 15/22                        128/13 130/7 130/8                        rid [1] 35/3
   recruit [1] 97/5                          reported [4] 1/22 103/7 120/25 128/12      ride [1] 14/1
   recruited [9] 19/24 85/14 87/6 96/14      reportedly [1] 111/8                       ridiculed [1] 48/17
    97/1 97/11 104/14 104/24 106/1           reporter [4] 1/23 11/20 29/6 31/3          rightfully [1] 47/17
   recruiting [1] 79/11                      reporting [1] 68/10                        righting [1] 15/12
   recruitment [1] 104/18                    reports [1] 59/17                          rights [2] 74/18 97/18
   red [1] 24/24                             repossessed [1] 58/4                       rings [1] 32/19
   reduction [2] 9/24 9/25                   represent [1] 61/5                         rise [2] 63/16 110/7
   reference [3] 50/14 66/14 82/22           representation [3] 70/8 70/9 76/20         risk [4] 2/22 68/14 116/18 124/13
   referenced [2] 83/3 115/24                represented [3] 98/21 100/23 117/21        risked [3] 16/19 16/20 16/22
   referred [2] 19/21 86/2                   representing [4] 1/10 1/15 67/12 101/16    rituals [1] 113/19
   reflect [6] 10/23 19/15 64/22 101/3       reputation [6] 32/8 45/15 48/19 51/10      RMR [1] 1/22
    121/16 126/10                             51/10 51/18                               Roger [1] 29/25
   reflected [2] 86/4 126/2                  request [5] 108/21 112/1 128/1 128/8       role [14] 6/6 6/11 6/23 8/9 8/18 8/23
   reflecting [1] 39/2                        130/15                                     20/2 56/7 99/18 99/22 104/18 107/5
   reflection [1] 40/23                      requested [1] 93/12                         111/4 112/4
   reflects [2] 33/14 116/4                  requesting [3] 68/16 88/14 114/15          roles [4] 15/7 34/8 34/24 34/25
   refund [1] 21/3                           requests [8] 85/4 89/6 114/8 114/11        RONALD [2] 1/16 2/11
   refusal [1] 104/3                          123/15 130/13 131/2 131/4                 room [3] 1/23 94/25 98/19
   refuse [3] 17/20 42/1 42/1                require [1] 95/16                          Ross [6] 29/5 108/13 108/13 108/22
   refused [6] 15/18 17/3 21/3 57/23 86/10   required [6] 3/20 85/16 97/15 97/22         112/16 120/10
    103/24                                    98/23 105/12                              Ross's [1] 108/18
   refuses [1] 19/2                          research [1] 77/22                         roster [1] 89/22
   regard [5] 11/6 51/12 64/25 67/1 91/11    resides [1] 54/3                           rotating [1] 96/17
   regarding [2] 9/6 64/21                   resigned [2] 36/23 42/10                   row [1] 20/25
   regardless [2] 107/17 123/11              resolve [1] 131/19                         rule [2] 17/6 31/17
   regularly [1] 111/25                      resonates [1] 36/22                        ruled [1] 31/24
                                           secretary [3] 45/9 45/9 45/12             serious [8] 57/11 74/17 93/10 107/20
   R                          secrets [2] 61/14
Case 1:18-cr-00204-NGG-VMS Document        964 88/18                112/7 121/19
                                                  Filed 10/23/20 Page      150 of 121/21
                                                                                    154 125/12
                                                                                         PageID #:
  rules [3] 78/1 83/18 100/17 section [18] 5/25 6/5 8/10 9/17 64/5 seriously [1] 59/3
  ruling [1] 31/12
                                          17412
                               77/24 85/10 95/19 96/8 98/11 100/1  seriousness [4] 101/3 121/17 125/9
   run [4] 31/2 32/12 96/3 122/16           100/13 100/24 100/25 119/15 124/17        125/15
   run-of-the-mill [1] 96/3                 124/18 124/20                            serve [1] 122/23
   running [4] 16/14 16/18 41/16 43/17     secure [1] 87/19                          served [3] 32/2 96/22 126/22
   Russell [1] 14/24                       secured [1] 87/2                          service [5] 22/14 83/24 83/25 88/1 97/6
                                           see [20] 7/23 13/3 17/20 18/3 19/2 25/8   services [3] 16/24 96/15 113/3
   S                                        26/19 27/23 37/20 38/6 41/13 45/1 45/3   serving [1] 21/12
   S E S S I O N [1] 64/1                   56/2 73/16 73/23 78/13 86/10 94/19       servitude [1] 14/16
   sacred [1] 19/12                         94/19                                    set [2] 8/5 26/19
   sacrifice [1] 47/5                      seeing [1] 24/24                          SETH [1] 1/11
   sacrificed [1] 17/24                    seek [1] 117/1                            sets [1] 124/20
   sad [2] 36/4 37/11                      seeking [3] 119/2 122/5 122/7             settle [2] 61/1 61/18
   sadly [1] 21/22                         seem [1] 81/22                            settled [3] 44/10 61/18 100/11
   safe [4] 24/11 32/23 32/24 58/11        sees [2] 84/7 84/14                       settlement [2] 60/3 60/17
   safely [1] 23/16                        seized [1] 57/8                           seven [2] 32/11 43/8
   safer [1] 32/18                         select [2] 14/2 125/13                    several [9] 57/14 59/17 66/24 69/25
   safety [1] 24/22                        self [12] 23/8 25/1 34/15 34/19 37/23      90/11 97/25 100/25 103/8 117/9
   salacious [1] 48/2                       38/13 40/13 45/17 77/16 77/20 96/11      severe [4] 44/24 74/1 74/3 104/13
   salary [10] 15/3 22/4 23/20 56/10 85/16 96/11                                     severely [1] 68/23
    85/18 85/24 86/1 102/12 105/11         self-deprecating [1] 34/15                severity [1] 126/17
   salesmen [1] 23/2                       self-esteem [3] 23/8 25/1 34/19           sex [16] 56/23 69/23 69/23 79/11 79/18
   Sally [1] 33/21                         self-funded [1] 77/20                      91/2 91/15 98/1 98/15 99/4 99/4 99/10
   Saltzman [6] 70/17 79/25 80/3 80/3 80/5 self-help [1] 96/11                        99/12 99/16 113/23 122/21
    80/8                                   self-loathing [2] 38/13 40/13             sexual [5] 24/20 96/18 96/19 116/10
   Salzman [20] 14/17 14/21 14/24 16/9     self-made [1] 45/17                        120/22
    16/17 26/18 28/22 41/1 41/10 41/19     self-styled [1] 96/11                     sexually [2] 97/18 97/22
    55/23 89/9 89/10 114/7 114/8 114/12    self-sustained [1] 77/16                  shall [7] 128/7 128/8 128/18 128/21
    114/14 118/8 118/11 120/2              selfish [3] 39/18 40/7 47/1                128/25 129/4 129/7
   sanctions [1] 31/17                     sell [1] 40/16                            shame [1] 40/12
   Sara [1] 17/8                           semester [1] 87/13                        shamed [1] 47/1
   Sarah [6] 11/21 11/22 88/25 90/20 114/6 send [4] 89/17 111/13 111/17 118/15       share [3] 13/15 53/16 121/3
    118/17                                 sense [7] 37/23 38/12 72/14 80/12         shared [2] 20/18 107/23
   Saratoga [3] 29/19 46/10 47/21           116/16 120/7 122/18                      sheer [1] 56/21
   satisfaction [1] 98/5                   sent [13] 29/6 58/5 86/6 88/24 89/7       shield [3] 81/17 81/21 82/16
   saved [1] 45/23                          111/17 115/15 115/17 116/2 116/5         shields [1] 69/4
   savings [2] 46/24 128/15                 116/6 117/1 118/13                       shifts [1] 16/13
   saw [6] 52/5 53/23 57/13 58/14 104/7    sentence [62] 3/23 3/25 4/9 4/16 5/6      shines [1] 120/15
    104/10                                  7/23 10/22 11/19 44/5 62/22 63/1 64/6    shoes [2] 45/21 45/21
   scare [3] 30/8 90/19 117/21              66/22 68/6 69/2 70/5 79/9 85/4 85/8      short [3] 29/16 56/12 103/23
   scared [6] 27/20 34/5 34/5 36/4 55/7     85/11 85/11 93/9 93/12 93/16 93/17       shortly [3] 41/22 55/22 115/13
    116/14                                  93/24 95/13 95/17 95/21 99/20 100/17     shoulder [3] 12/22 15/23 32/21
   scariest [1] 49/10                       100/20 101/1 101/3 101/5 101/8 115/2     show [1] 86/15
   scary [1] 12/8                           119/15 119/24 121/15 121/16 122/13       showed [3] 30/6 43/16 59/4
   scenes [2] 17/12 46/19                   122/23 123/3 123/11 123/14 123/16        shower [2] 34/9 35/2
   schedule [1] 131/18                      123/19 124/1 124/3 124/14 125/1          showing [1] 81/17
   scheduled [1] 83/19                      125/12 125/12 125/19 126/10 126/11       shown [1] 122/10
   scheme [8] 9/12 10/17 22/17 82/16        126/14 126/15 127/1 130/7 130/8          shows [1] 101/20
    96/12 96/15 107/4 112/4                sentenced [5] 19/22 33/10 100/23          shunned [2] 36/18 48/17
   schemes [1] 122/16                       126/12 127/3                             shunning [1] 42/9
   SCHMID [1] 1/22                         sentences [6] 95/22 123/13 123/20         shut [3] 42/13 84/10 117/19
   scholarship [1] 87/7                     123/21 123/22 123/24                     sick [5] 34/10 36/7 36/19 42/18 58/18
   school [1] 44/21                        sentencing [44] 1/7 2/2 3/4 3/10 3/12     side [5] 26/18 46/13 48/13 65/5 111/8
   Science [4] 73/20 74/7 77/19 84/4        3/13 3/18 3/22 3/23 4/1 4/3 4/25 5/25    sign [1] 92/15
   scientific [1] 73/23                     6/5 7/5 7/10 7/11 8/6 9/8 11/1 13/16     signed [2] 22/1 49/8
   scope [8] 56/11 66/14 70/19 71/1 71/2    40/14 40/17 62/19 62/24 64/8 74/23       significance [1] 109/18
    80/16 100/12 118/5                      83/2 85/9 86/14 88/7 90/7 93/19 95/8     significant [6] 74/23 79/5 85/10 91/7
   scorched [2] 30/4 30/5                   95/14 95/18 100/4 100/12 100/21           91/18 93/9
   scoured [1] 50/4                         105/21 123/14 125/22 131/8 131/19        significantly [2] 74/18 89/11
   screaming [2] 16/16 69/17               sentencings [1] 131/17                    signing [1] 128/21
   screen [1] 34/14                        separate [1] 108/17                       silence [11] 28/21 30/8 89/19 90/23 91/6
   se [1] 73/20                            separated [1] 71/11                        108/24 109/12 109/15 110/13 113/7
   Seagram's [1] 49/19                     September [13] 1/5 4/4 4/5 4/6 31/11       116/10
   Seagrams [1] 13/22                       36/23 59/4 69/13 83/1 83/4 115/15        silent [1] 117/22
   searched [1] 31/5                        116/9 121/13                             similar [2] 6/14 124/4
   seated [5] 2/1 2/17 44/12 95/7 127/6    September 14th [1] 4/4                    simple [2] 67/18 77/15
   seating [1] 3/1                         September 2015 [1] 31/11                  simply [11] 19/7 69/10 70/14 74/5 74/5
   second [18] 6/4 6/15 7/24 15/17 16/4    September 2016 [1] 36/23                   79/24 82/15 87/17 89/9 92/24 125/4
    20/16 27/19 28/16 32/11 72/24 75/21    September 2017 [3] 115/15 116/9           simultaneous [1] 61/22
    76/11 81/8 95/16 95/20 100/20 125/20    121/13                                   sincerity [1] 123/7
    127/2                                  September 22nd [1] 4/5                    single [3] 49/5 59/21 84/11
   secret [8] 69/20 70/1 70/6 70/8 96/23   September 28th [1] 4/6                    sink [1] 40/8
    97/13 104/15 113/11                    series [2] 76/23 90/13                    sister [4] 17/7 42/16 56/13 67/15
                                             space [3] 13/15 37/12 37/17                stint [1] 29/16
   S                        speaker [1] 46/1                       stole [1]151
                                                                             19/17
Case 1:18-cr-00204-NGG-VMS Document      964 Filed 10/23/20 Page                 of 154 PageID #:
  sit [1] 19/15             speaking [6] 11/17 19/1 43/3 74/4 74/5 stolen [1] 74/13
  sites [2] 90/16 90/19      109/14
                                        17413                      Stone [1] 30/1
   sits [2] 71/1 83/22                       special [12] 1/20 2/7 21/22 44/24 53/11    stood [2] 41/15 41/17
   sitting [3] 35/15 87/8 94/25               53/18 112/14 112/25 126/19 128/2          stop [17] 18/13 19/6 25/8 27/12 27/20
   situation [4] 15/22 16/22 86/6 104/4       128/5 129/11                               30/14 30/19 31/20 48/18 50/7 50/25
   situations [1] 122/24                     specialized [1] 112/24                      51/19 51/19 58/19 116/19 116/21
   six [13] 6/3 6/14 7/1 7/14 9/9 10/15      specific [4] 10/16 107/10 113/18 113/19     120/12
    36/12 48/18 53/6 70/12 79/1 79/14 99/1   specifically [4] 20/13 79/3 88/15 116/24   stopped [8] 15/4 19/6 38/17 45/11 50/23
   six-week [2] 79/1 99/1                    specified [1] 102/7                         50/23 81/13 81/15
   skill [2] 14/4 40/9                       specifies [1] 8/14                         stories [4] 13/4 48/12 48/23 49/6
   skills [1] 21/22                          speechless [1] 104/11                      storing [1] 57/7
   skip [1] 50/9                             spell [1] 24/4                             story [2] 31/4 55/18
   slander [1] 50/20                         spend [4] 18/22 53/25 79/10 79/13          straits [2] 101/23 106/7
   slandering [1] 51/19                      spending [2] 45/22 127/19                  strange [1] 72/21
   slave [6] 97/5 98/16 104/17 106/2 114/6   spent [9] 18/20 20/20 21/12 39/1 41/5      strategically [1] 47/20
    118/17                                    58/25 67/13 71/4 113/2                    strategy [1] 20/15
   slave's [1] 97/20                         spilled [1] 41/19                          Street [1] 1/16
   slavery [1] 79/11                         spin [1] 28/1                              stress [3] 12/12 32/15 35/4
   slaves [12] 97/2 97/2 97/6 97/11 97/12    spite [1] 24/22                            strikes [1] 80/11
    97/15 97/21 97/25 98/20 98/21 98/23      sponsor [1] 20/22                          strong [1] 93/5
    114/9                                    spread [2] 57/3 58/23                      stronger [1] 121/2
   sleeping [1] 56/25                        spy [2] 112/12 112/15                      strongest [1] 27/1
   slip [1] 28/4                             square [1] 57/17                           strongly [1] 90/13
   slow [5] 46/5 46/8 62/10 82/25 83/9       square-foot [1] 57/17                      structure [1] 77/12
   slower [1] 94/3                           Sr [1] 28/18                               struggle [1] 59/24
   slowly [1] 21/19                          staff [3] 2/23 3/6 3/8                     struggles [1] 39/4
   smacks [1] 28/10                          Stage [3] 34/9 35/9 35/9                   students [1] 15/15
   smartest [1] 23/11                        stalking [1] 117/10                        styled [1] 96/11
   smear [1] 46/20                           stand [9] 26/16 33/10 40/1 40/5 51/14      stymied [1] 111/19
   smeared [1] 46/18                          93/25 98/4 123/8 126/11                   subject [3] 9/8 115/16 124/16
   smuggled [1] 8/15                         standard [2] 17/3 129/12                   subjected [2] 14/25 104/22
   smuggling [6] 6/2 6/13 6/25 7/14 8/18     standing [3] 26/8 94/21 95/25              submission [5] 70/4 76/12 83/3 86/15
    85/14                                    stands [2] 81/6 123/9                       130/17
   snapshot [2] 45/24 46/16                  started [7] 28/8 34/13 34/15 45/12 58/2    submissions [6] 6/17 71/7 82/23 88/8
   snow [1] 16/16                             59/3 114/4                                 100/4 105/21
   Snyder [1] 33/18                          starting [2] 15/3 85/20                    submit [2] 127/23 130/16
   so-called [4] 12/3 15/9 17/4 113/4        starts [1] 33/4                            submits [1] 93/11
   sobbing [1] 34/10                         state [11] 2/4 4/11 32/2 32/22 35/5        submitted [8] 4/2 50/18 50/25 73/22
   social [8] 2/20 2/25 3/2 90/16 90/18       56/17 58/19 98/12 98/24 104/23 104/23      77/25 100/5 100/6 105/15
    108/6 110/1 122/8                        statement [27] 11/19 13/16 19/1 24/1       subsequently [2] 114/8 119/4
   socially [1] 13/20                         24/6 24/6 50/16 60/6 64/18 65/9 65/12     substantial [5] 9/12 10/17 113/1 125/16
   society [5] 19/9 69/20 96/24 104/15        74/25 79/23 87/12 94/1 95/8 95/9           125/24
    113/11                                    102/10 102/16 103/21 104/5 105/15         substantiate [1] 61/10
   sociopath [1] 14/13                        115/21 117/22 117/25 118/4 118/21         subtotal [1] 9/22
   software [2] 111/13 111/23                statements [14] 11/4 39/5 63/4 63/6        succeed [1] 22/21
   sole [1] 61/8                              64/14 64/16 64/22 65/1 66/12 79/5 85/6    succeeding [1] 23/4
   solely [1] 64/21                           100/7 109/9 128/20                        success [4] 19/6 67/25 129/2 129/9
   someone [11] 20/13 26/11 30/6 33/18       states [23] 1/1 1/2 1/8 1/11 2/3 4/13      successful [3] 68/4 76/13 111/24
    44/9 67/10 69/2 72/15 72/17 84/7 87/17    7/24 9/13 10/18 48/1 48/8 64/4 85/17      suddenly [1] 16/15
   sometimes [2] 15/7 106/10                  87/20 92/20 95/19 101/13 105/15           sue [3] 29/8 43/9 109/13
   somewhat [1] 78/12                         105/25 112/19 112/22 124/17 127/2         sued [8] 27/4 43/1 43/5 47/25 49/19
   somewhere [2] 45/10 62/14                 stating [1] 24/7                            51/2 53/19 109/16
   son [17] 32/22 34/10 36/9 54/23 55/11     status [8] 14/2 87/4 97/10 102/21 108/6    suffer [4] 43/19 47/7 84/7 117/19
    55/17 55/19 56/24 57/5 58/2 58/12         110/1 111/3 126/6                         suffered [2] 16/7 51/4
    59/16 59/25 60/22 60/24 61/16 61/23      statuses [1] 106/8                         suffering [6] 84/5 84/6 84/14 84/16
   son's [5] 59/10 59/22 62/1 62/3 62/15     statute [1] 81/9                            84/19 86/9
   soon [4] 12/23 14/16 14/25 60/21          statutes [1] 78/2                          sufficient [3] 62/22 64/7 102/20
   sooner [2] 24/25 25/8                     statutory [10] 68/19 95/18 123/23          sufficiently [1] 77/2
   sophisticated [1] 87/18                    123/25 125/8 125/13 125/23 125/23         suggest [3] 90/13 92/22 107/9
   sorely [1] 13/19                           126/9 126/19                              suggested [5] 5/24 7/19 29/8 33/8 125/4
   sorority [3] 24/7 79/23 118/1             stay [5] 33/2 33/13 44/6 51/22 103/9       suggesting [3] 104/17 107/13 108/4
   sorrow [1] 67/3                           steadfast [1] 126/7                        suggestion [2] 29/20 117/5
   sorry [16] 33/6 55/25 60/5 62/8 62/15     stenography [1] 1/24                       suggests [9] 6/8 91/12 91/18 101/10
    67/7 80/4 81/11 82/11 82/14 94/6 94/23   step [3] 3/11 11/1 84/15                    103/16 104/25 105/21 106/23 107/3
    94/25 95/3 95/4 118/9                    Stephen [3] 90/25 108/9 120/9              suicide [2] 30/12 30/21
   sort [3] 69/23 71/6 78/10                 steps [1] 84/7                             suing [1] 43/3
   sorts [1] 71/9                            stifled [1] 24/11                          suit [1] 31/9
   sought [3] 41/9 116/19 116/24             stifling [2] 110/5 122/17                  Suite [2] 1/16 1/18
   soul [1] 39/22                            still [24] 11/16 12/16 12/21 16/14 17/16   suits [2] 45/21 75/15
   sound [1] 11/17                            18/16 19/22 24/2 27/13 36/21 39/9         SULLIVAN [8] 1/16 2/11 64/9 65/7 66/6
   sounds [1] 11/18                           42/15 45/3 45/20 47/3 50/11 51/13          76/22 93/20 93/21
   source [1] 102/8                           61/18 62/14 67/17 70/25 78/9 91/17        sum [3] 61/1 61/4 104/14
   South [1] 87/6                             107/23                                    Sunday [2] 49/12 49/17
                                            thanked [1] 29/9                           training [4] 15/18 16/7 20/11 41/16
   S                                the Court [4] 964
                                                   56/11 62/2 62/21 63/10 trainings [2] 15/14  20/24
Case 1:18-cr-00204-NGG-VMS Document                      Filed  10/23/20  Page    152   of 154    PageID #:
  supervised [4] 126/21 128/2 128/4 theft [2] 87/25 117/10                transcript [4] 1/7 1/24 92/10 92/12
   128/5
                                                17414
                                    theme [2] 113/5 113/8                 Transcription [1] 1/25
   supervision [2] 58/15 129/12             themselves [2] 97/18 122/24                transfer [1] 71/15
   supervisor [3] 6/7 8/12 34/25            theory [2] 8/7 81/20                       transformational [1] 118/22
   supervisory [2] 8/8 8/23                 therapy [1] 43/24                          transitioning [1] 34/7
   supplanted [1] 14/16                     therefore [7] 9/1 9/13 10/14 96/7 107/6    translated [1] 113/13
   support [25] 29/20 37/17 54/25 55/20      114/1 124/8                               transmission [1] 11/5
    56/8 58/2 58/12 60/3 60/17 60/19 61/2   thi [1] 95/10                              transportation [1] 22/12
    61/5 61/24 65/21 91/12 91/22 100/5      thief [1] 12/16                            transported [1] 8/15
    102/1 102/8 104/20 109/19 110/2 114/2   thinking [3] 36/9 58/20 79/8               transporting [2] 6/3 8/18
    115/12 126/7                            thinks [2] 12/20 67/22                     trash [1] 46/13
   supported [5] 27/14 72/25 91/19 93/1     third [3] 76/16 76/23 86/1                 trauma [1] 12/12
    113/1                                   thirds [1] 48/18                           Traumatic [1] 32/15
   supporters [1] 57/15                     thoughts [2] 34/13 115/16                  traumatized [1] 117/23
   supporting [1] 18/18                     thousand [1] 47/24                         travel [1] 15/18
   suppose [1] 77/14                        thousands [3] 16/2 96/13 113/2             traveled [1] 119/4
   supposed [3] 14/20 20/20 23/16           thrashed [1] 16/15                         treasured [1] 55/13
   supposedly [3] 20/17 105/2 116/15        threat [3] 90/23 117/13 124/9              treated [1] 15/25
   suppressive [1] 26/11                    threaten [2] 75/8 117/6                    tremendous [2] 38/25 102/11
   Supreme [1] 95/16                        threatened [2] 15/19 117/15                tremendously [1] 83/14
   surface [1] 41/4                         threatening [11] 59/9 88/23 89/17 110/3    trend [1] 117/24
   surgery [1] 15/23                         110/5 115/17 116/5 116/25 117/15          trespassing [1] 27/16
   surprised [1] 103/17                      117/17 118/14                             trial [19] 7/18 29/15 32/11 43/14 65/11
   surprisingly [1] 117/14                  threats [1] 113/7                           71/2 79/1 79/15 79/21 85/7 92/8 98/4
   surrender [2] 127/9 127/12               three [24] 5/25 6/13 6/20 6/25 7/10 7/13    99/1 100/9 100/18 100/22 108/19 118/6
   surveillance [1] 112/21                   11/3 35/10 35/11 47/25 49/6 49/25          120/21
   survive [2] 23/16 49/22                   50/13 50/19 58/5 66/23 71/11 71/16        tribute [1] 97/23
   Susan [2] 38/8 50/14                      75/12 105/3 109/1 109/4 126/16 126/20     tried [6] 39/3 47/13 88/24 91/21 116/21
   susceptible [1] 104/24                   three-level [6] 5/25 6/13 6/20 6/25 7/10    120/9
   suspect [1] 130/24                        7/13                                      triggered [1] 27/25
   suspected [1] 31/15                      thrived [1] 38/23                          trip [1] 31/4
   sustained [1] 77/16                      Throughout [2] 20/3 54/24                  tripping [1] 28/12
   sweeping [1] 71/8                        thrown [1] 31/12                           trivial [1] 16/24
   sword [3] 103/3 110/13 126/6             tied [1] 22/18                             trouble [1] 60/8
   Sylvie [4] 18/10 57/4 64/18 65/10        Time's [1] 54/7                            troubled [3] 80/21 108/4 112/5
   symbol [1] 98/20                         timelines [1] 32/13                        troubling [2] 31/16 113/8
   Syndrome [2] 74/1 74/4                   timer [1] 11/15                            truce [1] 45/3
   system [4] 29/12 31/16 109/11 122/6      timid [1] 13/21                            true [18] 13/4 30/24 30/24 32/7 40/11
                                            tireless [1] 65/23                          41/7 41/9 41/11 41/13 54/2 56/11 58/25
   T                                        title [2] 14/4 95/19                        65/3 79/19 89/9 95/24 97/19 115/1
   table [1] 10/4                           titles [1] 23/12                           truly [6] 13/2 24/7 54/3 94/25 95/2 118/1
   tables [1] 45/13                         TN [1] 21/25                               trumped [1] 12/7
   takings [1] 126/17                       today [23] 11/24 26/8 33/23 35/22 36/22    trumped-up [1] 12/7
   talents [1] 87/8                          40/15 63/3 63/9 64/17 64/18 68/10         trust [3] 48/22 61/25 119/11
   TANYA [2] 1/13 2/6                        68/12 71/1 74/5 85/21 89/2 89/18 91/21    trusted [3] 79/25 80/1 80/11
   targeted [2] 18/7 97/3                    94/16 94/21 94/25 100/7 104/8             truth [11] 14/21 33/18 41/2 41/3 41/18
   tasked [1] 16/8                          together [8] 14/24 19/8 27/22 61/20         41/19 49/2 52/5 66/1 71/10 92/5
   tasks [2] 24/16 97/24                     67/6 72/4 116/21 124/6                    truthful [1] 128/20
   tax [7] 61/9 61/23 81/21 88/2 88/4       Toni [3] 26/2 26/10 27/6                   try [9] 12/6 14/11 28/20 38/19 40/15
    106/25 128/11                           took [10] 4/22 13/25 16/13 16/15 19/1       49/1 72/15 89/19 91/5
   taxable [1] 103/6                         35/8 56/6 89/24 98/4 106/6                trying [9] 13/5 18/1 26/7 27/22 29/11
   taxes [2] 61/21 82/6                     tools [1] 118/22                            47/7 58/7 61/15 82/15
   Taylor [1] 45/21                         top [4] 12/14 49/6 72/5 97/8               TUCKER [1] 1/18
   teach [4] 15/14 15/17 15/20 53/25        total [9] 5/22 6/9 7/2 9/25 10/1 10/4      tuition [1] 87/12
   teaches [1] 30/20                         10/18 106/21 124/19                       turn [6] 20/4 84/2 95/13 97/6 100/24
   teachings [1] 109/23                     totally [1] 48/20                           113/6
   team [1] 59/18                           toughest [1] 21/10                         turn-in [1] 20/4
   technical [1] 68/19                      Tourette's [3] 73/22 74/1 74/3             turned [2] 18/23 36/18
   telephone [1] 129/1                      toward [1] 17/5                            turning [3] 85/12 96/8 100/1
   ten [6] 11/14 11/17 20/3 54/12 59/8      towards [1] 15/11                          twenty [1] 48/2
    123/23                                  town [1] 48/10                             twenty-nine [1] 48/2
   tens [1] 71/23                           townhouse [1] 58/4                         Twice [1] 14/23
   tense [1] 67/4                           track [3] 46/11 46/13 130/23               two [53] 2/24 5/23 6/4 6/11 6/23 7/9
   term [5] 39/23 60/23 68/15 69/3 80/13    tracking [1] 112/24                         7/11 8/7 9/11 9/15 9/19 9/22 9/23 9/24
   terms [10] 68/1 68/12 69/24 86/3 93/3    traded [1] 48/4                             10/16 10/21 11/18 15/7 15/14 16/16
    93/13 101/22 103/15 103/24 131/13       trades [4] 71/18 71/25 72/5 72/11           26/15 27/2 31/14 34/9 35/9 38/21 39/1
   terrified [3] 50/24 52/4 58/17           trading [1] 72/18                           40/9 41/12 43/20 44/24 45/2 45/4 46/19
   terror [2] 28/20 56/21                   traffic [1] 16/18                           47/19 47/25 48/18 50/22 53/11 54/18
   testified [7] 26/12 43/14 92/9 108/19    trafficking [10] 17/22 69/23 69/23 91/16    68/22 69/9 76/9 76/17 77/4 80/22 83/1
    111/15 114/12 120/2                      99/4 99/4 99/11 99/13 99/16 122/21         88/5 94/19 99/4 106/12 122/1 123/24
   testimony [8] 20/23 85/7 100/9 112/3     tragedy [1] 118/21                         two-level [9] 6/4 6/11 6/23 7/11 8/7 9/11
    112/13 112/17 112/25 120/5              trailer [1] 46/13                           9/22 9/23 9/24
   text [2] 115/23 116/2                    trained [1] 16/21                          two-thirds [1] 48/18
                                               upsetting [2] 84/17 84/18                 VOW [1] 96/24
   T                         upward [2] 91/7                   vowed [2]
Case 1:18-cr-00204-NGG-VMS Document      964125/24
                                                Filed 10/23/20 Page   153  45/6
                                                                             of46/24
                                                                                 154 PageID #:
  type [3] 30/18 57/14 58/17 upwards [1] 112/14                VPD [1] 12/5
                                        17415
                             urged [1] 18/25                   vulnerabilities [1] 13/25
   U                                           urgently [1] 115/5                        vulnerability [1] 106/9
   U.S [6] 28/16 87/17 128/9 128/17            urges [1] 93/16                           vulnerable [2] 104/22 117/23
   128/23 129/6                                USB [2] 111/16 111/21
   uglier [1] 120/8                            USC [1] 130/14                            W
   ultimately [1] 31/17                        USPO [1] 1/21                             wage [4] 17/3 57/23 86/1 102/7
   unable [1] 124/17                                                                     wait [1] 44/9
   unassociated [1] 77/5                       V                                         waited [1] 30/2
   unaware [3] 31/21 88/1 120/8                V-Week [2] 20/24 20/25                    waiting [1] 45/12
   unbeknownst [1] 98/21                       vacuum [1] 99/22                          Wakaya [2] 20/9 20/16
   unblemished [1] 51/11                       valuable [1] 19/12                        wake [3] 60/1 60/15 61/12
   uncertainty [1] 102/3                       value [3] 30/22 42/11 78/7                wake-up [1] 61/12
   uncharged [1] 100/15                        values [2] 20/18 25/6                     walk [1] 36/24
   uncompensated [1] 87/23                     Vancouver [4] 12/4 12/6 43/11 119/3       walked [1] 53/3
   under [20] 7/3 7/10 7/11 8/3 8/7 9/3 9/20   Vanderbilt [2] 46/2 51/14                 wants [6] 67/17 72/4 78/17 78/17 83/19
   22/17 31/8 50/22 58/15 64/4 85/10 92/9      Vanguard [4] 14/11 26/17 28/7 96/16       131/1
   95/15 96/8 97/12 100/24 114/18 121/20       vantage [1] 73/22                         warned [2] 43/2 117/18
   underhanded [1] 117/21                      variance [1] 125/24                       warrant [2] 31/9 93/12
   underlining [1] 29/24                       variety [1] 55/9                          warranted [6] 6/1 6/5 6/12 6/24 85/8
   underlying [2] 101/11 107/12                various [3] 57/6 57/16 96/13              126/9
   underpaying [1] 16/1                        vehicle [2] 78/19 92/19                   warrants [3] 91/7 124/14 125/16
   understood [5] 22/8 29/24 78/21 81/23       vengeance [1] 109/21                      was a [1] 4/8
   107/18                                      venue [1] 33/24                           Washington [2] 1/17 32/3
   understudy [1] 37/9                         versus [3] 1/3 2/3 79/10                  watch [1] 32/20
   undertake [1] 88/21                         vex [1] 75/16                             watching [1] 32/12
   undo [1] 90/14                              vexatious [1] 76/13                       ways [4] 39/18 71/9 92/21 111/4
   unearned [1] 67/21                          via [1] 96/14                             weaknesses [1] 97/14
   uneducated [1] 13/19                        victim [25] 8/4 8/21 11/4 11/10 11/16     wealth [19] 13/25 18/7 38/11 40/25
   unequivocally [2] 91/12 119/18               18/10 37/9 39/15 51/6 64/14 66/11 67/1   44/20 51/17 67/21 80/20 81/24 82/3
   unfair [1] 80/12                             85/6 98/22 100/6 102/10 103/21 104/13    82/4 83/13 108/1 108/5 109/25 110/13
   Unfortunately [1] 59/25                      105/15 109/9 114/14 115/24 116/4         111/3 125/6 126/5
   unhappy [1] 103/17                           117/15 117/20                            wealthy [4] 61/24 74/19 108/3 125/14
   unhealed [1] 39/24                          victim's [2] 39/5 117/22                  weapon [1] 12/25
   unimaginable [1] 54/22                      victimless [1] 107/2                      wearing [1] 2/21
   Union [1] 49/12                             victims [41] 11/2 11/2 11/3 11/6 13/4     web [2] 90/16 90/18
   unique [2] 122/14 122/18                     14/10 18/25 39/9 39/16 39/19 54/15       wedding [1] 12/15
   unit [1] 9/20                                63/2 63/3 64/16 69/16 74/22 83/6 85/18   week [6] 16/13 20/24 20/25 45/13 79/1
   UNITED [20] 1/1 1/2 1/8 1/11 2/3 4/13        88/13 88/18 88/23 89/1 89/18 89/20       99/1
   7/24 9/13 10/18 64/4 85/17 87/20 92/20       90/2 90/19 91/3 91/6 98/4 110/10 115/5   weeks [6] 32/11 35/8 35/10 47/19 50/13
   95/19 101/13 105/25 112/19 112/22            115/13 115/18 116/7 116/10 117/1         50/19
   124/16 127/2                                 118/8 118/11 118/14 119/18 122/17        weighs [1] 85/10
   United States [2] 87/20 92/20               victims' [1] 100/7                        weight [1] 26/15
   universe [1] 32/12                          video [7] 11/5 11/21 13/12 20/23 43/16    well-being [1] 3/9
   unjustly [1] 18/7                            64/16 73/24                              well-established [1] 95/14
   unknowingly [1] 80/20                       videos [7] 88/17 88/17 97/18 97/19        well-intentioned [1] 19/5
   unknown [1] 22/5                             114/17 115/7 118/13                      WENIGER [4] 1/20 2/7 112/14 112/25
   unlawful [2] 6/3 91/18                      view [6] 3/3 87/15 100/10 121/1 121/7     whatsoever [1] 18/16
   unless [3] 8/17 32/20 124/17                 123/18                                   white [1] 46/12
   unlike [2] 44/19 79/24                      viewed [2] 51/6 125/10                    Whitney [2] 46/2 51/14
   unlimited [2] 27/12 100/13                  Viewing [1] 73/24                         whole [2] 62/4 78/10
   unpaid [1] 87/11                            vigorously [2] 99/9 99/11                 whore [1] 51/6
   unproven [1] 112/2                          vindictive [1] 17/23                      wicked [1] 55/8
   unraveled [1] 41/3                          vindictiveness [1] 58/24                  wide [3] 55/9 57/3 58/23
   unrelated [1] 31/14                         violated [2] 81/2 81/9                    wide-spread [2] 57/3 58/23
   unshakeable [1] 113/15                      violates [1] 82/11                        willful [2] 120/1 122/22
   untrue [1] 97/19                            violation [2] 29/7 81/8                   William [1] 27/18
   unusual [1] 20/13                           violations [2] 47/13 49/20                willing [4] 3/20 12/21 18/21 113/6
   unwanted [1] 106/2                          violence [2] 55/9 58/17                   willingly [1] 41/5
   unwarranted [1] 124/2                       VIP [1] 20/17                             willy [1] 71/6
   unyielding [1] 17/18                        virus [1] 69/3                            willy-nilly [1] 71/6
   up [45] 12/7 12/10 15/7 23/7 28/12          visa [14] 21/25 22/4 22/8 23/15 85/23     win [1] 29/10
   28/15 29/22 30/2 30/6 30/16 38/22            87/23 101/16 103/1 103/1 103/11 105/1    wire [3] 71/15 99/3 117/12
   39/20 40/20 41/15 41/17 41/21 44/7           105/10 105/19 106/1                      wish [6] 3/4 11/2 11/6 11/13 63/11
   44/8 44/22 46/12 49/6 54/7 57/12 59/4       visas [2] 87/19 92/19                     63/13
   59/7 59/14 59/21 60/13 61/12 62/10          visions [1] 20/18                         wishes [2] 95/10 130/17
   67/5 68/12 73/12 77/2 82/12 90/21           visually [1] 109/7                        withdrawn [1] 106/22
   93/25 93/25 103/1 104/16 111/21             vivid [1] 80/15                           witness [6] 65/10 70/17 79/2 80/1 80/9
   114/13 123/22 124/19 125/8                  vocal [2] 89/1 109/5                      98/4
   up-ended [1] 40/20                          voice [1] 80/2                            witnessed [1] 56/13
   uphold [1] 23/24                            voices [1] 122/17                         witnesses [3] 32/13 70/24 78/15
   upper [1] 126/8                             volition [1] 14/22                        woke [1] 30/16
   upset [1] 73/9                              vouch [1] 12/21                           woman [17] 13/19 16/6 16/10 19/1 45/1
                                              41/1 95/5
   W                                    youth [1] 67/14
Case 1:18-cr-00204-NGG-VMS Document                 964 Filed 10/23/20 Page 154 of 154 PageID #:
  woman... [12] 48/11 56/25 67/12 73/1
   87/6 87/8 105/4 105/11 105/12 105/24 Z          17416
   109/12 109/16                           zero [4] 58/16 71/15 84/10 84/10
   woman's [4] 16/20 87/11 106/18 107/11
   women [14] 13/4 16/14 17/22 18/11
   19/17 24/9 30/7 57/4 96/19 97/3 97/10
   98/14 109/5 109/7
   women's [2] 46/1 97/13
   wonder [1] 39/15
   wondering [2] 36/4 36/7
   word [7] 41/22 79/6 100/2 116/1 116/1
   116/2 116/3
   words [9] 3/17 26/19 39/14 41/14 46/6
   53/20 116/8 117/16 121/14
   wore [1] 45/21
   worker [1] 86/1
   workers [1] 15/25
   workers' [1] 15/9
   workforce [1] 87/3
   works [1] 73/4
   workshops [1] 96/13
   world [15] 19/13 23/12 24/2 32/24 32/24
   33/15 38/2 38/3 50/21 70/16 70/22
   83/14 94/16 120/8 120/23
   worry [5] 42/19 58/19 60/21 60/22
   114/21
   worst [3] 43/7 49/10 110/11
   worth [3] 45/18 57/17 72/10
   worthwhile [1] 127/5
   worthy [2] 60/18 60/19
   wound [1] 23/7
   wounds [2] 39/19 39/21
   wrenching [1] 30/14
   write [2] 15/21 27/22
   writes [2] 117/16 117/20
   writing [4] 5/10 64/15 75/23 87/6
   written [3] 29/23 41/15 117/6
   wrongdoing [1] 16/11
   wrongful [2] 58/1 94/22
   wrongfully [2] 49/8 81/24
   wrongly [1] 47/10
   wrongs [1] 48/25
   wrote [9] 28/10 36/2 57/16 66/15 88/11
   92/25 108/13 109/12 109/17
   Y
   year [21] 15/3 15/6 28/9 45/18 46/25
    46/25 47/3 48/1 49/9 50/4 54/23 56/16
    57/24 57/25 60/1 60/15 67/12 73/7
    85/22 85/25 103/7
   year-long [1] 48/1
   yearly [1] 128/11
   years [50] 11/24 15/21 19/15 20/3 20/24
    21/11 31/14 33/12 34/1 34/11 36/7
    38/21 39/1 40/9 40/12 40/23 41/12
    43/13 43/20 43/24 45/2 46/14 46/19
    48/8 48/18 48/23 50/10 50/10 50/22
    51/24 52/6 55/8 55/24 56/4 57/14 58/5
    59/8 61/12 66/23 68/22 71/5 71/24
    75/24 75/25 75/25 84/1 103/7 123/23
    123/23 124/1
   years' [1] 126/20
   yesterday [1] 36/3
   yields [1] 9/22
   YORK [14] 1/1 1/4 1/12 1/13 1/19 1/19
    1/24 42/15 59/12 59/19 90/20 108/21
    115/14 118/15
   young [3] 45/1 98/14 109/16
   younger [1] 105/22
   Your Honor [12] 53/8 54/13 54/20 89/1
    91/25 93/5 93/21 94/2 94/4 94/12 94/15
    95/4
   yourself [7] 30/20 38/1 40/6 40/16 40/23
